Exhibit 10.3

Execution Version

 

 

 

Published CUSIP Number: 20467CAA5

CREDIT AGREEMENT

Dated as of August 4, 2014

among

COMPRESSCO PARTNERS, L.P. and

COMPRESSCO PARTNERS SUB, INC.,

as the Borrowers,

BANK OF AMERICA, N.A.,

as Administrative Agent, Collateral Agent, L/C Issuer, and Swing Line Lender,

Barclays Bank PLC, JPMorgan Chase Bank, N.A.,

Royal Bank of Canada and Wells Fargo Bank, N.A.,

as Co-Syndication Agents,

Capital One, NA and Credit Suisse AG,

as Co-Documentation Agents,

The Other Lenders Party Hereto and

MERRILL LYNCH, PIERCE, FENNER & SMITH INCORPORATED,

as

Sole Lead Arranger and Sole Bookrunner

 

 

 



--------------------------------------------------------------------------------

TABLE OF CONTENTS

 

           Section   

Page

  ARTICLE I. DEFINITIONS AND ACCOUNTING TERMS      1   

1.01

    

Defined Terms

     1   

1.02

    

Other Interpretive Provisions

     33   

1.03

    

Accounting Terms

     34   

1.04

    

Rounding

     35   

1.05

    

Times of Day

     35   

1.06

    

Letter of Credit Amounts

     35    ARTICLE II. THE COMMITMENTS AND CREDIT EXTENSIONS      35   

2.01

    

Loans

     35   

2.02

    

Borrowings, Conversions and Continuations of Loans

     36   

2.03

    

Letters of Credit

     37   

2.04

    

Swing Line Loans

     47   

2.05

    

Prepayments

     50   

2.06

    

Termination or Reduction of Commitments

     52   

2.07

    

Repayment of Loans

     53   

2.08

    

Interest

     53   

2.09

    

Fees

     54   

2.10

    

Computation of Interest and Fees

     54   

2.11

    

Evidence of Debt

     55   

2.12

    

Payments Generally; Administrative Agent’s Clawback

     56   

2.13

    

Sharing of Payments by Lenders

     58   

2.14

    

Increase in Commitments

     58   

2.15

    

Cash Collateral

     60   

2.16

    

Defaulting Lenders

     61    ARTICLE III. TAXES, YIELD PROTECTION AND ILLEGALITY      64   

3.01

    

Taxes

     64   

3.02

    

Illegality

     68   

3.03

    

Inability to Determine Rates

     69   

3.04

    

Increased Costs; Reserves on Eurodollar Rate Loans

     70   

3.05

    

Compensation for Losses

     72   

3.06

    

Mitigation Obligations; Replacement of Lenders

     72   

3.07

    

Survival

     73    ARTICLE IV. CONDITIONS PRECEDENT TO CREDIT EXTENSIONS      73   

4.01

    

Conditions of Initial Credit Extension

     74   

4.02

    

Conditions to all Credit Extensions

     77    ARTICLE V. REPRESENTATIONS AND WARRANTIES      77   

5.01

    

Existence, Qualification and Power

     77   

5.02

    

Authorization; No Contravention

     77   

5.03

    

Governmental Authorization; Other Consents

     78   

5.04

    

Binding Effect

     78   

5.05

    

Financial Statements; No Material Adverse Effect

     78   

5.06

    

Litigation

     79   

5.07

    

No Default

     80   

 

ii



--------------------------------------------------------------------------------

5.08

    

Ownership of Property; Liens

     80   

5.09

    

Environmental Compliance

     80   

5.10

    

Insurance

     81   

5.11

    

Taxes

     81   

5.12

    

ERISA Compliance

     81   

5.13

    

Subsidiaries; Equity Interests

     82   

5.14

    

Margin Regulations; Investment Company Act

     82   

5.15

    

Disclosure

     82   

5.16

    

Compliance with Laws

     83   

5.17

    

Intellectual Property; Licenses, Etc.

     83   

5.18

    

Material Contracts

     83   

5.19

    

Labor Disputes and Acts of God

     84   

5.20

    

Solvency

     84   

5.21

    

Status as Senior Debt; Security Documents

     84   

5.22

    

OFAC

     84   

5.23

    

Anti-Corruption Laws

     85   

5.24

    

Acquisition and other Transactions

     85    ARTICLE VI. AFFIRMATIVE COVENANTS      85   

6.01

    

Financial Statements

     85   

6.02

    

Certificates; Other Information

     86   

6.03

    

[Reserved.]

     89   

6.04

    

Notices

     89   

6.05

    

Payment of Obligations

     89   

6.06

    

Preservation of Existence, Etc.

     90   

6.07

    

Maintenance of Properties

     90   

6.08

    

Maintenance of Insurance

     90   

6.09

    

Compliance with Laws

     91   

6.10

    

Books and Records

     91   

6.11

    

Inspection Rights

     91   

6.12

    

Use of Proceeds

     91   

6.13

    

Additional Guarantors

     91   

6.14

    

Agreement to Deliver Security Documents

     92   

6.15

    

Environmental Matters; Environmental Reviews

     92   

6.16

    

Compliance with Agreements

     93   

6.17

    

Further Assurances; Post-Closing Deliveries

     94   

6.18

    

Anti-Corruption Laws

     94    ARTICLE VII. NEGATIVE COVENANTS      94   

7.01

    

Liens

     94   

7.02

    

Investments

     97   

7.03

    

Indebtedness

     99   

7.04

    

Fundamental Changes

     101   

7.05

    

Dispositions

     101   

7.06

    

Restricted Payments

     102   

7.07

    

Change in Nature of Business

     103   

7.08

    

Transactions with Affiliates

     103   

7.09

    

Burdensome Agreements

     104   

7.10

    

Use of Proceeds

     104   

7.11

    

[Reserved.]

     104   

7.12

    

Prepayments of Debt

     104   

7.13

    

Sale or Discount of Receivables

     105   

 

iii



--------------------------------------------------------------------------------

7.14

    

Material Contracts

     105   

7.15

    

Amendments to Organizational Documents and Certain Other Documents

     105   

7.16

    

Sale Leasebacks

     105   

7.17

    

Anti-Corruption Laws

     106   

7.18

    

Sanctions

     106   

7.19

    

Financial Covenants

     106   

7.20

    

Capital Expenditures

     106   

7.21

    

Accounting Changes

     106   

7.22

    

Control Agreements

     106    ARTICLE VIII. EVENTS OF DEFAULT AND REMEDIES      107   

8.01

    

Events of Default

     107   

8.02

    

Remedies Upon Event of Default

     109   

8.03

    

Application of Funds

     110    ARTICLE IX. ADMINISTRATIVE AGENT AND COLLATERAL AGENT      111   

9.01

    

Appointment and Authority

     111   

9.02

    

Rights as a Lender

     111   

9.03

    

Exculpatory Provisions

     111   

9.04

    

Reliance by Agents

     112   

9.05

    

Delegation of Duties

     113   

9.06

    

Resignation of Agents

     113   

9.07

    

Non-Reliance on Agent and Other Lenders

     114   

9.08

    

No Other Duties, Etc.

     114   

9.09

    

Administrative Agent May File Proofs of Claim

     115   

9.10

    

Collateral and Guaranty Matters

     116    ARTICLE X. MISCELLANEOUS      117   

10.01

    

Amendments, Etc.

     117   

10.02

    

Notices; Effectiveness; Electronic Communication

     118   

10.03

    

No Waiver; Cumulative Remedies

     121   

10.04

    

Expenses; Indemnity; Damage Waiver

     121   

10.05

    

Payments Set Aside

     123   

10.06

    

Successors and Assigns

     124   

10.07

    

Treatment of Certain Information; Confidentiality

     128   

10.08

    

Right of Setoff

     129   

10.09

    

Interest Rate Limitation

     130   

10.10

    

Counterparts; Integration; Effectiveness

     131   

10.11

    

Survival of Representations and Warranties

     131   

10.12

    

Severability

     131   

10.13

    

Replacement of Lenders

     131   

10.14

    

Governing Law; Jurisdiction; Etc.

     132   

10.15

    

Waiver of Jury Trial

     133   

10.16

    

No Advisory or Fiduciary Responsibility

     134   

10.17

    

Electronic Execution of Assignments and Certain Other Documents

     134   

10.18

    

General Partner Limitation of Liability

     135   

10.19

    

USA PATRIOT Act Notice

     135   

10.20

    

Entire Agreement

     135    ARTICLE XI. THE PARENT BORROWER      135   

11.01

    

Appointment; Nature of Relationship

     135   

11.02

    

Powers

     136   

 

iv



--------------------------------------------------------------------------------

11.03

    

Employment of Agents

     136   

11.04

    

No Successor Parent Borrower

     136   

11.05

    

Execution of Loan Documents

     136   

 

  SCHEDULES   1.01(a)   Security Schedule   1.01(c)   Existing Letters of Credit
  2.01   Commitments and Applicable Percentages   4.01   Closing Date
Indebtedness   5.03   Authorizations   5.05   Indebtedness Supplement to Interim
Financial Statements   5.06   Litigation   5.09   Environmental Matters   5.11  
Taxes   5.13   Subsidiaries; Other Equity Investments   5.16   Compliance with
Laws   5.18   Material Contracts   6.17   Post-Closing Deliveries   7.01  
Existing Liens   7.02   Investments   7.03   Existing Indebtedness   7.08  
Transactions with Affiliates   10.02   Administrative Agent’s Office; Certain
Addresses for Notices   EXHIBITS   A   Form of Assignment and Assumption   B  
Form of Committed Loan Notice   C   Form of Swing Line Loan Notice   D   Form of
Compliance Certificate   E   Form of Note   F   Form of Perfection Certificate  
G   Form of Solvency Certificate   H   Form of Prepayment Notice

 

v



--------------------------------------------------------------------------------

CREDIT AGREEMENT

This CREDIT AGREEMENT (as amended, restated, amended and restated or otherwise
modified from time to time, this “Agreement”) is entered into as of August 4,
2014, among COMPRESSCO PARTNERS, L.P., a Delaware limited partnership
(“Compressco LP”), COMPRESSCO PARTNERS SUB, INC., a Delaware corporation (“Sub
Inc.”, and together with Compressco LP, the “Borrowers”), each lender from time
to time party hereto (collectively, the “Lenders” and individually, a “Lender”),
BANK OF AMERICA, N.A., as Administrative Agent, Collateral Agent, L/C Issuer,
and Swing Line Lender, CAPITAL ONE, NA and CREDIT SUISSE AG, each as
Co-Documentation Agents, BARCLAYS BANK PLC, JPMORGAN CHASE BANK, N.A., ROYAL
BANK OF CANADA and WELLS FARGO BANK, N.A., each as Co-Syndication Agents and
MERRILL LYNCH, PIERCE, FENNER & SMITH INCORPORATED, as Arranger.

R E C I T A L S:

WHEREAS, pursuant to, and subject to the terms and conditions of, that certain
Stock Purchase Agreement, dated as of July 20, 2014 (the “Acquisition
Agreement”), by and between Warren Equipment Company, a Delaware corporation,
and Compressco Partners Sub, Inc., a Delaware corporation, which is a direct
Subsidiary of the Parent Borrower, the Parent Borrower intends to indirectly
acquire all of the stock of Compressor Systems, Inc., a Delaware corporation
(“Target”) for not more than $825,000,000 in cash, subject to adjustment as
provided in the definitive documentation (collectively, the “Acquisition”);

WHEREAS, the Borrowers will (a) use the proceeds of the Credit Extensions under
this Agreement and the other Loan Documents to pay a portion of the
consideration necessary to consummate the Acquisition, (b) obtain additional
proceeds to include at least $700,000,000 in cash proceeds from a combination of
(i) the Public Equity Offering (as defined below), (ii) the LP Bridge Loans (as
defined below), (iii) the Senior Notes (as defined below) and (iv) the Parent
Equity Investment (as defined below) (as each is applicable), (c) pay fees and
expenses incurred in connection with consummating the Acquisition, (d) to repay
in full all borrowing outstanding under the Existing Credit Agreement (as
defined below) (collectively, clauses (a), (b) (c) and (d), the “Transactions”)
and (e) use remaining proceeds to provide ongoing working capital and for other
general corporate purposes of the Borrowers and their Subsidiaries;

NOW THEREFORE, the Borrowers have requested that the Lenders provide a revolving
credit facility, and the Lenders and Swing Line Lender have indicated their
willingness to lend and the L/C Issuer has indicated its willingness to issue
letters of credit, in each case, on the terms and subject to the conditions set
forth herein. Accordingly, in consideration of the mutual covenants and
agreements herein contained, the parties hereto covenant and agree as follows:

Article I.

DEFINITIONS AND ACCOUNTING TERMS

1.01 Defined Terms. As used in this Agreement, the following terms shall have
the meanings set forth below:

“Acquisition” has the meaning specified in the preamble.

 

1



--------------------------------------------------------------------------------

“Acquisition Agreement” has the meaning specified in the preamble.

“Acquisition Documents” shall mean the collective reference to the Acquisition
Agreement, and all exhibits and schedules thereto, including such documents as
executed, along with such other agreements, recordings, filings or instruments
made or executed therewith to consummate the Acquisition.

“Acquisition Material Adverse Effect” means any state of facts, change, event,
circumstance, effect or occurrence, individually or in the aggregate with other
facts, change, event, effect or occurrence, that is or would reasonably likely
be materially adverse to the, financial condition, results of operations,
properties, assets or liabilities (including contingent liabilities), or
business of the Target and its Subsidiaries taken as a whole; provided, that
none of the following, and no changes, effects, events, circumstances,
occurrences or states of facts arising out of or resulting from the following,
shall be deemed, either alone or in combination, to constitute an Acquisition
Material Adverse Effect, or be taken into account in determining whether there
has been an Acquisition Material Adverse Effect, to the extent the following do
not materially and disproportionately impact the Target and its Subsidiaries,
taken as a whole, compared to other companies in the industry or industries in
which the Target and its Subsidiaries operate, in which case the extent of such
material and disproportionate effect may be taken in to account in determining
whether an Acquisition Material Adverse Effect has occurred: (a) changes or
effects in general economic conditions; (b) changes in laws or generally
accepted accounting principles in the United States of America (or other
analogous accounting standards) or the enforcement thereof; (c) changes or
effects, including legal, tax or regulatory changes, that generally affect the
industry or industry sectors in which the Target and its Subsidiaries operate;
(d) any changes or effects that arise out of or are attributable to the
commencement, occurrence, continuation or intensification of any war, sabotage,
armed hostilities or acts of terrorism; or (e) changes or effects that arise out
of or are attributable to the negotiation, execution, public announcement,
pendency or performance of the Acquisition Agreement or the compliance with the
provisions thereof, including the impact thereof on relationships, contractual
or otherwise, with customers, suppliers, distributors, partners or employees,
but excluding any breach, violation or default, event of default or event of
acceleration (or any event or circumstance that with notice, the lapse of time,
or both would be or constitute a breach, violation, default, event of default or
event of acceleration) or right of first refusal, right of first offer or
preferential right that occurs, becomes exercisable or is otherwise triggered
upon or as a result of the execution and delivery of the Acquisition Agreement
or any other Transaction Document (as defined in the Acquisition Agreement) or
the consummation of the Acquisition.

“Act” has the meaning specified in Section 10.18.

“Administrative Agent” means Bank of America in its capacity as administrative
agent under any of the Loan Documents, or any successor administrative agent.

 

2



--------------------------------------------------------------------------------

“Administrative Agent’s Office” means the Administrative Agent’s address and, as
appropriate, account as set forth on Schedule 10.02, or such other address or
account as the Administrative Agent may from time to time notify to the Parent
Borrower and the Lenders in writing.

“Administrative Questionnaire” means an Administrative Questionnaire in
substantially the form approved by the Administrative Agent.

“Affiliate” means, with respect to any Person, another Person that directly, or
indirectly through one or more intermediaries, Controls or is Controlled by or
is under common Control with the Person specified.

“Agent Parties” has the meaning specified in Section 10.02(c).

“Aggregate Commitments” means the Commitments of all the Lenders. The Aggregate
Commitments as of the Closing Date are $400,000,000.

“Agreement” means this Credit Agreement.

“Applicable Percentage” means, with respect to any Lender at any time, the
percentage (carried out to the ninth decimal place) of the Aggregate Commitments
represented by such Lender’s Commitment at such time, subject to adjustment as
provided in Section 2.14. If the commitment of each Lender to make Loans
(including the Swing Line Lender to make Swing Line Loans) and the obligation of
the L/C Issuer to make L/C Credit Extensions have been terminated pursuant to
Section 8.02 or if the Aggregate Commitments have expired, then the Applicable
Percentage of each Lender shall be determined based on the Applicable Percentage
of such Lender most recently in effect, giving effect to any subsequent
assignments. The initial Applicable Percentage of each Lender is set forth
opposite the name of such Lender on Schedule 2.01 or in the Assignment and
Assumption pursuant to which such Lender becomes a party hereto, as applicable.

“Applicable Rate” means (i) prior to the delivery by the Parent Borrower to the
Administrative Agent of financial statements for the quarter ending December 31,
2014 pursuant to Section 6.01, (x) in the case of Eurodollar Rate Loans,
2.75% per annum, (y) in the case of Base Rate Loans, 1.75% and (z) in the case
of the commitment fee, 0.50% (ii) after the delivery by the Parent Borrower to
the Administrative Agent of financial statements for the first full fiscal
quarter ending after the Closing Date pursuant to Section 6.01, the following
percentages per annum, based upon the Consolidated Total Leverage Ratio as set
forth in the most recent Compliance Certificate received by the Administrative
Agent pursuant to Section 6.02(a):

 

Pricing
Level

  

Consolidated Total
Leverage Ratio

   Commitment
Fee      Eurodollar
Rate Loans
+
Letters of
Credit      Base Rate
Loans +   1    £ 3.00:1      37.50 bps         175 bps         75 bps    2   
£ 3.75:1 but > 3.00:1      37.50 bps         200 bps         100 bps    3   
£ 4.50:1 but > 3.75:1      50.00 bps         225 bps         125 bps    4    >
4.50:1      50.00 bps         250 bps         150 bps   

 

3



--------------------------------------------------------------------------------

Any increase or decrease in the Applicable Rate resulting from a change in the
Consolidated Total Leverage Ratio shall become effective as of the first
Business Day immediately following the date a Compliance Certificate is
delivered pursuant to Section 6.02(a); provided, however, that if a Compliance
Certificate is not delivered when due in accordance with such Section, then
Pricing Level 4 shall apply as of the first Business Day after the date on which
such Compliance Certificate was required to have been delivered and shall remain
in effect until the date on which such Compliance Certificate is delivered.

Notwithstanding anything to the contrary contained in this definition, the
determination of the Applicable Rate for any period shall be subject to the
provisions of Section 2.10(b).

“Approval” has the meaning specified in Section 5.03.

“Approved Fund” means any Fund that is administered or managed by (a) a Lender,
(b) an Affiliate of a Lender or (c) an entity or an Affiliate of an entity that
administers or manages a Lender.

“Arranger” means Merrill Lynch, Pierce, Fenner & Smith Incorporated, in its
capacities as sole lead arranger and bookrunner.

“Assignee Group” means two or more Eligible Assignees that are Affiliates of one
another or two or more Approved Funds managed by the same investment advisor.

“Assignment and Assumption” means an assignment and assumption entered into by a
Lender and an Eligible Assignee (with the consent of any party whose consent is
required by Section 10.06(b)), and accepted by the Administrative Agent, in
substantially the form of Exhibit A or any other form (including electronic
documentation generated by use of an electronic platform) approved by the
Administrative Agent.

“Attributable Indebtedness” means, on any date, (a) in respect of any
Capitalized Lease of any Person, the capitalized amount thereof that would
appear on a balance sheet of such Person prepared as of such date in accordance
with GAAP, (b) in respect of any Synthetic Lease Obligation, the capitalized
amount of the remaining lease or similar payments under the relevant

 

4



--------------------------------------------------------------------------------

lease or other applicable agreement or instrument that would appear on a balance
sheet of such Person prepared as of such date in accordance with GAAP if such
lease or other agreement or instrument were accounted for as a Capitalized Lease
and (c) all Synthetic Debt of such Person.

“Audited Financial Statements” means the audited consolidated balance sheet of
Parent Borrower and its Subsidiaries as of and for each fiscal year ended
December 31, 2013, December 31, 2012 and December 31, 2011, and the related
consolidated statements of income or operations, partners capital and cash flows
for each such fiscal year of Parent Borrower and its Subsidiaries, if any,
including the notes thereto.

“Auto-Extension Letter of Credit” has the meaning specified in
Section 2.03(b)(iii).

“Auto-Reinstatement Letter of Credit” has the meaning specified in
Section 2.03(b)(iv).

“Availability Period” means the period from and including the Closing Date to
the earliest of (a) the Maturity Date, (b) the date of termination of the
Aggregate Commitments pursuant to Section 2.06, and (c) the date of termination
of the commitment of each Lender to make Loans and of the obligation of the L/C
Issuer to make L/C Credit Extensions pursuant to Section 8.02.

“Available Cash” for any fiscal quarter has the meaning set forth in the
Partnership Agreement.

“Bank of America” means Bank of America, N.A. and its successors.

“Base Rate” means for any day a fluctuating rate per annum equal to the highest
of (a) the Federal Funds Rate plus 1/2 of 1% (b) the rate of interest in effect
for such day as publicly announced from time to time by Bank of America as its
“prime rate”, and (c) the Eurodollar Rate plus 1.00%. The “prime rate” is a rate
set by Bank of America based upon various factors including Bank of America’s
costs and desired return, general economic conditions and other factors, and is
used as a reference point for pricing some loans, which may be priced at, above,
or below such announced rate. Any change in such prime rate announced by Bank of
America shall take effect at the opening of business on the day specified in the
public announcement of such change.

“Base Rate Loan” means a Committed Loan that bears interest based on the Base
Rate.

“Borrowers” has the meaning specified in the introductory paragraph hereto.

“Borrower Materials” has the meaning specified in Section 6.02.

“Borrowing” means a borrowing consisting of simultaneous Committed Loans of the
same Type and, in the case of Eurodollar Rate Loans, having the same Interest
Period made by each of the Lenders pursuant to Section 2.01. For the avoidance
of doubt, any Swing Line Loan made pursuant to Section 2.04 is a Borrowing.

“Building” has the meaning defined in the applicable Flood Insurance Regulation.

 

5



--------------------------------------------------------------------------------

“Business Day” means any day other than a Saturday, Sunday or other day on which
commercial banks are authorized to close under the Laws of, or are in fact
closed in, the state where the Administrative Agent’s Office is located and, if
such day relates to any Eurodollar Rate Loan, means any such day that is also a
London Banking Day.

“Capital Expenditures” means, with respect to Parent Borrower and its
Subsidiaries on a consolidated basis for any period, any expenditure in respect
of the purchase or other acquisition of any fixed or capital asset (excluding
normal replacements and maintenance which are properly charged to current
operations).

“Capitalized Leases” means all leases that have been or should be, in accordance
with GAAP, recorded as capitalized leases.

“Cash Collateralize” means to pledge and deposit with or deliver to the
Collateral Agent, for the benefit of the Administrative Agent, L/C Issuer and
the Lenders, as collateral for L/C Obligations or obligations of Lenders to fund
participations in respect thereof, cash or deposit account balances or, if the
L/C Issuer benefitting from such collateral shall agree in its sole discretion,
other credit support, in each case pursuant to documentation in form and
substance satisfactory to (a) the Collateral Agent and (b) the L/C Issuer. “Cash
Collateral” shall have a meaning correlative to the foregoing and shall include
the proceeds of such cash collateral and other credit support.

“Cash Equivalents” means any of the following types of Investments, to the
extent owned by the Borrowers or any of their Subsidiaries free and clear of all
Liens (other than Liens created under the Security Documents and other Liens
permitted hereunder):

(a) readily marketable obligations issued or directly and fully guaranteed or
insured by the United States of America or any agency or instrumentality thereof
having maturities of not more than 360 days from the date of acquisition
thereof; provided that the full faith and credit of the United States of America
is pledged in support thereof;

(b) time deposits with, or insured certificates of deposit or bankers’
acceptances of, any commercial bank that (i) (A) is a Lender or (B) is organized
under the Laws of the United States of America, any state thereof or the
District of Columbia or is the principal banking subsidiary of a bank holding
company organized under the Laws of the United States of America, any state
thereof or the District of Columbia, and is a member of the Federal Reserve
System, (ii) issues (or the parent of which issues) commercial paper rated as
described in clause (c) of this definition and (iii) has combined capital and
surplus of at least $500,000,000, in each case with maturities of not more than
270 days from the date of acquisition thereof;

(c) commercial paper issued by any Person organized under the laws of any state
of the United States of America and rated with the two highest classifications
available by Moody’s or S&P, in each case with maturities of not more than 270
days from the date of acquisition thereof; and

 

6



--------------------------------------------------------------------------------

(d) Investments, classified in accordance with GAAP as current assets of the
Borrowers or any of their Subsidiaries, in money market investment programs
registered under the Investment Company Act of 1940, which are administered by
financial institutions that have the two highest rating obtainable from either
Moody’s or S&P, and the portfolios of which are limited solely to Investments of
the character, quality and maturity described in clauses (a), (b) and (c) of
this definition.

“Cash Management Agreement” means any agreement to provide cash management
services, including treasury, depository, overdraft, credit or debit card,
electronic funds transfer and other cash management arrangements.

“Cash Management Bank” means any Person that, at the time it enters into a Cash
Management Agreement with a Borrower or any of its Subsidiaries, is a Lender, or
an Affiliate of a Lender, in its capacity as a party to a Cash Management
Agreement, and any Lender or Affiliate of a Lender that was a Lender or an
Affiliate of a Lender on the Closing Date that is also a party to a Cash
Management Agreement with a Borrower or any of its Subsidiaries, provided,
however, that if such Person ceases to be a Lender or an Affiliate of a Lender,
such Person shall only be a Cash Management Bank with respect to those certain
Cash Management Agreements executed during such time such Person was a Lender or
an Affiliate of a Lender, such agreements not to extend past their written
terms.

“Change in Law” means the occurrence, after the date of this Agreement, of any
of the following: (a) the adoption or taking effect of any law, rule, regulation
or treaty, (b) any change in any law, rule, regulation or treaty or in the
administration, interpretation, implementation or application thereof by any
Governmental Authority or (c) the making or issuance of any request, rule,
guideline or directive (whether or not having the force of law) by any
Governmental Authority; provided that notwithstanding anything herein to the
contrary, (x) the Dodd-Frank Wall Street Reform and Consumer Protection Act and
all requests, rules, guidelines or directives thereunder or issued in connection
therewith and (y) all requests, rules, guidelines or directives promulgated by
the Bank for International settlements, the Basel Committee on Banking
Supervision (or any successor or similar authority) or the United States or
foreign regulatory authorities, in each case pursuant to Basel III, shall in
each case be deemed to be a “Change in Law”, regardless of the date enacted,
adopted or issued.

“Change in Control” means the occurrence of any of the following events: (a) the
General Partner shall cease to be the sole general partner of the Parent
Borrower, (b) 50% or more of the seats (other than vacant seats) on the board of
directors (or equivalent body) of the General Partner shall at any time be
occupied by Persons who were neither (i) appointed by the Permitted Investor
Group, or (ii) appointed by such directors, (c) members of the Permitted
Investor Group, collectively, shall cease to own (i) Equity Interests
representing greater than 50% of the aggregate ordinary voting power represented
by the issued and outstanding Equity Interests in the General Partner or
(ii) greater than 50% of the economic interests represented by the issued and
outstanding Equity Interests in the General Partner, or (d) any change of
control or similar event shall occur under the terms of any indenture, note
agreement or other agreement governing the Senior Notes, a Debt Issue or any LP
Bridge Loan.

 

7



--------------------------------------------------------------------------------

“Closing Date” means the first date all the conditions precedent in Section 4.01
are satisfied or waived in accordance with Section 10.01.

“Co-Documentation Agent” means each of Capital One, NA and Credit Suisse AG in
its capacity as co-documentation agent under any of the Loan Documents, or any
successor co-documentation agent.

“Co-Syndication Agent” means each of Barclays Bank PLC, JPMorgan Chase Bank,
N.A., Royal Bank of Canada and Wells Fargo Bank, N.A. in its capacity as
co-syndication agent under any of the Loan Documents, or any successor
co-syndication agent.

“Code” means the Internal Revenue Code of 1986.

“Collateral” means all property of any kind which is subject to a Lien in favor
of Lenders (or in favor of Administrative Agent for the benefit of Lenders and
Lender Counterparties) or which, under the terms of any Security Document, is
purported to be subject to such a Lien, in each case granted or created to
secure all or part of the Obligations.

“Collateral Agent” means Bank of America in its capacity as collateral agent
under any of the Loan Documents, or any successor collateral agent.

“Commitment” means, as to each Lender, its obligation to (a) make Committed
Loans to the Borrowers pursuant to Section 2.01, (b) purchase participations in
L/C Obligations, and (c) purchase participations in Swing Line Loans, in an
aggregate principal amount at any one time outstanding not to exceed the amount
set forth opposite such Lender’s name on Schedule 2.01 or in the Assignment and
Assumption pursuant to which such Lender becomes a party hereto, as applicable,
as such amount may be adjusted from time to time in accordance with this
Agreement.

“Committed Loan” has the meaning specified in Section 2.01.

“Committed Loan Notice” means a notice of (a) a Borrowing, (b) a conversion of
Committed Loans from one Type to the other, or (c) a continuation of Eurodollar
Rate Loans, pursuant to Section 2.02(a), which, if in writing, shall be
substantially in the form of Exhibit B or such other form as may be approved by
the Administrative Agent (including any form on an electronic platform or
electronic transmission system as shall be approved by the Administrative
Agent), appropriately completed and signed by a Responsible Officer of the
Parent Borrower.

“Commodity Exchange Act” means the Commodity Exchange Act (7 U.S.C. § 1 et
seq.), as amended from time to time, and any successor statute.

“Compliance Certificate” means a certificate substantially in the form of
Exhibit D.

“Compressor Equipment” means Compressor Units, engines, cooling units (and
packages combining any of the foregoing), well monitoring assets, automated sand
separation assets and other equipment and assets, together with any tangible
components thereof, all related appliances, parts, accessories, appurtenances,
accessions, additions, improvements and replacements thereto, all other
equipment or components of any nature from time to time incorporated or
installed therein and all substitutions for any of the foregoing.

 

8



--------------------------------------------------------------------------------

“Compressor Unit” means a wellhead compressor unit used by any Loan Party to
provide natural gas wellhead compression-based production enhancement services,
including GasJack compressor units and VJack compressor units.

“Conflicts Committee” has the meaning given such term in the Partnership
Agreement as in effect on the Closing Date or as otherwise amended, supplemented
or modified to the extent not prohibited by Section 7.15.

“Consolidated EBITDA” means, for any period, for Parent Borrower and its
Subsidiaries on a consolidated basis, an amount equal to Consolidated Net Income
for such period plus (a) the following to the extent deducted in calculating
such Consolidated Net Income: (i) Consolidated Interest Charges for such period,
(ii) the provision for federal, state, local and foreign income taxes payable by
Parent Borrower and its Subsidiaries for such period, (iii) depreciation and
amortization expense, (iv) one-time financing and advisory fees and expenses
incurred by the Parent Borrower to consummate the Transactions and (v) other
expenses of the Parent Borrower and its Subsidiaries reducing such Consolidated
Net Income which do not represent a cash item in such period or any future
period and minus (b) the following to the extent included in calculating such
Consolidated Net Income: (i) federal, state, local and foreign income tax
credits of the Parent Borrower and its Subsidiaries for such period,
(ii) extraordinary gains and (iii) all non-cash items increasing Consolidated
Net Income for such period; provided that for purposes of Section 7.19, if a
Borrower or any Guarantor shall acquire or dispose of any material property, in
any case, during the period of four fiscal quarters ending on the last day of
the fiscal quarter immediately preceding the date of determination for which
financial statements are available and up to and including the date of the
consummation of such acquisition or disposition, then Consolidated EBITDA shall
be calculated, in a manner satisfactory to the Administrative Agent in its
reasonable discretion, after giving pro forma effect to such acquisition
(including the revenues of the properties acquired and synergies and operating
expense reductions and cost savings actually realized, as certified by the
Parent Borrower) or disposition, as if such acquisition or disposition had
occurred on the first day of such period.

“Consolidated Funded Indebtedness” means, as of any date of determination, for
the Parent Borrower and its Subsidiaries on a consolidated basis, the sum of
(a) the outstanding principal amount of all obligations, whether current or
long-term, for borrowed money (including Obligations hereunder) and all
obligations evidenced by bonds, debentures, notes, loan agreements or other
similar instruments, (b) all purchase money Indebtedness, (c) all direct
non-contingent obligations arising under letters of credit (including standby
and commercial), bankers’ acceptances, bank guaranties, surety bonds and similar
instruments, (d) all obligations in respect of the deferred purchase price of
property or services (other than trade accounts payable in the ordinary course
of business), (e) Attributable Indebtedness in respect of capital leases and
Synthetic Lease Obligations, (f) without duplication, all Guarantees with
respect to outstanding Indebtedness of the types specified in clauses
(a) through (e) above of Persons other than the Parent Borrower or any
Subsidiary, and (g) all Indebtedness of the types referred to in clauses
(a) through (f) above of any partnership or joint venture (other than a joint
venture that is

 

9



--------------------------------------------------------------------------------

itself a corporation or limited liability company) in which the Parent Borrower
or a Subsidiary is a general partner or joint venturer, unless such Indebtedness
is expressly made non-recourse to the Parent Borrower or such Subsidiary.

“Consolidated Interest Charges” means, for any period, for Parent Borrower and
its Subsidiaries on a consolidated basis, the sum of (a) all interest, premium
payments, debt discount, fees, charges and related expenses of Parent Borrower
and its Subsidiaries in connection with borrowed money (including capitalized
interest) or in connection with the deferred purchase price of assets, in each
case to the extent treated as interest in accordance with GAAP, excluding
one-time charges in respect of loan origination or similar fees and non-cash
amortized amounts with respect thereto (including, for the avoidance of doubt,
debt issuance costs), and (b) the portion of rent expense of Parent Borrower and
its Subsidiaries with respect to such period under Capitalized Leases that is
treated as interest in accordance with GAAP.

“Consolidated Interest Coverage Ratio” means, as of any date of determination,
the ratio of (a) Consolidated EBITDA to (b) Consolidated Interest Charges for
the period of four fiscal quarters most recently ended.

“Consolidated Net Income” means, at any date of determination, the net income
(or loss) of Parent Borrower and its Subsidiaries on a consolidated basis;
provided that Consolidated Net Income shall exclude (a) extraordinary or
non-recurring gains and extraordinary losses or expenses, (b) non cash gains and
losses with respect to any Hedging Contract, (c) the net income of any
Subsidiary to the extent that the declaration or payment of dividends or similar
distributions by such Subsidiary of such income is not permitted by operation of
the terms of its Organization Documents or any agreement, instrument or Law
applicable to such Subsidiary, except that Parent Borrower’s equity in any net
loss of any such Subsidiary shall be included in determining Consolidated Net
Income, and (d) any income (or loss) of any Person if such Person is not a
Guarantor, except that Parent Borrower’s equity in the net income of any such
Person shall be included in Consolidated Net Income up to the aggregate amount
of cash actually distributed by such Person to a Borrower or a Guarantor as a
dividend or other distribution (and in the case of a dividend or other
distribution to a Guarantor, such Guarantor is not precluded from further
distributing such amount to a Borrower as described in clause (c) of this
proviso).

“Consolidated Secured Funded Indebtedness” means, as of any date of
determination, for Parent Borrower and its Subsidiaries on a consolidated basis,
Consolidated Funded Indebtedness, but excluding any such Indebtedness that is
not secured by any Liens.

“Consolidated Secured Leverage Ratio” means, as of any date of determination,
the ratio of (a) Consolidated Secured Funded Indebtedness as of such date to
(b) Consolidated EBITDA for period of four fiscal quarters most recently ended.

“Consolidated Total Leverage Ratio” means, as of any date of determination, the
ratio of (a) Consolidated Funded Indebtedness as of such date to
(b) Consolidated EBITDA for the period of four fiscal quarters most recently
ended.

 

10



--------------------------------------------------------------------------------

“Contractual Obligation” means, as to any Person, any provision of any security
issued by such Person or of any agreement or instrument to which such Person is
a party or by which it or any of its property is bound.

“Contribution Agreement” means the Contribution, Conveyance and Assumption
Agreement, dated as of June 20, 2011, among Compressco, Inc., a Delaware
corporation, Compressco Field Services, Inc., an Oklahoma corporation,
Compressco Canada, Inc., an Alberta corporation, Compressco de Mexico, S. de
R.L. de C.V., a Mexican limited liability corporation of variable capital,
Compressco GP, the Borrowers, Compressco Holdings, LLC, a Delaware limited
liability company, Compressco Netherlands B.V., a Netherlands private limited
liability company, Compressco Netherlands Cooperatief U.A., a Netherlands
coöperatief, TETRA International Incorporated, a Delaware corporation,
Production Enhancement Mexico, S. de R.L. de C.V., a Mexican limited liability
corporation of variable capital and TETRA, together with the additional
conveyance documents and instruments contemplated or referenced thereunder.

“Control” means the possession, directly or indirectly, of the power to direct
or cause the direction of the management or policies of a Person, whether
through the ability to exercise voting power, by contract or otherwise.
“Controlling” and “Controlled” have meanings correlative thereto.

“Control Agreement” means any agreement reasonably requested by the Collateral
Agent the purpose of which is to create a first priority perfected Lien by
control in favor of the Collateral Agent for the benefit of the Secured Parties
in respect of one or more deposit accounts, securities accounts or commodities
accounts of any Loan Party to the extent any such account constitutes Collateral
under the Guarantee and Collateral Agreement.

“Credit Extension” means each of the following: (a) a Borrowing and (b) an L/C
Credit Extension.

“Debt Issue” means unsecured Indebtedness in the form of one or more issuances
of senior unsecured notes issued by one or both of Borrower and Finance Co and
guarantees thereof by any Subsidiary; provided that (i) such Indebtedness shall
(A) not have a scheduled final maturity date, or require any scheduled
amortization or other scheduled payments of principal earlier than six months
after the Maturity Date, (B) have no financial maintenance covenants, (C) not
have covenants or events of default that, taken as a whole, are more restrictive
than those in this Agreement and (D) not have any mandatory prepayment or
redemption provisions other than prepayments required as a result of a “change
of control” or asset sale, (ii) no Default or Event of Default exists or would
exist immediately after the issuance of such Indebtedness, (iii) immediately
prior to and after giving effect to the issuance of such Indebtedness, Borrower
and its Subsidiaries shall be (x) in pro forma compliance with all of the
covenants set forth in Sections 7.19 and (y) the Consolidated Total Leverage
Ratio on a pro forma basis shall be at least 0.50x less than the maximum allowed
under Section 7.19(b) at such time, and (iv) no Subsidiary that is not also a
Guarantor shall guarantee such Indebtedness, and such guarantee shall be
unsecured.

 

11



--------------------------------------------------------------------------------

“Debtor Relief Laws” means the Bankruptcy Code of the United States, and all
other liquidation, conservatorship, bankruptcy, assignment for the benefit of
creditors, moratorium, rearrangement, receivership, insolvency, reorganization,
or similar debtor relief Laws of the United States or other applicable
jurisdictions from time to time in effect and affecting the rights of creditors
generally.

“Default” means any event or condition that constitutes an Event of Default or
that, with the giving of any notice, the passage of time, or both, would, unless
cured or waived during any applicable grace or cure period be an Event of
Default.

“Default Rate” means (a) when used with respect to Obligations other than Letter
of Credit Fees, an interest rate equal to (i) the Base Rate plus (ii) the
Applicable Rate, if any, applicable to Base Rate Loans plus (iii) 2% per annum;
provided, however, that with respect to a Eurodollar Rate Loan, the Default Rate
shall be an interest rate equal to the interest rate (including any Applicable
Rate) otherwise applicable to such Loan plus 2% per annum, and (b) when used
with respect to Letter of Credit Fees, a rate equal to the Applicable Rate plus
2% per annum.

“Defaulting Lender” means, subject to Section 2.16(b), any Lender that (a) has
failed to (i) fund all or any portion of its Loans within two Business Days of
the date such Loans were required to be funded by it hereunder unless such
Lender notifies the Administrative Agent and the Parent Borrower in writing that
such failure is the result of such Lender’s determination that one or more
conditions precedent to funding (each of which conditions precedent, together
with any applicable default, shall be specifically identified in such writing)
has not been satisfied, or (ii) pay to the Administrative Agent, the L/C Issuer,
the Swing Line Lender or any other Lender any other amount required to be paid
by it hereunder (including in respect of its participation in Letters of Credit
or Swing Line Loans) within two Business Days of the date when due, (b) has
notified the Parent Borrower, the Administrative Agent, the L/C Issuer or the
Swing Line Lender in writing that it does not intend to comply with its funding
obligations hereunder, or has made a public statement to that effect (unless
such writing or public statement relates to such Lender’s obligation to fund a
Loan hereunder and states that such position is based on such Lender’s
determination that a condition precedent to funding (which condition precedent,
together with any applicable default, shall be specifically identified in such
writing or public statement) cannot be satisfied), (c) has failed, within three
Business Days after written request by the Administrative Agent or the Parent
Borrower, to confirm in writing to the Administrative Agent and the Parent
Borrower that it will comply with its prospective funding obligations hereunder
(provided that such Lender shall cease to be a Defaulting Lender pursuant to
this clause (c) upon receipt of such written confirmation from such Lender by
the Administrative Agent and the Parent Borrower), or (d) has, or has a direct
or indirect parent company that has, (i) become the subject of a proceeding
under any Debtor Relief Law, or (ii) had appointed for it a receiver, custodian,
conservator, trustee, administrator, assignee for the benefit of creditors or
similar Person charged with reorganization or liquidation of its business or
assets, including the Federal Deposit Insurance Corporation or any other state
or federal regulatory authority acting in such a capacity; provided that a
Lender shall not be a Defaulting Lender solely by virtue of the ownership or
acquisition of any Equity Interest in that Lender or any direct or indirect
parent company thereof by a Governmental Authority so long as such ownership
interest does not result

 

12



--------------------------------------------------------------------------------

in or provide such Lender with immunity from the jurisdiction of courts within
the United States or from the enforcement of judgments or writs of attachment on
its assets or permit such Lender (or such Governmental Authority) to reject,
repudiate, disavow or disaffirm any contracts or agreements made with such
Lender. Any determination by the Administrative Agent that a Lender is a
Defaulting Lender under any one or more of clauses (a) through (d) above, and of
the effective date of such status, shall be conclusive and binding absent
manifest error, and such Lender shall be deemed to be a Defaulting Lender
(subject to Section 2.16(b)) as of the date established therefor by the
Administrative Agent in a written notice of such determination, which shall be
delivered by the Administrative Agent to the Parent Borrower, the L/C Issuer,
the Swing Line Lender and each other Lender promptly following such
determination.

“Designated Jurisdiction” means any country or territory to the extent that such
country or territory itself is the subject of any Sanction.

“Disposition” or “Dispose” means the sale, transfer, license, lease or other
disposition (including any sale and leaseback transaction) of any property or
any series of related dispositions of property by any Person (or the granting of
any option or other right to do any of the foregoing), including any sale,
assignment, transfer or other disposal, with or without recourse, of any notes
or accounts receivable or any rights and claims associated therewith.

“Disqualified Equity Interest” means any Equity Interest which, by its terms (or
by the terms of any security or other Equity Interests into which it is
convertible or for which it is exchangeable), or upon the happening of any event
or condition (a) matures or is mandatorily redeemable (other than solely for
Equity Interests which are not otherwise Disqualified Equity Interests),
pursuant to a sinking fund obligation or otherwise, (b) is redeemable at the
option of the holder thereof (other than solely for Equity Interests which are
not otherwise Disqualified Equity Interests), in whole or in part, (c) provides
for the scheduled payments or dividends in cash, or (d) is or becomes
convertible into or exchangeable for Indebtedness or any other Equity Interests
that would constitute Disqualified Equity Interests, in each case, prior to the
date that is 91 days after the Maturity Date.

“Dollar” and “$” mean lawful money of the United States.

“Domestic Subsidiary” means any direct or indirect Subsidiary of the Parent
Borrower that is organized under the laws of the United States of America or any
state thereof or the District of Columbia, other than any such Subsidiary that
is directly or indirectly held by a Subsidiary that is not a Domestic
Subsidiary.

“Eligible Assignee” means a Lender, an Affiliate of a Lender, an Approved Fund,
or any Person (other than a natural person) (subject to such consents, if any,
as may be required under Section 10.06(b)).

“Environment” means ambient air, indoor air, surface water, groundwater,
drinking water, soil, surface and subsurface strata, and natural resources such
as wetland, flora and fauna.

 

13



--------------------------------------------------------------------------------

“Environmental Laws” means laws, regulations, ordinances, codes, rules,
judgments, orders, decrees, permits, concessions, grants, franchises, licenses,
agreements or governmental restrictions and requirements issued by any federal,
state, local or other Governmental Authority or quasi-Governmental Authority or
body (or any agency, instrumentality or political subdivision thereof)
(a) relating to pollution and/or the protection, preservation or reclamation of
natural resources of the Environment or the Release of any materials into the
Environment, including those related to hazardous substances or Hazardous
Materials or other wastes (including, without limitation, solid waste or oil and
gas exploration and production wastes), air emissions and discharges to waste or
public systems or (b) pertaining to any substance or material which is regulated
for reasons of health, safety and/or the protection, preservation or reclamation
of natural resources of the Environment and which is present or alleged to be
present on or about or used in any facilities owned, leased, licensed or
operated by the Parent Borrower or any Subsidiary, or any portion thereof
including, without limitation, those relating to soil, surface, subsurface
ground water conditions and the condition of the indoor and outdoor ambient air,
any so called “superfund” or “superlien” law, and any other United States
federal, state or local statute, law, ordinance, code, rule, regulation, order
or decree regulating, relating to, or imposing liability or standards of conduct
concerning, the protection of the Environment or human health (to the extent
related to exposure to any Hazardous Material), including those relating to the
manufacture, generation, handling, transport, storage, treatment, reclamation,
Release or threat of Release of Hazardous Materials, as now or at any time
during the term of the Agreement in effect.

“Environmental Liability” means any liability, contingent or otherwise
(including any liability for damages, costs of environmental remediation, fines,
penalties or indemnities), of a Borrower, any other Loan Party or any of their
respective Subsidiaries directly or indirectly resulting from or based upon
(a) violation of any Environmental Law, (b) the generation, use, handling,
transportation, storage, treatment, reclamation or disposal of any Hazardous
Materials, (c) exposure to any Hazardous Materials, (d) the Release or
threatened Release of any Hazardous Materials or (e) any contract, agreement or
other consensual arrangement pursuant to which liability is assumed or imposed
with respect to any of the foregoing.

“EPAct 2005” means the Energy Policy Act of 2005, Pub. No. 109-58, 119 Stat.
594.

“Equity Interests” means, with respect to any Person, all of the shares of
capital stock of (or other ownership or profit interests in) such Person, all of
the warrants, options or other rights for the purchase or acquisition from such
Person of shares of capital stock of (or other ownership or profit interests in)
such Person, all of the securities convertible into or exchangeable for shares
of capital stock of (or other ownership or profit interests in) such Person or
warrants, rights or options for the purchase or acquisition from such Person of
such shares (or such other interests), and all of the other ownership or profit
interests in such Person (including partnership, member or trust interests
therein), whether voting or nonvoting, and whether or not such shares, warrants,
options, rights or other interests are outstanding on any date of determination.

“ERISA” means the Employee Retirement Income Security Act of 1974, as amended
from time to time.

 

14



--------------------------------------------------------------------------------

“ERISA Affiliate” means any trade or business (whether or not incorporated)
under common control with the Parent Borrower within the meaning of
Section 414(b) or (c) of the Code (or Section 414(m) or (o) of the Code for
purposes of provisions relating to Section 412 or 430 of the Code or Section 302
or 303 of ERISA).

“ERISA Event” means (a) a Reportable Event with respect to a Pension Plan; (b) a
withdrawal by the Parent Borrower or any ERISA Affiliate from a Pension Plan
subject to Section 4063 of ERISA during a plan year in which it was a
“substantial employer” (as defined in Section 4001(a)(2) of ERISA) or a
cessation of operations that is treated as such a withdrawal under
Section 4062(e) of ERISA; (c) a complete or partial withdrawal by the Parent
Borrower or any ERISA Affiliate from a Multiemployer Plan or notification that a
Multiemployer Plan is in reorganization; (d) the filing of a notice of intent to
terminate, the treatment of a Plan amendment as a termination under Sections
4041 or 4041A of ERISA, or the commencement of proceedings by the PBGC to
terminate a Pension Plan or Multiemployer Plan; (e) an event or condition which
constitutes grounds under Section 4042 of ERISA for the termination of, or the
appointment of a trustee to administer, any Pension Plan or Multiemployer Plan;
(f) the imposition of any liability under Title IV of ERISA, other than for PBGC
premiums due but not delinquent under Section 4007 of ERISA, upon the Parent
Borrower or any ERISA Affiliate; or (g) a Foreign Plan Event that would
reasonably be expected to have a Material Adverse Effect.

“Eurodollar Rate” means:

(a) for any Interest Period with respect to a Eurodollar Rate Loan, the rate per
annum equal to the London Interbank Offered Rate (“LIBOR”) or a comparable or
successor rate, which rate is approved by the Administrative Agent, as published
on the applicable Bloomberg screen page (or such other commercially available
source providing such quotations as may be designated by the Administrative
Agent from time to time) at or about 11:00 a.m., London time, two Business Days
prior to the commencement of such Interest Period, for Dollar deposits (for
delivery on the first day of such Interest Period) with a term equivalent to
such Interest Period; and

(b) for any interest calculation with respect to a Base Rate Loan on any date,
the rate per annum equal to LIBOR, at or about 11:00 a.m., London time
determined two Business Days prior to such date for U.S. Dollar deposits with a
term of one month commencing that day;

provided that to the extent a comparable or successor rate is approved by the
Administrative Agent in connection herewith, the approved rate shall be applied
in a manner consistent with market practice; provided, further that to the
extent such market practice is not administratively feasible for the
Administrative Agent, such approved rate shall be applied in a manner as
otherwise reasonably determined by the Administrative Agent.

“Eurodollar Rate Loan” means a Committed Loan that bears interest at a rate
based on clause (a) of the definition of “Eurodollar Rate.” For the avoidance of
doubt, no Swing Line Loan shall be a Eurodollar Rate Loan.

“Event of Default” has the meaning specified in Section 8.01.

 

15



--------------------------------------------------------------------------------

“Exchange Act” means the Securities Exchange Act of 1934.

“Excluded Swap Obligation” means, with respect to any Guarantor, any Swap
Obligation if, and to the extent that, all or a portion of the guaranty of such
Guarantor of, or the grant by such Guarantor of a security interest to secure,
such Swap Obligation (or any guaranty thereof) is or becomes illegal under the
Commodity Exchange Act or any rule, regulation or order of the Commodity Futures
Trading Commission (or the application or official interpretation of any
thereof) by virtue of such Guarantor’s failure for any reason to constitute an
“eligible contract participant” as defined in the Commodity Exchange Act
(determined after giving effect to Section 2.03 of the Guarantee and Collateral
Agreement and any other “keepwell, support or other agreement” for the benefit
of such Guarantor and any and all guarantees of such Guarantor’s Swap
Obligations by other Loan Parties) at the time the guaranty of such Guarantor,
or a grant by such Guarantor of a security interest, becomes effective with
respect to such Swap Obligation. If a Swap Obligation arises under a master
agreement governing more than one swap, such exclusion shall apply only to the
portion of such Swap Obligation that is attributable to swaps for which such
guaranty or security interest is or becomes excluded in accordance with the
first sentence of this definition.

“Excluded Taxes” means, with respect to the Administrative Agent, any Lender,
the L/C Issuer or any other recipient of any payment to be made by or on account
of any obligation of a Borrower or any other Loan Party hereunder or under any
other Loan Document, (a) Taxes imposed on or measured by its overall net income
(however denominated), and franchise Taxes imposed on it (in lieu of net income
taxes), by the United States or by the jurisdiction (or any political
subdivision thereof) under the Laws of which such recipient is organized or in
which its principal office is located or, in the case of any Lender, in which
its applicable Lending Office is located, (b) any branch profits taxes imposed
by the United States or any similar Tax imposed by any other jurisdiction in
which a Borrower is located, (c) any backup withholding tax that is required by
the Code to be withheld from amounts payable to a Lender that has failed to
comply with clause (A) of Section 3.01(f)(ii), (d) in the case of a Foreign
Lender (other than an assignee pursuant to a request by the Parent Borrower
under Section 10.13), any United States withholding Tax that (i) is required to
be imposed on amounts payable to such Foreign Lender pursuant to the Laws in
force at the time such Foreign Lender becomes a party hereto (other than
pursuant to an assignment request by the Parent Borrower under Section 10.13) or
designates a new Lending Office or (ii) is attributable to such Foreign Lender’s
failure or inability (other than as a result of a Change in Law) to comply with
clause (B) of Section 3.01(f)(ii), except to the extent that such Foreign Lender
(or its assignor, if any) was entitled, at the time of designation of a new
Lending Office (or assignment), to receive additional amounts from the Parent
Borrower with respect to such withholding Tax pursuant to Sections 3.01(a)(ii)
or 3.01(c) and (e) in the case of a Foreign Lender, any United States federal
withholding Taxes imposed on amounts payable to it as a result of its failure to
comply with the requirements of FATCA to establish a complete exemption from
withholding thereunder.

“Existing Credit Agreement” means that certain Credit Agreement, dated as of
October 15, 2013, among Compressco Partners, L.P., Compressco Partners
Operating, LLC, Compressco Partners Sub, Inc., Compressco Holdings, LLC,
Compressco Leasing, LLC, Compressco Field Services International, LLC, and
Compressco International, LLC, as the borrowers, the other

 

16



--------------------------------------------------------------------------------

loan parties party thereto, as the loan guarantors, the lenders party thereto,
JPMorgan Chase Bank, N.A., as administrative agent and any other parties party
thereto, as amended and restated, supplemented or otherwise modified prior to
the Closing Date.

“Existing Letters of Credit” means those letters of credit issued and
outstanding on the Closing Date and listed on Schedule 1.01(c).

“Extraordinary Receipts” means any cash and cash equivalents received by or paid
to or for the account of any Person from the proceeds of tax refunds, insurance
(other than proceeds of business interruption insurance to the extent such
proceeds constitute compensation for lost revenue) and condemnation awards (and
payments in lieu thereof), except to the extent that such proceeds, awards or
payments in respect of loss or damage to equipment, fixed assets or real
property are applied (or in respect of which expenditures were previously
incurred) to replace or repair the equipment, fixed assets or real property in
respect of which such proceeds were received in accordance with the terms of
Section 2.05(e).

“Fabricated Cost” means the total costs (other than allocations of general and
administrative expenses) incurred in fabricating a particular item of Compressor
Equipment, as determined by the books and records of the Loan Parties, prepared
in accordance with GAAP.

“FATCA” means Sections 1471 through 1474 of the Code, as of the date of this
Agreement (or any amended or successor version that is substantially comparable
and not materially more onerous to comply with), any current or future
regulations or official interpretations thereof and any agreements entered into
pursuant to Section 1471(b)(1) of the Code.

“Federal Funds Rate” means, for any day, the rate per annum equal to the
weighted average of the rates on overnight Federal funds transactions with
members of the Federal Reserve System arranged by Federal funds brokers on such
day, as published by the Federal Reserve Bank of New York on the Business Day
next succeeding such day; provided that (a) if such day is not a Business Day,
the Federal Funds Rate for such day shall be such rate on such transactions on
the next preceding Business Day as so published on the next succeeding Business
Day, and (b) if no such rate is so published on such next succeeding Business
Day, the Federal Funds Rate for such day shall be the average rate (rounded
upward, if necessary, to a whole multiple of 1/100 of 1%) charged to Bank of
America on such day on such transactions as determined by the Administrative
Agent.

“Fee Letter” means the letter agreement, dated July 10, 2014, among Bank of
America, Merrill Lynch, Pierce, Fenner & Smith Incorporated, the Parent Borrower
and the General Partner.

“Finance Co” means a direct, wholly-owned Subsidiary of Sub Inc. formed to
become or otherwise serving as a co-issuer or co-borrower of unsecured
Indebtedness permitted by this Agreement, which Subsidiary meets the following
conditions at all times: (a) the provisions of Sections 6.13 and 6.14 have been
complied with respect to such Subsidiary and such Subsidiary is a Guarantor and
(b) such Subsidiary has not (i) incurred, directly or indirectly, any

 

17



--------------------------------------------------------------------------------

Indebtedness, or other obligation or liability whatsoever other than the
Indebtedness that it was formed to co-issue or co-borrow or for which it
otherwise serves as co-issuer or co-borrower; (ii) engaged in any business,
activity or transaction or owned any property, assets or Equity Interests other
than (A) performing its obligations and activities incidental to the co-issuance
or co-borrowing of the Indebtedness that it was formed to co-issue or co-borrow
or for which it otherwise serves as co-issuer or co-borrower, and (B) other
activities incidental to the maintenance of its existence, including legal, Tax
and accounting administration; (iii) consolidated with or merged with or into
any Person; or (iv) failed to hold itself out to the public as a legal entity
separate and distinct from all other Persons.

“Flood Insurance Regulations” shall mean (i) the National Flood Insurance Act of
1968 as now or hereafter in effect or any successor statute thereto, (ii) the
Flood Disaster Protection Act of 1973 as now or hereafter in effect or any
successor statue thereto, (iii) the National Flood Insurance Reform Act of 1994
(amending 42 USC 4001, et seq.), as the same may be amended or recodified from
time to time, (iv) the Flood Insurance Reform Act of 2004 and (v) any
regulations promulgated under any of the foregoing statutes (including, without
limitation, any regulations promulgated by the FRB).

“Foreign Benefit Arrangement” shall mean any employee benefit arrangement
mandated by non-U.S. law that is maintained or contributed to by Parent Borrower
or any of its Subsidiaries.

“Foreign Lender” means any Lender or L/C Issuer that is not a “United States
person” as defined in Section 7701(a)(30) of the Code (including such a Lender
when acting in the capacity of the L/C Issuer).

“Foreign Plan” shall mean each employee benefit plan (within the meaning of
Section 3(3) of ERISA, whether or not subject to ERISA) that is not subject to
U.S. law and is maintained or contributed to by Parent Borrower or any of its
Subsidiaries.

“Foreign Plan Event” shall mean, with respect to any Foreign Plan or Foreign
Benefit Arrangement, (i) the failure to make or, if applicable, accrue in
accordance with normal accounting practices, any employer or employee
contributions required by applicable law or by the terms of such Foreign Plan or
Foreign Benefit Arrangement; (ii) the failure to register or loss of good
standing (if applicable) with applicable regulatory authorities of any such
Foreign Plan or Foreign Benefit Arrangement required to be registered; or
(iii) the failure of any Foreign Plan or Foreign Benefit Arrangement to comply
with any provisions of applicable law and regulations or with the terms of such
Foreign Plan or Foreign Benefit Arrangement.

“Foreign Subsidiary” means any Subsidiary of the Parent Borrower that is not a
Domestic Subsidiary.

“FRB” means the Board of Governors of the Federal Reserve System of the United
States.

 

18



--------------------------------------------------------------------------------

“Fronting Exposure” means, at any time there is a Defaulting Lender, (a) with
respect to the L/C Issuer, such Defaulting Lender’s Applicable Percentage of the
outstanding L/C Obligations other than L/C Obligations as to which such
Defaulting Lender’s participation obligation has been reallocated to other
Lenders or Cash Collateralized in accordance with the terms hereof and (b) with
respect to the Swing Line Lender, such Defaulting Lender’s Applicable Percentage
of Swing Line Loans other than Swing Line Loans as to which such Defaulting
Lender’s participation obligation has been reallocated to other Lenders in
accordance with the terms hereof.

“Fund” means any Person (other than a natural person) that is (or will be)
engaged in making, purchasing, holding or otherwise investing in commercial
loans and similar extensions of credit in the ordinary course of its activities.

“GAAP” means generally accepted accounting principles in the United States set
forth in the opinions and pronouncements of the Accounting Principles Board and
the American Institute of Certified Public Accountants and statements and
pronouncements of the Financial Accounting Standards Board or such other
principles as may be approved by a significant segment of the accounting
profession in the United States, that are applicable to the circumstances as of
the date of determination, consistently applied.

“General Partner” means Compressco Partners GP Inc., a Delaware corporation.

“Governmental Authority” means the government of the United States or any other
nation, or of any political subdivision thereof, whether state or local, and any
agency, authority, instrumentality, regulatory body, court, central bank or
other entity exercising executive, legislative, judicial, taxing, regulatory or
administrative powers or functions of or pertaining to government (including any
supra-national bodies such as the European Union or the European Central Bank).

“Guarantee” means, as to any Person, (a) any obligation, contingent or
otherwise, of such Person guaranteeing any Indebtedness or other obligation
payable or performable by another Person (the “primary obligor”) in any manner,
whether directly or indirectly, and including any obligation of such Person,
direct or indirect, (i) to purchase or pay (or advance or supply funds for the
purchase or payment of) such Indebtedness or other obligation, (ii) to purchase
or lease property, securities or services for the purpose of assuring the
obligee in respect of such Indebtedness or other obligation of the payment or
performance of such Indebtedness or other obligation, (iii) to maintain working
capital, equity capital or any other financial statement condition or liquidity
or level of income or cash flow of the primary obligor so as to enable the
primary obligor to pay such Indebtedness or other obligation, or (iv) entered
into for the purpose of assuring in any other manner the obligee in respect of
such Indebtedness or other obligation of the payment or performance thereof or
to protect such obligee against loss in respect thereof (in whole or in part),
or (b) any Lien on any assets of such Person securing any Indebtedness or other
obligation of any other Person, whether or not such Indebtedness or other
obligation is assumed by such Person (or any right, contingent or otherwise, of
any holder of such Indebtedness to obtain any such Lien). The amount of any
Guarantee shall be deemed to be an amount equal to the stated or determinable
amount of the related primary obligation, or

 

19



--------------------------------------------------------------------------------

portion thereof, in respect of which such Guarantee is made or, if not stated or
determinable, the maximum reasonably anticipated liability in respect thereof as
determined by the guaranteeing Person in good faith. The term “Guarantee” as a
verb has a corresponding meaning.

“Guarantors” means, collectively, each Borrower, each Domestic Subsidiary of the
Borrowers as of the Closing Date and each other Domestic Subsidiary of the
Borrowers that shall be required to execute and deliver a guaranty or guaranty
supplement pursuant to Section 6.13.

“Guaranty and Collateral Agreement” means the Guaranty and Collateral Agreement,
dated as of even date herewith, by and among the Borrowers, each Guarantor and
the other grantors set forth therein, in favor of the Collateral Agent.

“Hazardous Materials” means all explosive or radioactive substances or wastes
and all hazardous or toxic substances, wastes or other pollutants, including
petroleum or petroleum distillates, natural gas, natural gas liquids, any “oil
and gas waste” (as defined in Section 91.1011 of the Texas Natural Resources
Code), asbestos or asbestos-containing materials, polychlorinated biphenyls,
radon gas, toxic mold, infectious or medical wastes, chemicals, pollutants,
contaminants or compounds and all other substances or wastes of any nature in
any form regulated pursuant to any Environmental Law.

“Hedging Contract” means (a) any and all rate swap transactions, basis swaps,
credit derivative transactions, forward rate transactions, commodity swaps,
commodity options, forward commodity contracts, other contracts of sale which
provide for prepayment for deferred shipment or delivery of oil, gas or other
commodities, equity or equity index swaps or options, bond or bond price or bond
index swaps or options or forward bond or forward bond price or forward bond
index transactions, interest rate options, forward foreign exchange
transactions, cap transactions, floor transactions, collar transactions,
currency swap transactions, cross-currency rate swap transactions, currency
options, spot contracts, or any other similar transactions or any combination of
any of the foregoing (including any options to enter into any of the foregoing),
whether or not any such transaction is governed by or subject to any master
agreement, and (b) any and all transactions of any kind, and the related
confirmations, which are subject to the terms and conditions of, or governed by,
any form of master agreement published by the International Swaps and
Derivatives Association, Inc., any International Foreign Exchange Master
Agreement, or any other master agreement (any such master agreement, together
with any related schedules, a “Master Agreement”), including any such
obligations or liabilities under any Master Agreement.

“Hedging Termination Value” means, in respect of any one or more Hedging
Contracts, after taking into account the effect of any legally enforceable
netting agreement relating to such Hedging Contracts, (a) for any date on or
after the date such Hedging Contracts have been closed out and termination
value(s) determined in accordance therewith, such termination value(s), and
(b) for any date prior to the date referenced in clause (a), the amount(s)
determined as the mark-to-market value(s) for such Hedging Contracts, as
determined based upon one or more mid-market or other readily available
quotations provided by any recognized dealer in such Hedging Contracts (which
may include a Lender or any Affiliate of a Lender).

 

20



--------------------------------------------------------------------------------

“Honor Date” has the meaning specified in Section 2.03(c)(i).

“Increase Effective Date” has the meaning specified in Section 2.14(a).

“Incremental Commitments” has the meaning assigned to such term in Section
2.14(a).

“Indebtedness” means, as to any Person at a particular time, without
duplication, all of the following, whether or not included as indebtedness or
liabilities in accordance with GAAP:

(a) all obligations of such Person for borrowed money and all obligations of
such Person evidenced by bonds, debentures, notes, loan agreements or other
similar instruments;

(b) the maximum amount of all direct or contingent obligations of such Person
arising under letters of credit (including standby and commercial), bankers’
acceptances, bank guaranties, surety bonds and similar instruments;

(c) net obligations due and owing by such Person under any Hedging Contract
after giving effect to all netting arrangements;

(d) all obligations of such Person to pay the deferred purchase price of
property or services (other than trade accounts payable in the ordinary course
of business and not past due for more than 90 days after the date on which such
trade account was created);

(e) indebtedness (excluding prepaid interest thereon) secured by a Lien on
property owned or being purchased by such Person (including indebtedness arising
under conditional sales or other title retention agreements), whether or not
such indebtedness shall have been assumed by such Person or is limited in
recourse;

(f) all Attributable Indebtedness in respect of Capitalized Leases and Synthetic
Lease Obligations of such Person and all Synthetic Debt of such Person;

(g) Disqualified Equity Interests;

(h) all obligations of such Person to purchase, redeem, retire, defease or
otherwise make any payment in respect of any Equity Interest in such Person
(other than as permitted pursuant to Section 7.06) or any other Person or any
warrant, right or option to acquire such Equity Interest, valued, in the case of
a redeemable preferred interest, at the greater of its voluntary or involuntary
liquidation preference plus accrued and unpaid dividends; and

(i) all Guarantees of such Person in respect of any of the foregoing.

For all purposes hereof, the Indebtedness of any Person shall include the
Indebtedness of any partnership or joint venture (other than a joint venture
that is itself a corporation or limited liability company) in which such Person
is a general partner or a joint venturer, unless such

 

21



--------------------------------------------------------------------------------

Indebtedness is expressly made non-recourse to such Person. The amount of any
Capitalized Lease or Synthetic Lease Obligation as of any date shall be deemed
to be the amount of Attributable Indebtedness in respect thereof as of such
date.

“Indemnified Taxes” means Taxes other than Excluded Taxes.

“Indemnitee” has the meaning specified in Section 10.04(b).

“Information” has the meaning specified in Section 10.07.

“Initial Financial Statements” means:

(a) the Audited Financial Statements;

(b) audited financial statements for the Target as of and for each year ending
September 30, 2013, September 30, 2012 and September 30, 2011;

(c) unaudited consolidated financial statements of (i) the General Partner,
(ii) the Parent Borrower and (iii) the Target for any interim quarterly periods
that have ended since the most recent of such audited financial statements; and

(d) pro forma financial statements for the Parent Borrower after giving effect
to the Acquisition and the other Transactions as of the end of and for the most
recently completed fiscal quarter, as applicable.

“Interest Payment Date” means, (a) as to any Loan other than a Base Rate Loan,
the last day of each Interest Period applicable to such Loan and the Maturity
Date; provided, however, that if any Interest Period for a Eurodollar Rate Loan
exceeds three months, the respective dates that fall every three months after
the beginning of such Interest Period shall also be Interest Payment Dates; and
(b) as to any Base Rate Loan, the last Business Day of each March, June,
September and December and the Maturity Date.

“Interest Period” means, as to each Eurodollar Rate Loan, the period commencing
on the date such Eurodollar Rate Loan is disbursed or converted to or continued
as a Eurodollar Rate Loan and ending on the date one, two, three or six months
thereafter (in each case, subject to availability), as selected by the Parent
Borrower in its Committed Loan Notice; provided that:

(i) any Interest Period that would otherwise end on a day that is not a Business
Day shall be extended to the next succeeding Business Day unless such Business
Day falls in another calendar month, in which case such Interest Period shall
end on the next preceding Business Day;

(ii) any Interest Period that begins on the last Business Day of a calendar
month (or on a day for which there is no numerically corresponding day in the
calendar month at the end of such Interest Period) shall end on the last
Business Day of the calendar month at the end of such Interest Period; and

(iii) no Interest Period shall extend beyond the Maturity Date.

 

22



--------------------------------------------------------------------------------

“Investment” means, as to any Person, any direct or indirect acquisition or
investment by such Person, whether by means of (a) the purchase or other
acquisition of Equity Interests of another Person, (b) a loan, advance or
capital contribution to, Guarantee or assumption of debt of, or purchase or
other acquisition of any other debt or equity participation or interest in,
another Person, including any partnership or joint venture interest in such
other Person and any arrangement pursuant to which the investor Guarantees
Indebtedness of such other Person, or (c) the purchase or other acquisition (in
one transaction or a series of transactions) of assets of another Person that
constitute a business unit or all or a substantial part of the business of, such
Person. For purposes of covenant compliance, the amount of any Investment shall
be the amount actually invested, without adjustment for subsequent increases or
decreases in the value of such Investment.

“IP Rights” has the meaning specified in Section 5.17.

“IRS” means the United States Internal Revenue Service.

“ISP” means, with respect to any Letter of Credit, the “International Standby
Practices 1998” published by the Institute of International Banking Law &
Practice (or such later version thereof as may be in effect at the time of
issuance).

“Issuer Documents” means with respect to any Letter of Credit, the Letter of
Credit Application, and any other document, agreement and instrument entered
into by the L/C Issuer and the Parent Borrower (or any Subsidiary) or in favor
of the L/C Issuer and relating to any such Letter of Credit.

“Laws” means, collectively, all international, foreign, federal, state and local
statutes, treaties, rules, guidelines, regulations, ordinances, codes and
administrative or judicial precedents or authorities, including the
interpretation or administration thereof by any Governmental Authority charged
with the enforcement, interpretation or administration thereof, and all
applicable administrative orders, directed duties, requests, licenses,
authorizations and permits of, and agreements with, any Governmental Authority,
in each case whether or not having the force of law.

“L/C Advance” means, with respect to each Lender, such Lender’s funding of its
participation in any L/C Borrowing in accordance with its Applicable Percentage.

“L/C Borrowing” means an extension of credit resulting from a drawing under any
Letter of Credit which has not been reimbursed on the date when made or
refinanced as a Borrowing.

“L/C Credit Extension” means, with respect to any Letter of Credit, the issuance
or reinstatement thereof or extension of the expiry date thereof, or the
increase of the amount thereof.

“L/C Issuer” means (a) Bank of America in its capacity as issuer of Letters of
Credit hereunder and (b) any Person that has issued an Existing Letter of
Credit, or any successor issuer of Letters of Credit hereunder. For the
avoidance of doubt, JPMorgan Chase Bank, N.A. is an L/C Issuer as of the Closing
Date pursuant to clause (b) hereof.

 

23



--------------------------------------------------------------------------------

“L/C Obligations” means, as at any date of determination, the aggregate amount
available to be drawn under all outstanding Letters of Credit plus the aggregate
of all Unreimbursed Amounts, including all L/C Borrowings. For purposes of
computing the amount available to be drawn under any Letter of Credit, the
amount of such Letter of Credit shall be determined in accordance with
Section 1.06. For all purposes of this Agreement, if on any date of
determination a Letter of Credit has expired by its terms but any amount may
still be drawn thereunder by reason of the operation of Rule 3.14 of the ISP,
such Letter of Credit shall be deemed to be “outstanding” in the amount so
remaining available to be drawn.

“Lender” has the meaning specified in the introductory paragraph hereto and, for
the avoidance of doubt, if the context so requires, includes the Swing Line
Lender.

“Lender Counterparty” means a Lender or an Affiliate of a Lender.

“Lender Party Account” and “Lender Party Accounts” have the meanings specified
in Section 10.08.

“Lending Office” means, as to any Lender, the office or offices of such Lender
described as such in such Lender’s Administrative Questionnaire, or such other
office or offices as a Lender may from time to time notify the Parent Borrower
and the Administrative Agent.

“Letter of Credit” means any standby letter of credit issued hereunder,
providing for the payment of cash upon the honoring of a presentation hereunder
and shall include the Existing Letters of Credit.

“Letter of Credit Application” means an application and agreement for the
issuance or amendment of a Letter of Credit in the form from time to time in use
by the L/C Issuer.

“Letter of Credit Expiration Date” means the day that is seven days prior to the
Maturity Date then in effect (or, if such day is not a Business Day, the next
preceding Business Day).

“Letter of Credit Fee” has the meaning specified in Section 2.03(h).

“Letter of Credit Sublimit” means an amount equal to $20,000,000. The Letter of
Credit Sublimit is part of, and not in addition to, the Aggregate Commitments.

“LIBOR” has the meaning specified in the definition of Eurodollar Rate.

“Lien” means any mortgage, pledge, hypothecation, assignment, deposit
arrangement, encumbrance, easement, right-of-way or other encumbrance on title
to real property, lien (statutory or other), charge, or preference, priority or
other security interest or preferential arrangement in the nature of a security
interest of any kind or nature whatsoever (including any conditional sale or
other title retention agreement, and any financing lease having substantially
the same economic effect as any of the foregoing).

 

24



--------------------------------------------------------------------------------

“Loan” means an extension of credit by a Lender to a Borrower under Article II
in the form of a Committed Loan or, if the context so requires, a Swing Line
Loan.

“Loan Documents” means this Agreement, each Note, each Letter of Credit, any
agreement creating or perfecting rights in Cash Collateral pursuant to the
provisions of Section 2.15, each Security Document, the Fee Letter, each Issuer
Document, and all other agreements, certificates, documents, and instruments
entered into in connection herewith or therewith (exclusive of term sheets and
commitment letters), as such agreements, certificates, documents and instruments
may be amended, restated or otherwise modified from time to time.

“Loan Parties” means, collectively, the Borrowers and each Guarantor.

“London Banking Day” means any day on which dealings in Dollar deposits are
conducted by and between banks in the London interbank eurodollar market.

“LP Bridge Loan” means the borrowing of up to $450,000,000 of senior unsecured
loans under a bridge facility.

“Manufactured Mobile Home” has the meaning defined in the applicable Flood
Insurance Regulation.

“Material Adverse Effect” means (a) a material adverse change in, or a material
adverse effect upon, the operations, business, assets, properties, liabilities
(actual or contingent) or condition (financial or otherwise) of Parent Borrower
and its Subsidiaries taken as a whole; (b) a material impairment of the rights
and remedies of the Administrative Agent or any Lender under any Loan Document,
or of the ability of any Loan Party to perform its obligations under any Loan
Document to which it is a party; or (c) a material adverse effect upon the
legality, validity, binding effect or enforceability against any Loan Party of
any Loan Document to which it is a party.

“Material Contracts” means, collectively, (a) the agreements listed on Schedule
5.18 and (b) any other contract, arrangement or material agreement filed, made
available or otherwise posted (or required to have been filed, made available or
otherwise posted) by the Borrowers with the SEC pursuant to any Securities Laws.

“Maturity Date” means August 4, 2019, provided, however, that if such date is
not a Business Day, the Maturity Date shall be the next preceding Business Day.

“Maximum Rate” has the meaning specified in Section 10.09.

“Minimum Collateral Amount” means, at any time, (i) with respect to Cash
Collateral consisting of cash or deposit account balances provided to reduce or
eliminate Fronting Exposure during the existence of a Defaulting Lender, an
amount equal to 103 % of the Fronting Exposure of the L/C Issuer with respect to
Letters of Credit issued and outstanding at such time, (ii) with respect to Cash
Collateral consisting of cash or deposit account balances provided in accordance
with the provisions of Section 2.15(a)(i), (a)(ii) or (a)(iii), an amount equal
to 103 % of the Outstanding Amount of all L/C Obligations, and (iii) otherwise,
an amount determined by the Administrative Agent and the L/C Issuer in their
sole discretion.

 

25



--------------------------------------------------------------------------------

“Moody’s” means Moody’s Investors Service, Inc. and any successor thereto.

“Multiemployer Plan” means any employee benefit plan of the type described in
Section 4001(a)(3) of ERISA, to which the Parent Borrower or any ERISA Affiliate
makes or is obligated to make contributions, or during the preceding six plan
years, has made or been obligated to make contributions.

“Net Cash Proceeds” means the remainder of (a) the gross proceeds received by
any Loan Party from a Disposition, less (b) investment banking fees, legal,
advisory, accounting and other professional fees and expenses, and other usual
and customary transaction costs, sales commission, property transfer taxes or
other taxes, in each case only to the extent paid or payable by a Loan Party in
cash and related to such Disposition.

“Non-Consenting Lender” has the meaning specified in Section 10.13.

“Non-Defaulting Lender” means, at any time, each Lender that is not a Defaulting
Lender at such time.

“Non-Extension Notice Date” has the meaning specified in Section 2.03(b)(iii).

“Non-Reinstatement Deadline” has the meaning specified in Section 2.03(b)(iv).

“Note” means a promissory note made by the Borrowers in favor of a Lender
evidencing Loans made by such Lender, substantially in the form of Exhibit E.

“Notice of Exclusive Control” has the meaning specified in Section 10.08.

“Obligations” means the Secured Hedging Obligations, Secured Cash Management
Obligations, and all advances to, and debts, liabilities, obligations, covenants
and duties of, any Loan Party arising under any Loan Document or otherwise with
respect to any Loan (including, any Swing Line Loan) or Letter of Credit,
whether direct or indirect (including those acquired by assumption), absolute or
contingent, due or to become due, now existing or hereafter arising and
including interest and fees that accrue after the commencement by or against any
Loan Party or any Affiliate thereof of any proceeding under any Debtor Relief
Laws naming such Person as the debtor in such proceeding, regardless of whether
such interest and fees are allowed claims in such proceeding; provided that the
Obligations shall exclude any Excluded Swap Obligations.

“OPA” means the Oil Pollution Act of 1990, as amended from time to time.

“OFAC” means the Office of Foreign Assets Control of the United States
Department of the Treasury.

“Omnibus Agreement” means the Omnibus Agreement dated as of June 24, 2011 among
the General Partner, Compressco LP and TETRA Technologies, Inc. as in effect on
the Closing Date or as otherwise amended, supplemented or modified to the extent
not prohibited by Section 7.15.

 

26



--------------------------------------------------------------------------------

“Organization Documents” means, (a) with respect to any corporation, the
certificate or articles of incorporation and the bylaws (or equivalent or
comparable constitutive documents with respect to any non-U.S. jurisdiction);
(b) with respect to any limited liability company, the certificate or articles
of formation or organization and operating agreement; and (c) with respect to
any partnership, limited partnership, joint venture, trust or other form of
business entity, the partnership, limited partnership, joint venture or other
applicable agreement of formation or organization and any agreement, instrument,
filing or notice with respect thereto filed in connection with its formation or
organization with the applicable Governmental Authority in the jurisdiction of
its formation or organization and, if applicable, any certificate or articles of
formation or organization of such entity.

“Other Taxes” means all present or future stamp, court or documentary,
intangible, recording, filing or similar Taxes or any other excise or property
Taxes, charges or similar levies arising from any payment made hereunder or
under any other Loan Document or from the execution, delivery, enforcement or
registration of, from the receipt or perfection of a security interest under, or
otherwise with respect to, this Agreement or any other Loan Document.

“Outstanding Amount” means (i) with respect to Committed Loans and Swing Line
Loans on any date, the aggregate outstanding principal amount thereof after
giving effect to any Borrowings and prepayments or repayments of Committed Loans
and Swing Line Loans, as the case may be, occurring on such date; and (ii) with
respect to any L/C Obligations on any date, the amount of such L/C Obligations
on such date after giving effect to any L/C Credit Extension occurring on such
date and any other changes in the aggregate amount of the L/C Obligations as of
such date, including as a result of any reimbursements by the Borrowers of
Unreimbursed Amounts.

“Parent Borrower” means Compressco LP.

“Parent Equity Investment” means the contribution of cash by the General Partner
to the Parent Borrower in exchange for Equity Interests in the Parent Borrower.

“Participant” has the meaning specified in Section 10.06(d).

“Participant Register” has the meaning specified in Section 10.06(d).

“Partnership Agreement” means the First Amended and Restated Agreement of
Limited Partnership of Compressco Partners, L.P., dated June 20, 2011, as
amended, supplemented or modified to the extent not prohibited by Section 7.15.

“PBGC” means the Pension Benefit Guaranty Corporation referred to and defined in
ERISA.

“Pension Act” means the Pension Protection Act of 2006, as amended from time to
time.

 

27



--------------------------------------------------------------------------------

“Pension Funding Rules” means the rules of the Code and ERISA regarding minimum
required contributions (including any installment payment thereof) to Pension
Plans and set forth in, with respect to plan years ending prior to the effective
date of the Pension Act, Section 412 of the Code and Section 302 of ERISA, each
as in effect prior to the Pension Act and, thereafter, Section 412, 430, 431,
432 and 436 of the Code and Sections 302, 303, 304 and 305 of ERISA.

“Pension Plan” means any “employee pension benefit plan” (as such term is
defined in Section 3(2) of ERISA), other than a Multiemployer Plan, that is
subject to Title IV of ERISA and is sponsored or maintained by the Parent
Borrower or any ERISA Affiliate or to which the Parent Borrower or any ERISA
Affiliate contributes or has an obligation to contribute, or in the case of a
multiple employer or other plan described in Section 4064(a) of ERISA, has made
contributions at any time during the immediately preceding six plan years.

“Perfection Certificate” means a Perfection Certificate substantially in the
form of Exhibit F provided to the Administrative Agent that provides certain
information with respect to the Loan Parties, including information relating to
the Collateral (including, without limitation, real property and equipment)
thereof.

“Permitted Acquisition” has the meaning specified in Section 7.02(h).

“Permitted Investor Group” means TETRA Technologies, Inc. and its Affiliates
other than Parent Borrower and its Subsidiaries.

“Permitted Sale/Leaseback Transactions” means the sale or transfer of real or
personal property by a Person with the intent to lease or rent such property as
lessee for substantially the same purpose as the property sold or transferred,
provided that the value of all personal property sold does not exceed $5,000,000
in the aggregate for all such transactions.

“Person” means any natural person, corporation, limited liability company,
trust, joint venture, association, company, partnership, Governmental Authority
or other entity.

“Plan” means any “employee benefit plan” (as such term is defined in
Section 3(3) of ERISA) established, maintained or contributed to by the Borrower
or, with respect to any such plan that is subject to Section 412 or 403 of the
Code or Section 302 or 303 or Title IV of ERISA, any ERISA Affiliate.

“Platform” has the meaning specified in Section 6.02.

“Prepayment Notice” shall have the meaning set forth in Section 2.05(h)

“Public Equity Offering” means a public offering of common units in the Parent
Borrower.

“Public Lender” has the meaning specified in Section 6.02.

“Register” has the meaning specified in Section 10.06(c).

 

28



--------------------------------------------------------------------------------

“Registered Public Accounting Firm” has the meaning specified in the Securities
Laws and shall be independent of Parent Borrower as prescribed by the Securities
Laws.

“Release” means any release, spill, emission, discharge, deposit, disposal,
reclamation, leaking, pumping, pouring, dumping, emptying, injection, or
leaching into the Environment, or into, from or through any building, structure
or facility.

“Related Parties” means, with respect to any Person, such Person’s Affiliates
and the partners, directors, officers, employees, agents, trustees and advisors
of such Person and of such Person’s Affiliates.

“Reportable Event” means any of the events set forth in Section 4043(c) of
ERISA, other than events for which the 30-day notice period has been waived.

“Request for Credit Extension” means (a) with respect to a Borrowing, conversion
or continuation of Committed Loans, a Committed Loan Notice, (b) with respect to
an L/C Credit Extension, a Letter of Credit Application, and (c) with respect to
a Swing Line Loan, a Swing Line Loan Notice.

“Required Lenders” means, as of any date of determination, Lenders having more
than 50% of the Aggregate Commitments or, if the commitment of each Lender to
make Loans, the obligation of the L/C Issuer to make L/C Credit Extensions and
the obligation of the Swing Line Lender to make Swing Line Loans have been
terminated pursuant to Section 8.02, Lenders holding in the aggregate more than
50% of the Total Outstandings (in each case, with the aggregate amount of each
Lender’s risk participation and funded participation in L/C Obligations or Swing
Line Loans being deemed “held” by such Lender for purposes of this definition);
provided that the Commitment of, and the portion of the Total Outstandings held
or deemed held by, any Defaulting Lender shall be excluded for purposes of
making a determination of Required Lenders.

“Responsible Officer” means the chief executive officer, president, principal
financial officer, treasurer, assistant treasurer or controller of a Loan Party
or the General Partner (or of another Person acting as a member or manager of a
Loan Party), as applicable, and, solely for purposes of the delivery of
incumbency certificates pursuant to Section 4.01, the secretary or any assistant
secretary of a Loan Party (or of another Person acting as a member or manager of
a Loan Party), and, solely for purposes of notices given pursuant to Article II,
any other officer or employee of the applicable Loan Party so designated by any
of the foregoing officers in a notice to the Administrative Agent or any other
officer or employee of the applicable Loan Party designated in or pursuant to an
agreement between the applicable Loan Party and the Administrative Agent. Any
document delivered hereunder that is signed by a Responsible Officer of a Loan
Party or the General Partner, as applicable, shall be conclusively presumed to
have been authorized by all necessary corporate, partnership, limited
partnership and/or other action on the part of such Loan Party or the General
Partner, as applicable, and such Responsible Officer shall be conclusively
presumed to have acted on behalf of such Loan Party or the General Partner, as
applicable.

 

29



--------------------------------------------------------------------------------

“Restricted Payment” means any dividend or other distribution (whether in cash,
securities or other property) with respect to any capital stock or other Equity
Interest of Parent Borrower or any Subsidiary, or any payment (whether in cash,
securities or other property), including any sinking fund or similar deposit, on
account of the purchase, redemption, retirement, acquisition, cancellation or
termination of any such capital stock or other Equity Interest, or on account of
any return of capital to the Parent Borrower’s stockholders, partners, limited
partners, general partners, or members (or the equivalent Person thereof).

“S&P” means Standard & Poor’s Financial Services LLC, a subsidiary of The
McGraw-Hill Companies, Inc., and any successor thereto.

“Sanction(s)” means any sanction administered or enforced by the United States
Government (including without limitation, OFAC), the United Nations Security
Council, the European Union, Her Majesty’s Treasury or other relevant sanctions
authority.

“Sarbanes-Oxley” means the Sarbanes-Oxley Act of 2002.

“SEC” means the Securities and Exchange Commission, or any Governmental
Authority succeeding to any of its principal functions.

“Secured Cash Management Obligations” means all obligations arising from time to
time under Cash Management Agreements entered into from time to time between a
Borrower or any Guarantor and any Cash Management Bank; provided that if such
Cash Management Bank ceases to be a Lender hereunder or an Affiliate of a Lender
hereunder, Secured Cash Management Obligations shall only include such
obligations to the extent arising from transactions entered into at the time
such counterparty was a Lender hereunder or an Affiliate of a Lender hereunder.

“Secured Hedging Obligations” means all obligations arising from time to time
under Hedging Contracts entered into from time to time between a Borrower or any
Guarantor and a Lender Counterparty; provided that (a) if such Lender
Counterparty ceases to be a Lender hereunder or an Affiliate of a Lender
hereunder, Secured Hedging Obligations shall only include such obligations to
the extent arising from transactions entered into at the time such counterparty
was a Lender hereunder or an Affiliate of a Lender hereunder, and (b) the
applicable Lender Counterparty has provided the Administrative Agent written
notice of the existence of such obligations and such transaction must not
otherwise be prohibited under this Agreement.

“Secured Parties” means, collectively, the Administrative Agent, the Lenders,
the L/C Issuer, the Lender Counterparties to Secured Hedging Obligations, the
Cash Management Banks, each co-agent or sub-agent appointed by the
Administrative Agent from time to time pursuant to Section 9.05, and the other
Persons the Obligations owing to which are or are purported to be secured by the
Collateral under the terms of the Security Documents.

“Securities Laws” means the Securities Act of 1933, the Securities Exchange Act
of 1934, Sarbanes-Oxley and the applicable accounting and auditing principles,
rules, standards and practices promulgated, approved or incorporated by the SEC
or the Public Company Accounting Oversight Board, as each of the foregoing may
be amended and in effect on any applicable date hereunder.

 

30



--------------------------------------------------------------------------------

“Security Documents” means the instruments listed in the Security Schedule
(including, the Guaranty and Collateral Agreement, a Perfection Certificate, the
Control Agreements and any mortgages and deeds of trust to be delivered at
Closing) and all other security agreements, deeds of trust, mortgages, pledges,
deposit instruments, guarantees, financing statements, continuation statements,
extension agreements and similar agreements now, heretofore, or hereafter
delivered by any Loan Party to Collateral Agent in connection with this
Agreement or any transaction contemplated hereby to secure or guarantee the
payment of any part of the Obligations or the performance of any Loan Party’s
other duties and obligations under the Loan Documents.

“Security Schedule” means Schedule 1.01(a) hereto.

“Senior Notes” means the senior notes issued for gross proceeds of at least
$350,000,000 (without giving effect to original issue discount) from the Parent
Borrower and Compressco Finance Inc.

“Service and Rental Fleet Equipment” means equipment owned by the Parent
Borrower and its Subsidiaries and (i) used by the Parent Borrower or its
Subsidiaries to provide compression, other production enhancement services or
other ancillary services, (ii) leased to customers to perform such services, or
(iii) held for sale, in all instances for clauses (i) - (iii), in connection
with the production, transportation or storage of oil and natural gas.

“Solvent” and “Solvency” mean, with respect to any Person on any date of
determination, that on such date (a) the fair value of the property of such
Person is greater than the total amount of liabilities, including, contingent
liabilities, of such Person, (b) the present fair salable value of the assets of
such Person is not less than the amount that will be required to pay the
probable liability of such Person on its debts as they become absolute and
matured, (c) such Person does not intend to, and does not believe that it will,
incur debts or liabilities beyond such Person’s ability to pay such debts and
liabilities as they mature, (d) such Person is not engaged in business or a
transaction, and is not about to engage in business or a transaction, for which
such Person’s property would constitute an unreasonably small capital, and
(e) such Person is able to pay its debts and liabilities, contingent obligations
and other commitments as they mature in the ordinary course of business. The
amount of contingent liabilities at any time shall be computed as the amount
that, in the light of all the facts and circumstances existing at such time,
represents the amount that can reasonably be expected to become an actual or
matured liability.

“Specified Acquisition Agreement Representations” shall mean such of the
representations and warranties related to Parent Borrower or any of its
Subsidiaries in the Acquisition Agreement as are material to the interests of
the Lenders, but only to the extent that the Borrowers have the right to
terminate their obligations under the Acquisition Agreement or the right to
decline to consummate the Acquisition as a result of a breach of such
representations in the Acquisition Agreement.

 

31



--------------------------------------------------------------------------------

“Specified Representations” shall mean the representations and warranties set
forth in Sections 5.01, 5.02(a) and (b) (except in the case of each of (b)(i)
and (ii) to the extent a violation would not result in a “Material Adverse
Effect” as such term is defined in the Borrowers’ Existing Credit Agreement in
effect immediately prior to the Closing Date), 5.04, 5.14, 5.20, 5.21, 5.22 and
5.23.

“Subsidiary” of a Person means a corporation, partnership, joint venture,
limited liability company or other business entity of which a majority of
(a) the economic interests represented by the Equity Interests, (b) the general
partner interests, or (c) the Equity Interests having ordinary voting power for
the election of directors or other governing body (other than securities or
interests having such power only by reason of the happening of a contingency)
are at the time beneficially owned, or the management of which is otherwise
controlled, directly, or indirectly through one or more intermediaries, or both,
by such Person. Unless otherwise specified, all references herein to a
“Subsidiary” or to “Subsidiaries” shall refer to a Subsidiary or Subsidiaries of
the Parent Borrower.

“Swap Obligation” means with respect to any Guarantor any obligation to pay or
perform under any agreement, contract or transaction that constitutes a “swap”
within the meaning of Section 1a(47) of the Commodity Exchange Act.

“Swing Line Borrowing” means a borrowing of a Swing Line Loan pursuant to
Section 2.04.

“Swing Line Lender” means Bank of America in its capacity as provider of Swing
Line Loans, or any successor swing line lender hereunder.

“Swing Line Loan” has the meaning specified in Section 2.04(a).

“Swing Line Loan Notice” means a notice of a Swing Line Borrowing pursuant to
Section 2.04(b), which, if in writing, shall be substantially in the form of
Exhibit C or such other form as approved by the Administrative Agent (including
any form of an electronic platform or electronic transmission system as shall be
approved by the Administrative Agent), appropriated completed and signed by a
Responsible Officer of the Parent Borrower.

“Swing Line Sublimit” means an amount equal to the lesser of (a) $60,000,000 and
(b) the Aggregate Commitments. The Swing Line Sublimit is part of, and not in
addition to, the Aggregate Commitments.

“Synthetic Debt” means, with respect to any Person as of any date of
determination thereof, all obligations of such Person in respect of transactions
entered into by such Person that are intended to function primarily as a
borrowing of funds (including any minority interest transactions that function
primarily as a borrowing) but are not otherwise included in the definition of
“Indebtedness” or as a liability on the consolidated balance sheet of such
Person and its Subsidiaries in accordance with GAAP.

“Synthetic Lease Obligation” means the monetary obligation of a Person under
(a) a so-called synthetic, off-balance sheet or tax retention lease, or (b) an
agreement for the use or

 

32



--------------------------------------------------------------------------------

possession of property (including sale and leaseback transactions), in each
case, creating obligations that do not appear on the balance sheet of such
Person but which, upon the application of any Debtor Relief Laws to such Person,
would be characterized as the indebtedness of such Person (without regard to
accounting treatment).

“Target” has the meaning specified in the preamble.

“Taxes” means all present or future taxes, levies, imposts, duties, deductions,
withholdings (including backup withholding), assessments, fees or other charges
imposed by any Governmental Authority, including any interest, additions to tax
or penalties applicable thereto.

“Threshold Amount” means $20,000,000.

“Total Outstandings” means the aggregate Outstanding Amount of all Committed
Loans, Swing Line Loans and L/C Obligations.

“Transactions” has the meaning specified in the preamble.

“Transaction Documents” means the Acquisition Documents, the Loan Documents, and
documents, agreements, instruments or filings relating to the Public Equity
Offering, the Parent Equity Investment, the Senior Notes and the LP Bridge
Loans, as applicable.

“Type” means, with respect to a Committed Loan, its character as a Base Rate
Loan or a Eurodollar Rate Loan.

“UCP” means, with respect to any Letter of Credit, the Uniform Customs and
Practice for Documentary Credits, International Chamber of Commerce (“ICC”)
Publication No. 600 (or such later version thereof as may be in effect at the
time of issuance).

“Uniform Commercial Code” means the Uniform Commercial Code as the same may from
time to time be in effect in the State of New York or the Uniform Commercial
Code (or similar code or statute) of another jurisdiction, to the extent it may
be required to apply to the creation or perfection of a security interest in any
item or items of Collateral.

“United States” and “U.S.” mean the United States of America.

“Unreimbursed Amount” has the meaning specified in Section 2.03(c)(i).

1.02 Other Interpretive Provisions. With reference to this Agreement and each
other Loan Document, unless otherwise specified herein or in such other Loan
Document:

(a) The definitions of terms herein shall apply equally to the singular and
plural forms of the terms defined. Whenever the context may require, any pronoun
shall include the corresponding masculine, feminine and neuter forms. The words
“include,” “includes” and “including” shall be deemed to be followed by the
phrase “without limitation.” The word “will” shall be construed to have the same
meaning and effect as the word “shall.” Unless the context requires otherwise,
(i) any definition of or reference to any agreement, instrument or other

 

33



--------------------------------------------------------------------------------

document (including any Organization Document) shall be construed as referring
to such agreement, instrument or other document as from time to time amended,
supplemented or otherwise modified (subject to any restrictions on such
amendments, supplements or modifications set forth herein or in any other Loan
Document), (ii) any reference herein to any Person shall be construed to include
such Person’s successors and assigns, (iii) the words “herein,” “hereof” and
“hereunder,” and words of similar import when used in any Loan Document, shall
be construed to refer to such Loan Document in its entirety and not to any
particular provision thereof, (iv) all references in a Loan Document to
Articles, Sections, Preliminary Statements, Exhibits and Schedules shall be
construed to refer to Articles and Sections of, and Preliminary Statements,
Exhibits and Schedules to, the Loan Document in which such references appear,
(v) any reference to any Law shall include all statutory and regulatory
provisions consolidating, amending, replacing or interpreting such Law and any
reference to any Law or regulation shall, unless otherwise specified, refer to
such Law or regulation as amended, modified or supplemented from time to time,
and (vi) the words “asset” and “property” shall be construed to have the same
meaning and effect and to refer to any and all tangible and intangible assets
and properties, including cash, securities, accounts and contract rights.

(b) In the computation of periods of time from a specified date to a later
specified date, the word “from” means “from and including;” the words “to” and
“until” each mean “to but excluding;” and the word “through” means “to and
including.”

(c) Section headings herein and in the other Loan Documents are included for
convenience of reference only and shall not affect the interpretation of this
Agreement or any other Loan Document.

1.03 Accounting Terms.

(a) Generally. All accounting terms not specifically or completely defined
herein shall be construed in conformity with, and all financial data (including
financial ratios and other financial calculations) required to be submitted
pursuant to this Agreement shall be prepared in conformity with, GAAP applied on
a consistent basis, as in effect from time to time, applied in a manner
consistent with that used in preparing the Audited Financial Statements, except
as otherwise specifically prescribed herein. Notwithstanding the foregoing, for
purposes of determining compliance with any covenant (including the computation
of any financial covenant) contained herein, Indebtedness of the Parent Borrower
and its Subsidiaries shall be deemed to be carried at 100% of the outstanding
principal amount thereof, and the effects of FASB ASC 825 and FASB ASC 470-20 on
financial liabilities shall be disregarded.

(b) Changes in GAAP. If at any time any change in GAAP would affect the
computation of any financial ratio or requirement set forth in any Loan
Document, and either the Parent Borrower or the Required Lenders shall so
request, the Administrative Agent, the Lenders and the Parent Borrower shall
negotiate in good faith to amend such ratio or requirement to preserve the
original intent thereof in light of such change in GAAP (subject to the approval
of the Required Lenders); provided that, until so amended, (i) such ratio or
requirement shall continue to be computed in accordance with GAAP prior to such
change therein and (ii) the

 

34



--------------------------------------------------------------------------------

Parent Borrower shall provide to the Administrative Agent and the Lenders
financial statements and other documents required under this Agreement or as
reasonably requested hereunder setting forth a reconciliation between
calculations of such ratio or requirement made before and after giving effect to
such change in GAAP. Without limiting the foregoing, leases shall continue to be
classified and accounted for on a basis consistent with that reflected in the
Audited Financial Statements for all purposes of this Agreement, notwithstanding
any change in GAAP relating thereto, unless the parties hereto shall enter into
a mutually acceptable amendment addressing such changes, as provided for above.

(c) Consolidation of Variable Interest Entities. All references herein to
consolidated financial statements of the Parent Borrower and its Subsidiaries or
to the determination of any amount for the Parent Borrower and its Subsidiaries
on a consolidated basis or any similar reference shall, in each case, be deemed
to include each variable interest entity that the Parent Borrower is required to
consolidate pursuant to FASB ASC 810 as if such variable interest entity were a
Subsidiary as defined herein.

1.04 Rounding. Any financial ratios required to be maintained by the Parent
Borrower pursuant to this Agreement shall be calculated by dividing the
appropriate component by the other component, carrying the result to one place
more than the number of places by which such ratio is expressed herein and
rounding the result up or down to the nearest number (with a rounding-up if
there is no nearest number).

1.05 Times of Day; Rates. Unless otherwise specified, all references herein to
times of day shall be references to Eastern time (daylight or standard, as
applicable). The Administrative Agent does not warrant, nor accept
responsibility, nor shall the Administrative Agent have any liability with
respect to the administration, submission or any other matter related to the
rates in the definition of “Eurodollar Rate” or with respect to any comparable
or successor rate thereto.

1.06 Letter of Credit Amounts. Unless otherwise specified, all references herein
to the amount of a Letter of Credit at any time shall be deemed to be the stated
amount of such Letter of Credit in effect at such time; provided, however, that
with respect to any Letter of Credit that, by its terms or the terms of any
Issuer Document related thereto, provides for one or more automatic increases in
the stated amount thereof, the amount of such Letter of Credit shall be deemed
to be the maximum stated amount of such Letter of Credit after giving effect to
all such increases, whether or not such maximum stated amount is in effect at
such time.

Article II.

THE COMMITMENTS AND CREDIT EXTENSIONS

2.01 Loans. Subject to the terms and conditions set forth herein, each Lender
severally agrees to make loans (each such loan, a “Committed Loan”) to the
Borrowers from time to time, on any Business Day during the Availability Period,
in an aggregate amount not to exceed at any time outstanding the amount of such
Lender’s Commitment; provided, however, that after giving effect to any
Borrowing, (i) the Total Outstandings shall not exceed the Aggregate
Commitments, and (ii) the aggregate Outstanding Amount of the Committed Loans of

 

35



--------------------------------------------------------------------------------

any Lender, plus such Lender’s Applicable Percentage of the Outstanding Amount
of all L/C Obligations shall not exceed such Lender’s Commitment, plus such
Lender’s Applicable Percentage of the Outstanding Amount of all Swing Line
Loans; provided further, that, notwithstanding anything else to the contrary
contained herein, Sub Inc. shall only be able to make Borrowings on the Closing
Date and in an amount not to exceed $175,000,000. Within the limits of each
Lender’s Commitment, and subject to the other terms and conditions hereof
(including the preceding sentence), the Borrowers may borrow under this
Section 2.01, prepay under Section 2.05, and reborrow under this Section 2.01.
Committed Loans may be Base Rate Loans or Eurodollar Rate Loans, as further
provided herein.

2.02 Borrowings, Conversions and Continuations of Loans.

(a) Each Borrowing, each conversion of Committed Loans from one Type to the
other, and each continuation of Eurodollar Rate Loans shall be made upon a
Borrower’s irrevocable notice to the Administrative Agent, which may be given by
(A) telephone or (B) Committed Loan Notice; provided, that any telephonic notice
must be confirmed immediately by delivery to the Administrative Agent of a
Committed Loan Notice. Any such notice may be given by the Parent Borrower on
behalf of the Borrower. Each such Committed Loan Notice must be received by the
Administrative Agent not later than 12:00 p.m. (i) three Business Days prior to
the requested date of any Borrowing of, conversion to or continuation of
Eurodollar Rate Loans or of any conversion of Eurodollar Rate Loans to Base Rate
Loans, and (ii) on the requested date of any Borrowing of Base Rate Loans. Each
Borrowing of, conversion to or continuation of Eurodollar Rate Loans shall be in
a principal amount of $1,000,000 or a whole multiple of $100,000 in excess
thereof. Except as provided in Section 2.03(c) or Section 2.04(c), each
Borrowing of or conversion to Base Rate Loans shall be in a principal amount of
$250,000 or a whole multiple of $100,000 in excess thereof. Each Committed Loan
Notice shall specify (i) whether the Borrower is requesting a Borrowing, a
conversion of Committed Loans from one Type to the other, or a continuation of
Eurodollar Rate Loans, (ii) the requested date of the Borrowing, conversion or
continuation, as the case may be (which shall be a Business Day), (iii) the
principal amount of Committed Loans to be borrowed, converted or continued,
(iv) the Type of Committed Loans to be borrowed or to which existing Loans are
to be converted, and (v) if applicable, the duration of the Interest Period with
respect thereto. If the Borrower fails to specify a Type of Committed Loan in a
Committed Loan Notice or if the Borrower fails to give a timely notice
requesting a conversion or continuation, then the applicable Committed Loans
shall be made as, or converted to, Base Rate Loans. Any such automatic
conversion to Base Rate Loans shall be effective as of the last day of the
Interest Period then in effect with respect to the applicable Eurodollar Rate
Loans. If the Borrower requests a Borrowing of, conversion to, or continuation
of Eurodollar Rate Loans in any such Committed Loan Notice, but fails to specify
an Interest Period, it will be deemed to have specified an Interest Period of
one month. Notwithstanding anything to the contrary herein, a Swing Line Loan
may not be converted to a Eurodollar Rate Loan.

(b) Following receipt of a Committed Loan Notice, the Administrative Agent shall
promptly notify each Lender of the amount of its Applicable Percentage of the
applicable Committed Loans, and if no timely notice of a conversion or
continuation is provided by the Borrower, the Administrative Agent shall notify
each Lender of the details of any automatic

 

36



--------------------------------------------------------------------------------

conversion to Base Rate Loans described in the preceding subsection. In the case
of a Borrowing, each Lender shall make the amount of its Committed Loan
available to the Administrative Agent in immediately available funds at the
Administrative Agent’s Office not later than 2:00 p.m. on the Business Day
specified in the applicable Committed Loan Notice. Upon satisfaction of the
applicable conditions set forth in Section 4.02 (and, if such Borrowing is the
initial Credit Extension, Section 4.01), the Administrative Agent shall make all
funds so received available to the Borrower in like funds as received by the
Administrative Agent either by (i) crediting the account of the Borrower on the
books of Bank of America with the amount of such funds or (ii) wire transfer of
such funds, in each case in accordance with instructions provided to (and
reasonably acceptable to) the Administrative Agent by the Borrower; provided,
however, that if, on the date the Committed Loan Notice with respect to such
Borrowing is given by the Borrower, there are L/C Borrowings outstanding, then
the proceeds of such Borrowing, first, shall be applied to the payment in full
of any such L/C Borrowings, and second, shall be made available to the Borrower
as provided above.

(c) Except as otherwise provided herein, a Eurodollar Rate Loan may be continued
or converted only on the last day of an Interest Period for such Eurodollar Rate
Loan. During the existence of a Default, no Loans may be requested as, converted
to or continued as Eurodollar Rate Loans without the consent of the Required
Lenders.

(d) The Administrative Agent shall promptly notify the Parent Borrower and the
Lenders of the interest rate applicable to any Interest Period for Eurodollar
Rate Loans upon determination of such interest rate. At any time that Base Rate
Loans are outstanding, the Administrative Agent shall notify the Parent Borrower
and the Lenders of any change in Bank of America’s prime rate used in
determining the Base Rate promptly following the public announcement of such
change.

(e) After giving effect to all Borrowings, all conversions of Committed Loans
from one Type to the other, and all continuations of Committed Loans as the same
Type, there shall not be more than six Interest Periods in effect with respect
to Loans.

2.03 Letters of Credit.

(a) The Letter of Credit Commitment.

(i) Subject to the terms and conditions set forth herein, (A) the L/C Issuer
agrees, in reliance upon the agreements of the Lenders set forth in this
Section 2.03, (1) from time to time on any Business Day during the period from
the Closing Date until the Letter of Credit Expiration Date, to issue Letters of
Credit for the account of a Borrower or the Guarantors, and to amend Letters of
Credit previously issued by it, in accordance with subsection (b) below, and
(2) to honor drawings under the Letters of Credit; and (B) the Lenders severally
agree to participate in Letters of Credit issued for the account of a Borrower
or the Guarantors and any drawings thereunder; provided that after giving effect
to any L/C Credit Extension with respect to any Letter of Credit, (x) the Total
Outstandings shall not exceed the Aggregate Commitments, (y) the aggregate
Outstanding Amount of the Committed Loans of any Lender, plus such Lender’s

 

37



--------------------------------------------------------------------------------

Applicable Percentage of the Outstanding Amount of all L/C Obligations, plus
such Lender’s Applicable Percentage of the Outstanding Amount of all Swing Line
Loans that are participated to such Lender shall not exceed such Lender’s
Commitment, and (z) the Outstanding Amount of the L/C Obligations shall not
exceed the Letter of Credit Sublimit. Each request by a Borrower for the
issuance or amendment of a Letter of Credit shall be deemed to be a
representation by the Borrower that the L/C Credit Extension so requested
complies with the conditions set forth in the proviso to the preceding sentence.
Within the foregoing limits, and subject to the terms and conditions hereof, the
Borrowers’ ability to obtain Letters of Credit shall be fully revolving, and
accordingly the Borrowers may, during the foregoing period, obtain Letters of
Credit to replace Letters of Credit that have expired or that have been drawn
upon and reimbursed. All Existing Letters of Credit shall be deemed to have been
issued pursuant hereto, and from and after the Closing Date shall be subject to
and governed by the terms and conditions hereof. Notwithstanding anything else
to the contrary contained herein or in any other Loan Document, Sub Inc. shall
not be able to request the issuance or amendment of a Letter of Credit.

(ii) The L/C Issuer shall not issue, increase or extend any Letter of Credit,
if:

(A) subject to Section 2.03(b)(iii), the expiry date of such requested Letter of
Credit would occur more than twelve months after the date of issuance or last
extension, unless the Required Lenders have approved such expiry date; or

(B) the expiry date of the requested Letter of Credit would occur after the
Letter of Credit Expiration Date, unless all the Lenders have approved such
expiry date.

(iii) The L/C Issuer shall not be under any obligation to issue any Letter of
Credit if:

(A) any order, judgment or decree of any Governmental Authority or arbitrator
shall by its terms purport to enjoin or restrain the L/C Issuer from issuing
such Letter of Credit, or any Law applicable to the L/C Issuer or any request or
directive (whether or not having the force of Law) from any Governmental
Authority with jurisdiction over the L/C Issuer shall prohibit, or request that
the L/C Issuer refrain from, the issuance of letters of credit generally or the
Letter of Credit in particular or shall impose upon the L/C Issuer with respect
to the Letter of Credit any restriction, reserve, liquidity or capital
requirement (for which the L/C Issuer is not otherwise compensated hereunder)
not in effect on the Closing Date, or shall impose upon the L/C Issuer any
unreimbursed loss, cost or expense which was not applicable on the Closing Date
and which the L/C Issuer in good faith deems material to it;

(B) the issuance of such Letter of Credit would violate one or more policies of
the L/C Issuer applicable to letters of credit generally;

 

38



--------------------------------------------------------------------------------

(C) except as otherwise agreed by the Administrative Agent and the L/C Issuer,
the Letter of Credit is in an initial stated amount less than $10,000 (or such
lesser amount as may be agreed by the L/C Issuer);

(D) the Letter of Credit is to be denominated in a currency other than Dollars;

(E) except for Letters of Credit in support of performance bonds, such Letter of
Credit contains any provisions for automatic reinstatement of the stated amount
after any drawing thereunder;

(F) any Lender is at such time a Defaulting Lender hereunder, unless the L/C
Issuer has entered into arrangements, including the delivery of Cash Collateral,
satisfactory to the L/C Issuer (in its sole discretion) with a Borrower or such
Lender to eliminate the L/C Issuer’s actual or potential Fronting Exposure
(after giving effect to Section 2.16(a)(iv)) with respect to the Defaulting
Lender arising from either the Letter of Credit then proposed to be issued or
that Letter of Credit and all other L/C Obligations as to which the L/C Issuer
has actual or potential Fronting Exposure, as it may elect in its sole
discretion; or

(G) the Letter of Credit contains any provisions for automatic reinstatement of
the stated amount after any drawing thereunder.

(iv) The L/C Issuer shall not amend any Letter of Credit if the L/C Issuer would
not be permitted at such time to issue the Letter of Credit in its amended form
under the terms hereof.

(v) The L/C Issuer shall be under no obligation to amend any Letter of Credit if
(A) the L/C Issuer would have no obligation at such time to issue the Letter of
Credit in its amended form under the terms hereof, or (B) the beneficiary of the
Letter of Credit does not accept the proposed amendment to such Letter of
Credit.

(vi) The L/C Issuer shall act on behalf of the Lenders with respect to any
Letters of Credit issued by it and the documents associated therewith, and the
L/C Issuer shall have all of the benefits and immunities (A) provided to the
Administrative Agent in Article IX with respect to any acts taken or omissions
suffered by the L/C Issuer in connection with Letters of Credit issued by it or
proposed to be issued by it and Issuer Documents pertaining to the Letters of
Credit as fully as if the term “Administrative Agent” as used in Article IX
included the L/C Issuer with respect to such acts or omissions, and (B) as
additionally provided herein with respect to the L/C Issuer.

(b) Procedures for Issuance and Amendment of Letters of Credit; Auto-Extension
Letters of Credit.

(i) Each Letter of Credit shall be issued or amended, as the case may be, upon
the request of the Parent Borrower delivered to the L/C Issuer (with a copy to
the Administrative Agent) in the form of a Letter of Credit Application,
appropriately

 

39



--------------------------------------------------------------------------------

completed and signed by a Responsible Officer of the Borrower. Such application
can be provided by the Parent Borrower on behalf of a Borrower (or on account of
a Guarantor). Such Letter of Credit Application may be sent by facsimile, by
United States mail, by overnight courier, by electronic transmission using the
system provided by the L/C Issuer, by personal delivery or by any other means
acceptable to the L/C Issuer. Such Letter of Credit Application must be received
by the L/C Issuer not later than 12:00 p.m. at least two Business Days (or such
later date and time as the Administrative Agent and the L/C Issuer may agree in
a particular instance in their sole discretion) prior to the proposed issuance
date or date of amendment, as the case may be. In the case of a request for an
initial issuance of a Letter of Credit, such Letter of Credit Application shall
specify in form and detail satisfactory to the L/C Issuer: (A) the proposed
issuance date of the requested Letter of Credit (which shall be a Business Day);
(B) the amount thereof; (C) the expiry date thereof; (D) the name and address of
the beneficiary thereof; (E) the documents to be presented by such beneficiary
in case of any drawing thereunder; (F) the full text of any certificate to be
presented by such beneficiary in case of any drawing thereunder; (G) the purpose
and nature of the requested Letter of Credit; and (H) such other matters as the
L/C Issuer may reasonably require. In the case of a request for an amendment of
any outstanding Letter of Credit, such Letter of Credit Application shall
specify in form and detail reasonably satisfactory to the L/C Issuer (A) the
Letter of Credit to be amended; (B) the proposed date of amendment thereof
(which shall be a Business Day); (C) the nature of the proposed amendment; and
(D) such other matters as the L/C Issuer may reasonably require. Additionally,
the Parent Borrower shall furnish to the L/C Issuer and the Administrative
Agent such other documents and information pertaining to such requested Letter
of Credit issuance or amendment, including any Issuer Documents, as the L/C
Issuer may reasonably require.

(ii) Promptly after receipt of any Letter of Credit Application, the L/C Issuer
will confirm with the Administrative Agent (by telephone or in writing) that the
Administrative Agent has received a copy of such Letter of Credit Application
from the Borrower and, if not, the L/C Issuer will provide the Administrative
Agent with a copy thereof. Unless the L/C Issuer has received written notice
from any Lender, the Administrative Agent or any Loan Party, at least one
Business Day prior to the requested date of issuance or amendment of the
applicable Letter of Credit, that one or more applicable conditions contained in
Article IV shall not then be satisfied, then, subject to the terms and
conditions hereof, the L/C Issuer shall, on the requested date, issue a Letter
of Credit for the account of the Borrower (or the applicable Guarantor) or enter
into the applicable amendment, as the case may be, in each case in accordance
with the L/C Issuer’s usual and customary business practices. Immediately upon
the issuance of each Letter of Credit, each Lender shall be deemed to, and
hereby irrevocably and unconditionally agrees to, purchase from the L/C Issuer a
risk participation in such Letter of Credit in an amount equal to the product of
such Lender’s Applicable Percentage times the amount of such Letter of Credit.

(iii) If a Borrower so requests in any applicable Letter of Credit Application,
the L/C Issuer may, in its sole discretion, agree to issue a Letter of Credit
that has automatic extension provisions (each, an “Auto-Extension Letter of
Credit”); provided that any such

 

40



--------------------------------------------------------------------------------

Auto-Extension Letter of Credit must permit the L/C Issuer to prevent any such
extension at least once in each twelve-month period (commencing with the date of
issuance of such Letter of Credit) by giving prior notice to the beneficiary
thereof not later than a day (the “Non-Extension Notice Date”) in each such
twelve-month period to be agreed upon at the time such Letter of Credit is
issued. Unless otherwise directed by the L/C Issuer, such Borrower shall not be
required to make a specific request to the L/C Issuer for any such extension.
Once an Auto-Extension Letter of Credit has been issued, the Lenders shall be
deemed to have authorized (but may not require) the L/C Issuer to permit the
extension of such Letter of Credit at any time to an expiry date not later than
the Letter of Credit Expiration Date; provided, however, that the L/C Issuer
shall not permit any such extension if (A) the L/C Issuer has determined that it
would not be permitted, or would have no obligation, at such time to issue such
Letter of Credit in its revised form (as extended) under the terms hereof (by
reason of the provisions of clause (ii) or (iii) of Section 2.03(a) or
otherwise), or (B) it has received notice (which may be by telephone or in
writing) on or before the day that is seven Business Days before the
Non-Extension Notice Date (1) from the Administrative Agent that the Required
Lenders have elected not to permit such extension or (2) from the Administrative
Agent, any Lender or a Borrower that one or more of the applicable conditions
specified in Section 4.02 is not then satisfied, and in each such case directing
the L/C Issuer not to permit such extension.

(iv) If a Borrower so requests in any applicable Letter of Credit Application,
the L/C Issuer may, in its sole discretion, agree to issue a Letter of Credit
that permits the automatic reinstatement of all or a portion of the stated
amount thereof after any drawing thereunder (each, an “Auto-Reinstatement Letter
of Credit”). Unless otherwise directed by the L/C Issuer, such Borrower shall
not be required to make a specific request to the L/C Issuer to permit such
reinstatement. Once an Auto-Reinstatement Letter of Credit has been issued,
except as provided in the following sentence, the Lenders shall be deemed to
have authorized (but may not require) the L/C Issuer to reinstate all or a
portion of the stated amount thereof in accordance with the provisions of such
Letter of Credit. Notwithstanding the foregoing, if such Auto-Reinstatement
Letter of Credit permits the L/C Issuer to decline to reinstate all or any
portion of the stated amount thereof after a drawing thereunder by giving notice
of such non-reinstatement within a specified number of days after such drawing
(the “Non-Reinstatement Deadline”), the L/C Issuer shall not permit such
reinstatement if it has received a notice (which may be by telephone or in
writing) on or before the day that is seven Business Days before the
Non-Reinstatement Deadline (A) from the Administrative Agent that the Required
Lenders have elected not to permit such reinstatement or (B) from the
Administrative Agent, any Lender or such Borrower that one or more of the
applicable conditions specified in Section 4.02 is not then satisfied (treating
such reinstatement as an L/C Credit Extension for purposes of this clause) and,
in each case, directing the L/C Issuer not to permit such reinstatement.

(v) Promptly after its delivery of any Letter of Credit or any amendment to a
Letter of Credit to an advising bank with respect thereto or to the beneficiary
thereof, the L/C Issuer will also deliver to the Parent Borrower and the
Administrative Agent a true and complete copy of such Letter of Credit or
amendment.

 

41



--------------------------------------------------------------------------------

(c) Drawings and Reimbursements; Funding of Participations.

(i) Upon receipt from the beneficiary of any Letter of Credit of any notice of a
drawing under such Letter of Credit, the L/C Issuer shall notify the Parent
Borrower and the Administrative Agent thereof. Not later than 11:00 a.m. on the
date of any payment by the L/C Issuer under a Letter of Credit (each such date,
an “Honor Date”), if the Parent Borrower shall have received notice of such
drawing prior to 9:00 a.m. on the Honor Date, or if such notice has not been
received by the Parent Borrower prior to such time on the Honor Date, then not
later than 11:00 a.m. on (A) the Business Day that the Parent Borrower receives
such notice, if such notice is received prior to 9:00 a.m. on the day of receipt
or (B) the Business Day immediately following the day that the Parent Borrower
receives such notice, if such notice is not received prior to 9:00 a.m. on the
day of receipt, the applicable Borrower shall reimburse the L/C Issuer through
the Administrative Agent in an amount equal to the amount of such drawing. If
such Borrower fails to so reimburse the L/C Issuer by such time, the
Administrative Agent shall promptly notify each Lender of the Honor Date, the
amount of the unreimbursed drawing (the “Unreimbursed Amount”), and the amount
of such Lender’s Applicable Percentage thereof. In such event, such Borrower
shall be deemed to have requested a Borrowing of Base Rate Loans to be disbursed
on the Honor Date in an amount equal to the Unreimbursed Amount, without regard
to the minimum and multiples specified in Section 2.02 for the principal amount
of Base Rate Loans, but subject to the amount of the unutilized portion of the
Aggregate Commitments and the conditions set forth in Section 4.02 (other than
the delivery of a Committed Loan Notice). Any notice given by the L/C Issuer or
the Administrative Agent pursuant to this Section 2.03(c)(i) may be given by
telephone if immediately confirmed in writing; provided that the lack of such an
immediate confirmation shall not affect the conclusiveness or binding effect of
such notice.

(ii) Each Lender shall upon any notice pursuant to Section 2.03(c)(i) make funds
available (and the Collateral Agent may apply Cash Collateral provided for this
purpose) for the account of the L/C Issuer at the Administrative Agent’s Office
in an amount equal to its Applicable Percentage of the Unreimbursed Amount not
later than 1:00 p.m. on the Business Day specified in such notice by the
Administrative Agent, whereupon, subject to the provisions of
Section 2.03(c)(iii), each Lender that so makes funds available shall be deemed
to have made a Base Rate Loan to such Borrower in such amount. The
Administrative Agent shall remit the funds so received to the L/C Issuer and the
subject to Section 2.03(c)(iii), the obligation of such Borrower to reimburse
the L/C Issuer such Unreimbursed Amount shall be deemed satisfied.

(iii) With respect to any Unreimbursed Amount that is not fully refinanced by a
Borrowing of Base Rate Loans because the conditions set forth in Section 4.02
cannot be satisfied or for any other reason, such Borrower shall be deemed to
have incurred from the L/C Issuer an L/C Borrowing in the amount of the
Unreimbursed Amount that is not so refinanced, which L/C Borrowing shall be due
and payable on demand (together with interest) and shall bear interest at the
Default Rate. In such event, each Lender’s payment to the Administrative Agent
for the account of the L/C Issuer pursuant to Section 2.03(c)(ii) shall be
deemed payment in respect of its participation in such L/C Borrowing and shall
constitute an L/C Advance from such Lender in satisfaction of its participation
obligation under this Section 2.03.

 

42



--------------------------------------------------------------------------------

(iv) Until each Lender funds its Committed Loan or L/C Advance pursuant to this
Section 2.03(c) to reimburse the L/C Issuer for any amount drawn under any
Letter of Credit, interest in respect of such Lender’s Applicable Percentage of
such amount shall be solely for the account of the L/C Issuer.

(v) Each Lender’s obligation to make Committed Loans or L/C Advances to
reimburse the L/C Issuer for amounts drawn under Letters of Credit, as
contemplated by this Section 2.03(c), shall be absolute and unconditional and
shall not be affected by any circumstance, including (A) any setoff,
counterclaim, recoupment, defense or other right which such Lender may have
against the L/C Issuer, any Borrower or any other Person for any reason
whatsoever; (B) the occurrence or continuance of a Default, or (C) any other
occurrence, event or condition, whether or not similar to any of the foregoing;
provided, however, that each Lender’s obligation to make Committed Loans
pursuant to this Section 2.03(c) is subject to the conditions set forth in
Section 4.02 (other than delivery by a Borrower of a Committed Loan Notice). No
such making of an L/C Advance shall relieve or otherwise impair the obligation
of the applicable Borrower to reimburse the L/C Issuer for the amount of any
payment made by the L/C Issuer under any Letter of Credit, together with
interest as provided herein.

(vi) If any Lender fails to make available to the Administrative Agent for the
account of the L/C Issuer any amount required to be paid by such Lender pursuant
to the foregoing provisions of this Section 2.03(c) by the time specified in
Section 2.03(c)(ii), then, without limiting the other provisions of this
Agreement, the L/C Issuer shall be entitled to recover from such Lender (acting
through the Administrative Agent), on demand, such amount with interest thereon
for the period from the date such payment is required to the date on which such
payment is immediately available to the L/C Issuer at a rate per annum equal to
the greater of the Federal Funds Rate and a rate determined by the L/C Issuer in
accordance with banking industry rules on interbank compensation, plus any
administrative, processing or similar fees customarily charged by the L/C Issuer
in connection with the foregoing. If such Lender pays such amount (with interest
and fees as aforesaid), the amount so paid shall constitute such Lender’s
Committed Loan included in the relevant Borrowing or L/C Advance in respect of
the relevant L/C Borrowing, as the case may be. A certificate of the L/C Issuer
submitted to any Lender (through the Administrative Agent) with respect to any
amounts owing under this clause (vi) shall be conclusive absent manifest error.

(d) Repayment of Participations.

(i) At any time after the L/C Issuer has made a payment under any Letter of
Credit and has received from any Lender such Lender’s L/C Advance in respect of
such payment in accordance with Section 2.03(c), if the Administrative Agent
receives for the account of the L/C Issuer any payment in respect of the related
Unreimbursed Amount or interest thereon (whether directly from a Borrower or
otherwise, including proceeds of

 

43



--------------------------------------------------------------------------------

Cash Collateral applied thereto by the Collateral Agent), the Administrative
Agent will distribute to such Lender its Applicable Percentage thereof in the
same funds as those received by the Administrative Agent.

(ii) If any payment received by the Administrative Agent for the account of the
L/C Issuer pursuant to Section 2.03(c)(i) is required to be returned under any
of the circumstances described in Section 10.05 (including pursuant to any
settlement entered into by the L/C Issuer in its discretion), each Lender shall
pay to the Administrative Agent for the account of the L/C Issuer its Applicable
Percentage thereof on demand of the Administrative Agent, plus interest thereon
from the date of such demand to the date such amount is returned by such Lender,
at a rate per annum equal to the Federal Funds Rate from time to time in effect.
The obligations of the Lenders under this clause shall survive the payment in
full of the Obligations and the termination of this Agreement.

(e) Obligations Absolute. The obligation of a Borrower to reimburse the L/C
Issuer for each drawing under each Letter of Credit and to repay each L/C
Borrowing shall be absolute, unconditional and irrevocable, and shall be paid
strictly in accordance with the terms of this Agreement under all circumstances,
including the following:

(i) any lack of validity or enforceability of such Letter of Credit, this
Agreement, or any other Loan Document;

(ii) the existence of any claim, counterclaim, setoff, defense or other right
that a Borrower or any Guarantor may have at any time against any beneficiary or
any transferee of such Letter of Credit (or any Person for whom any such
beneficiary or any such transferee may be acting), the L/C Issuer or any other
Person, whether in connection with this Agreement, the transactions contemplated
hereby or by such Letter of Credit or any agreement or instrument relating
thereto, or any unrelated transaction;

(iii) any draft, demand, certificate or other document presented under such
Letter of Credit proving to be forged, fraudulent, invalid or insufficient in
any respect or any statement therein being untrue or inaccurate in any respect;
or any loss or delay in the transmission or otherwise of any document required
in order to make a drawing under such Letter of Credit;

(iv) waiver by the L/C Issuer of any requirement that exists for the L/C
Issuer’s protection and not the protection of a Borrower or any waiver by the
L/C Issuer which does not in fact materially prejudice a Borrower;

(v) honor of a demand for payment presented electronically even if such Letter
of Credit requires that demand be in the form of a draft;

(vi) any payment made by the L/C Issuer in respect of an otherwise complying
item presented after the date specified as the expiration date of, or the date
by which documents must be received under such Letter of Credit if presentation
after such date is authorized by the Uniform Commercial Code, the ISP or the
UCP, as applicable;

 

44



--------------------------------------------------------------------------------

(vii) any payment by the L/C Issuer under such Letter of Credit against
presentation of a draft or certificate that does not strictly comply with the
terms of such Letter of Credit; or any payment made by the L/C Issuer under such
Letter of Credit to any Person purporting to be a trustee in bankruptcy,
debtor-in-possession, assignee for the benefit of creditors, liquidator,
receiver or other representative of or successor to any beneficiary or any
transferee of such Letter of Credit, including any arising in connection with
any proceeding under any Debtor Relief Law; or

(viii) any other circumstance or happening whatsoever, whether or not similar to
any of the foregoing, including any other circumstance that might otherwise
constitute a defense available to, or a discharge of, a Borrower or any
Guarantor.

The applicable Borrower shall promptly examine a copy of each Letter of Credit
and each amendment thereto that is delivered to it and, in the event of any
claim of noncompliance with such Borrower’s instructions or other irregularity,
such Borrower will immediately, but in any event, within three (3) Business
Days, notify the L/C Issuer. Such Borrower shall be conclusively deemed to have
waived any such claim against the L/C Issuer and its correspondents unless such
notice is given as aforesaid.

(f) Role of L/C Issuer. Each Lender and the Borrowers agree that, in paying any
drawing under a Letter of Credit, the L/C Issuer shall not have any
responsibility to obtain any document (other than any sight draft, certificates
and documents expressly required by the Letter of Credit) or to ascertain or
inquire as to the validity or accuracy of any such document or the authority of
the Person executing or delivering any such document. None of the L/C Issuer,
the Administrative Agent, any of their respective Related Parties nor any
correspondent, participant or assignee of the L/C Issuer shall be liable to any
Lender for (i) any action taken or omitted in connection herewith at the request
or with the approval of the Lenders or the Required Lenders, as applicable;
(ii) any action taken or omitted in the absence of gross negligence or willful
misconduct; or (iii) the due execution, effectiveness, validity or
enforceability of any document or instrument related to any Letter of Credit or
Issuer Document. The Borrowers hereby assume all risks of the acts or omissions
of any beneficiary or transferee with respect to its use of any Letter of
Credit; provided, however, that this assumption is not intended to, and shall
not, preclude any Borrower’s pursuing such rights and remedies as it may have
against the beneficiary or transferee at law or under any other agreement. None
of the L/C Issuer, the Administrative Agent, any of their respective Related
Parties nor any correspondent, participant or assignee of the L/C Issuer shall
be liable or responsible for any of the matters described in clauses (i) through
(viii) of Section 2.03(e); provided, however, that anything in this Section 2.03
to the contrary notwithstanding, a Borrower may have a claim against the L/C
Issuer, and the L/C Issuer may be liable to such Borrower, to the extent, but
only to the extent, of any direct, as opposed to consequential or exemplary,
damages suffered by such Borrower which such Borrower proves were caused by the
L/C Issuer’s willful misconduct or gross negligence or the L/C Issuer’s willful
failure to pay under any Letter of Credit after the presentation to it by the
beneficiary of a sight draft and certificate(s) strictly complying with the
terms and conditions of a Letter of Credit. In furtherance and not in limitation
of the foregoing, the L/C Issuer may accept documents that appear on their face
to be in order, without responsibility for further investigation, regardless of

 

45



--------------------------------------------------------------------------------

any notice or information to the contrary, and the L/C Issuer shall not be
responsible for the validity or sufficiency of any instrument transferring or
assigning or purporting to transfer or assign a Letter of Credit or the rights
or benefits thereunder or proceeds thereof, in whole or in part, which may prove
to be invalid or ineffective for any reason. The L/C Issuer may send a Letter of
Credit or conduct any communication to or from the beneficiary via the Society
for Worldwide Interbank Financial Telecommunication (“SWIFT”) message or
overnight courier, or any other commercially reasonable means of communicating
with a beneficiary. The L/C Issuer shall promptly notify the Administrative
Agent of any changes to L/C Borrowings or L/C Obligations.

(g) Applicability of ISP. Unless otherwise expressly agreed by the L/C Issuer
and the applicable Borrower when a Letter of Credit is issued (including any
such agreement applicable to an Existing Letter of Credit), the rules of the ISP
shall apply to each standby Letter of Credit. Notwithstanding the foregoing, the
L/C Issuer shall not be responsible to such Borrower for, and the L/C Issuer’s
rights and remedies against such Borrower shall not be impaired by, any action
or inaction of the L/C Issuer required or permitted under any Law, order, or
practice that is required or permitted to be applied to any Letter of Credit or
this Agreement, including the Law or any order of a jurisdiction where the L/C
Issuer or the beneficiary is located, the practice stated in the ISP or UCP, as
applicable, or in the decisions, opinions, practice statements, or official
commentary of the ICC Banking Commission, the Bankers Association for Finance
and Trade – International Financial Services Association (BAFT-IFSA), or the
Institute of International Banking Law & Practice, whether or not any Letter of
Credit chooses such Law or practice.

(h) Letter of Credit Fees. The applicable Borrower shall pay to the
Administrative Agent for the account of each Lender in accordance with its
Applicable Percentage a Letter of Credit fee (the “Letter of Credit Fee”) for
each Letter of Credit equal to the Applicable Rate times the daily amount
available to be drawn under such Letter of Credit; provided, however, any Letter
of Credit Fees otherwise payable for the account of a Defaulting Lender with
respect to any Letter of Credit as to which such Defaulting Lender has not
provided Cash Collateral satisfactory to the L/C Issuer pursuant to this
Section 2.03 shall be payable, to the maximum extent permitted by applicable
Law, to the other Lenders in accordance with the upward adjustments in their
respective Applicable Percentages allocable to such Letter of Credit pursuant to
Section 2.16(a)(iv), with the balance of such fee, if any, payable to the L/C
Issuer for its own account. For purposes of computing the daily amount available
to be drawn under any Letter of Credit, the amount of such Letter of Credit
shall be determined in accordance with Section 1.06. Letter of Credit Fees shall
be (i) due and payable on the first Business Day after the end of each March,
June, September and December, commencing with the first such date to occur after
the issuance of such Letter of Credit, on the Letter of Credit Expiration Date
and thereafter on demand and (ii) computed on a quarterly basis in arrears. If
there is any change in the Applicable Rate during any quarter, the daily amount
available to be drawn under each Letter of Credit shall be computed and
multiplied by the Applicable Rate separately for each period during such quarter
that such Applicable Rate was in effect. Notwithstanding anything to the
contrary contained herein, upon the request of the Required Lenders, while any
Event of Default exists, all Letter of Credit Fees shall accrue at the Default
Rate.

 

46



--------------------------------------------------------------------------------

(i) Fronting Fee and Documentary and Processing Charges Payable to L/C
Issuer. The applicable Borrower shall pay directly to the L/C Issuer for its own
account a fronting fee with respect to each Letter of Credit, at the rate of
0.125% per annum, computed on the daily amount available to be drawn under such
Letter of Credit on a quarterly basis in arrears. Such fronting fee shall be due
and payable on March 31, June 30, September 30 and December 31 in respect of the
most recently-ended quarterly period (or portion thereof, in the case of the
first payment), commencing with the first such date to occur after the issuance
of such Letter of Credit, on the Letter of Credit Expiration Date and thereafter
on demand. For purposes of computing the daily amount available to be drawn
under any Letter of Credit, the amount of such Letter of Credit shall be
determined in accordance with Section 1.06. In addition, such Borrower shall pay
directly to the L/C Issuer for its own account the customary issuance,
presentation, amendment and other processing fees, and other standard costs and
charges, of the L/C Issuer relating to letters of credit as from time to time in
effect. Such customary fees and standard costs and charges are due and payable
on demand and are nonrefundable.

(j) Conflict with Issuer Documents. In the event of any conflict between the
terms hereof and the terms of any Issuer Document, the terms hereof shall
control.

(k) Letters of Credit Issued for Guarantors. Notwithstanding that a Letter of
Credit issued or outstanding hereunder is in support of any obligations of, or
is for the account of, a Guarantor, the Borrowers shall be obligated to
reimburse the L/C Issuer hereunder for any and all drawings under such Letter of
Credit. The Borrowers hereby acknowledge that the issuance of Letters of Credit
for the account of the Guarantor inures to the benefit of the Borrowers, and
that the Borrowers’ business derives substantial benefits from the businesses of
such Guarantor.

(l) Replacement of an Issuing Bank. The L/C Issuer may be replaced at any time
by written agreement among the Parent Borrower, the Administrative Agent, such
replaced L/C Issuer and the successor L/C Issuer. The Administrative Agent shall
notify the Lenders of any such replacement of an L/C Issuer. At the time any
such replacement shall become effective, the Parent Borrower shall pay all
unpaid fees accrued for the account of the replaced L/C Issuer pursuant to this
Section 2.03. From and after the effective date of such replacement, the
successor L/C Issuer shall have all the rights and obligations of the replaced
L/C Issuer under this Agreement with respect to Letters of Credit to be issued
thereafter and references herein to the term “L/C Issuer” shall be deemed to
refer to such successor or to any previous L/C Issuer, or to such successor and
all previous L/C Issuer, as the context shall require. After the replacement of
a L/C Issuer hereunder, the replaced L/C Issuer shall remain a party hereto and
shall continue to have all the rights and obligations of a L/C Issuer under this
Agreement with respect to Letters of Credit issued by it prior to such
replacement, but shall not be required to issue additional Letters of Credit.

2.04 Swing Line Loans. Subject to the terms and conditions set forth herein, the
Swing Line Lender, in reliance upon the agreements of the other Lenders set
forth in this Section 2.04, may in its sole discretion make loans (each such
loan, a “Swing Line Loan”) to the Borrowers from time to time on any Business
Day during the Availability Period in an

 

47



--------------------------------------------------------------------------------

aggregate amount not to exceed at any time outstanding the amount of the Swing
Line Sublimit, notwithstanding the fact that such Swing Line Loans, when
aggregated with the Applicable Percentage of the Outstanding Amount of Committed
Loans and L/C Obligations of the Lender acting as Swing Line Lender, may exceed
the amount of such Lender’s Commitment; provided, however, that after giving
effect to any Swing Line Loan, (i) the Total Outstandings shall not exceed the
Aggregate Commitments at such time, and (ii) the aggregate Outstanding Amount of
the Committed Loans of any Lender, plus such Lender’s Applicable Percentage of
the Outstanding Amount of all Swing Line Loans that are participated to such
Lender, plus such Lender’s Applicable Percentage of the Outstanding Amount of
all L/C Obligations shall not exceed such Lender’s Commitment, (y) the Borrowers
shall not use the proceeds of any Swing Line Loan to refinance any outstanding
Swing Line Loan, and (z) the Swing Line Lender shall not be under any obligation
to make any Swing Line Loan if it shall determine (which determination shall be
conclusive and binding absent manifest error) that it has, or by such Credit
Extension may have, Fronting Exposure. Within the foregoing limits, and subject
to the other terms and conditions hereof, the Borrowers may borrow under this
Section 2.04, prepay under Section 2.05, and reborrow under this Section 2.04.
Each Swing Line Loan shall bear interest only at a rate based on the Base Rate.
Immediately upon the making of a Swing Line Loan, each Lender shall be deemed
to, and hereby irrevocably and unconditionally agrees to, purchase from the
Swing Line Lender a risk participation in such Swing Line Loan in an amount
equal to the product of such Lender’s Applicable Percentage times the amount of
such Swing Line Loan.

(b) Each Swing Line Borrowing shall be made upon a Borrower’s irrevocable notice
to the Swing Line Lender and the Administrative Agent, which may be given by
(A) telephone or (B) by Swing Line Loan Notice; provided that any telephonic
notice must be confirmed promptly by delivery to the Swing Line Lender and the
Administrative Agent of a Swing Line Loan Notice. Such notice may be given by
the Parent Borrower on behalf of a Borrower. Each such Swing Line Loan Notice
must be received by the Swing Line Lender and the Administrative Agent not later
than 1:00 p.m. on the requested borrowing date, and shall specify (i) the amount
to be borrowed, which shall be a minimum of $100,000 (or the remaining amount
available under the Swing Line Sublimit if smaller), and (ii) the requested
borrowing date, which shall be a Business Day. Promptly after receipt by the
Swing Line Lender of any telephonic Swing Line Loan Notice, the Swing Line
Lender will confirm with the Administrative Agent that the Administrative Agent
has also received such Swing Line Loan Notice and, if not, the Swing Line Lender
will notify the Administrative Agent (by telephone or in writing) of the
contents thereof. Unless the Swing Line Lender has received notice (by telephone
or in writing) from the Administrative Agent (including at the request of any
Lender) prior to 2:00 p.m. on the date of the proposed Swing Line Borrowing
(A) directing the Swing Line Lender not to make such Swing Line Loan as a result
of the limitations set forth in the first proviso to the first sentence of
Section 2.04(a), or (B) that one or more of the applicable conditions specified
in Article IV is not then satisfied, then, subject to the terms and conditions
hereof, the Swing Line Lender will, not later than 3:00 p.m. on the borrowing
date specified in such Swing Line Loan Notice, make the amount of its Swing Line
Loan available to such Borrower at its office by crediting the account of the
Borrower on the books of the Swing Line Lender in immediately available funds.

 

48



--------------------------------------------------------------------------------

(c) Refinancing of Swing Line Loans.

(i) The Swing Line Lender at any time in its sole and absolute discretion may
request, on behalf of a Borrower (which hereby irrevocably authorizes the Swing
Line Lender to so request on its behalf), that each Lender make a Base Rate Loan
in an amount equal to such Lender’s Applicable Percentage of the amount of Swing
Line Loans then outstanding. Such request shall be made in writing (which
written request shall be deemed to be a Committed Loan Notice for purposes
hereof) and in accordance with the requirements of Section 2.02, without regard
to the minimum and multiples specified therein for the principal amount of Base
Rate Loans, but subject to the unutilized portion of the Committed Loans and the
conditions set forth in Section 4.02. The Swing Line Lender shall furnish such
Borrower with a copy of the applicable Committed Loan Notice promptly after
delivering such notice to the Administrative Agent. Each Lender shall make an
amount equal to its Applicable Percentage of the amount specified in such
Committed Loan Notice available to the Administrative Agent in immediately
available funds (and the Administrative Agent may apply Cash Collateral
available with respect to the applicable Swing Line Loan) for the account of the
Swing Line Lender at the Administrative Agent’s Office not later than 1:00 p.m.
on the day specified in such Committed Loan Notice, whereupon, subject to
Section 2.04(c)(ii), each Lender that so makes funds available shall be deemed
to have made a Base Rate Loan to such Borrower in such amount. The
Administrative Agent shall remit the funds so received to the Swing Line Lender.

(ii) If for any reason any Swing Line Loan cannot be refinanced by such a
Borrowing of Committed Loans in accordance with Section 2.04(c)(i), the request
for Base Rate Loans submitted by the Swing Line Lender as set forth herein shall
be deemed to be a request by the Swing Line Lender that each of the Lenders fund
its risk participation in the relevant Swing Line Loan and each Lender’s payment
to the Administrative Agent for the account of the Swing Line Lender pursuant to
Section 2.04(c)(i) shall be deemed payment in respect of such participation.

(iii) If any Lender fails to make available to the Administrative Agent for the
account of the Swing Line Lender any amount required to be paid by such Lender
pursuant to the foregoing provisions of this Section 2.04(c) by the time
specified in Section 2.04(c)(i), the Swing Line Lender shall be entitled to
recover from such Lender (acting through the Administrative Agent), on demand,
such amount with interest thereon for the period from the date such payment is
required to the date on which such payment is immediately available to the Swing
Line Lender at a rate per annum equal to the greater of the Federal Funds Rate
and a rate determined by the Swing Line Lender in accordance with banking
industry rules on interbank compensation, plus any administrative, processing or
similar fees customarily charged by the Swing Line Lender in connection with the
foregoing. If such Lender pays such amount (with interest and fees as
aforesaid), the amount so paid shall constitute such Lender’s Committed Loan
included in the relevant Borrowing or funded participation in the relevant Swing
Line Loan, as the case may be. A certificate of the Swing Line Lender submitted
to any Lender (through the Administrative Agent) with respect to any amounts
owing under this clause (iii) shall be conclusive absent manifest error.

 

49



--------------------------------------------------------------------------------

(iv) Each Lender’s obligation to make Committed Loans or to purchase and fund
risk participations in Swing Line Loans pursuant to this Section 2.04(c) shall
be absolute and unconditional and shall not be affected by any circumstance,
including (A) any setoff, counterclaim, recoupment, defense or other right which
such Lender may have against the Swing Line Lender, any Borrower or any other
Person for any reason whatsoever, (B) the occurrence or continuance of a
Default, or (C) any other occurrence, event or condition, whether or not similar
to any of the foregoing; provided, however, that each Lender’s obligation to
make Committed Loans pursuant to this Section 2.04(c) is subject to the
conditions set forth in Section 4.02. No such funding of risk participations
shall relieve or otherwise impair the obligation of the Borrowers to repay Swing
Line Loans, together with interest as provided herein.

(d) Repayment of Participations.

(i) At any time after any Lender has purchased and funded a risk participation
in a Swing Line Loan, if the Swing Line Lender receives any payment on account
of such Swing Line Loan, the Swing Line Lender will distribute to such Lender
its Applicable Percentage thereof in the same funds as those received by the
Swing Line Lender.

(ii) If any payment received by the Swing Line Lender in respect of principal or
interest on any Swing Line Loan is required to be returned by the Swing Line
Lender under any of the circumstances described in Section 10.05 (including
pursuant to any settlement entered into by the Swing Line Lender in its
discretion), each Lender shall pay to the Swing Line Lender its Applicable
Percentage thereof on demand of the Administrative Agent, plus interest thereon
from the date of such demand to the date such amount is returned, at a rate per
annum equal to the Federal Funds Rate. The Administrative Agent will make such
demand upon the request of the Swing Line Lender. The obligations of the Lenders
under this clause shall survive the payment in full of the Obligations and the
termination of this Agreement.

(e) The Swing Line Lender shall be responsible for invoicing the applicable
Borrower for interest on the Swing Line Loans. Until each Lender funds its Base
Rate Loan or risk participation pursuant to this Section 2.04 to refinance such
Lender’s Applicable Percentage of any Swing Line Loan, interest in respect of
such Applicable Percentage shall be solely for the account of the Swing Line
Lender.

(f) The Borrowers shall make all payments of principal and interest in respect
of the Swing Line Loans directly to the Swing Line Lender.

2.05 Prepayments.

(a) The Borrowers may, upon written notice to the Administrative Agent, at any
time or from time to time voluntarily prepay Committed Loans in whole or in part
without

 

50



--------------------------------------------------------------------------------

premium or penalty; provided that (i) such notice must be received by the
Administrative Agent not later than 12:00 p.m. (A) three Business Days prior to
any date of prepayment of Eurodollar Rate Loans and (B) on the date of
prepayment of Base Rate Loans; (ii) any prepayment of Eurodollar Rate Loans
shall be in a principal amount of $1,000,000 or a whole multiple of $100,000 in
excess thereof; and (iii) any prepayment of Base Rate Loans shall be in a
principal amount of $250,000 or a whole multiple of $100,000 in excess thereof
or, in each case, if less, the entire principal amount thereof then outstanding.
Each such notice shall be irrevocable except to the extent delivered in
connection with a notice of termination of the Aggregate Commitments pursuant to
Section 2.06 that is conditioned upon the effectiveness of other credit
facilities, in which case such notice of prepayment may be revoked by a Borrower
to the same extent that the notice of termination may be revoked pursuant to
Section 2.06. Each such notice shall specify the date and amount of such
prepayment and the Type(s) of Committed Loans to be prepaid and, if Eurodollar
Rate Loans are to be prepaid, the Interest Period(s) of such Loans. The
Administrative Agent will promptly notify each Lender of its receipt of each
such notice, and of the amount of such Lender’s Applicable Percentage of such
prepayment. If such notice is given by a Borrower, such Borrower shall make such
prepayment and the payment amount specified in such notice shall be due and
payable on the date specified therein. Any prepayment of a Eurodollar Rate Loan
shall be accompanied by all accrued interest on the amount prepaid, together
with any additional amounts required pursuant to Section 3.05. Subject to
Section 2.15, each such prepayment shall be applied to the Committed Loans of
the Lenders in accordance with their respective Applicable Percentages.

(b) (i) The Borrowers may, upon notice to the Swing Line Lender (with a copy to
the Administrative Agent), at any time or from time to time, voluntarily prepay
Swing Line Loans in whole or in part without premium or penalty; provided that
(A) such notice must be received by the Swing Line Lender and the Administrative
Agent not later than 1:00 p.m. on the date of the prepayment, and (B) any such
prepayment shall be in a minimum principal amount of the lesser of (i) $100,000
or (ii) the principal outstanding under the Swing Line Loan. Each such notice
shall specify the date and amount of such prepayment. If such notice is given by
a Borrower, such Borrower shall make such prepayment and the payment amount
specified in such notice shall be due and payable on the date specified therein.

(c) If for any reason the Total Outstandings at any time exceed the Aggregate
Commitments then in effect, the Borrowers shall immediately prepay Loans and/or
Cash Collateralize the L/C Obligations in an aggregate amount equal to such
excess; provided, however, that the Borrowers shall not be required to Cash
Collateralize the L/C Obligations pursuant to this Section 2.05(c) unless after
the prepayment in full of the Loans the Total Outstandings exceed the Aggregate
Commitments then in effect.

(d) Upon the occurrence of any Disposition by a Borrower or any of their
Subsidiaries which results in the realization of Net Cash Proceeds, the
Borrowers shall prepay the Loans by an amount equal to 100% of such Net Cash
Proceeds immediately upon receipt thereof by such Person, provided, however,
that, at the election of the Borrowers (as notified by the Parent Borrower to
the Administrative Agent on or prior to the date of receipt of such Net Cash
Proceeds), and so long as no Default shall have occurred and be continuing, the
Borrowers or such Subsidiary may, within 365 days after the receipt of such cash
proceeds, reinvest such

 

51



--------------------------------------------------------------------------------

Net Cash Proceeds in operating assets of the Parent Borrower and its
Subsidiaries; and provided, further, however, that any cash proceeds not
reinvested shall be immediately applied to the prepayment of the Loans as set
forth in this Section 2.05(d), and, provided, further, however, that prepayments
under this Section 2.05(d) shall not be required until the aggregate amount of
unapplied Net Cash Proceeds exceeds $2,000,000. The provisions of this section
do not constitute consent to any Dispositions by the Parent Borrower or any of
its Subsidiaries not otherwise permitted hereunder.

(e) Upon any Extraordinary Receipt received by or paid to or for the account of
a Borrower or any of their Subsidiaries not otherwise included in this Section,
the Borrowers shall prepay an aggregate principal amount of Loans equal to such
Extraordinary Receipt immediately upon receipt thereof by a Borrower or such
Subsidiary; provided, however, that, at the election of the Borrowers (as
notified by the Parent Borrower to the Administrative Agent on or prior to the
date of receipt of such Extraordinary Receipt), and so long as no Default shall
have occurred and be continuing, the Parent Borrower or such Subsidiary may
apply within 365 days after the receipt of such cash proceeds to reinvest in
operating assets of the Borrower and its Subsidiaries; and provided, further,
however, that any cash proceeds not so applied shall be immediately applied to
the prepayment of the Loans as set forth in this Section 2.05(e), and, provided,
further, however, that prepayments under this Section 2.05(e) shall not be
required until the aggregate amount of unapplied Extraordinary Receipts exceeds
$2,000,000.

(f) Upon the incurrence or issuance by the Parent Borrower or any of its
Subsidiaries of any Indebtedness (other than Indebtedness expressly permitted to
be incurred or issued pursuant to Section 7.03), the Borrowers shall prepay an
aggregate principal amount of Loans equal to 100% of all Net Cash Proceeds
therefrom immediately upon receipt.

(g) Each prepayment under this Section 2.05 shall be accompanied by accrued
interest on the amount prepaid to the date of such prepayment and amounts, if
any, required to be paid pursuant to Section 3.05 as a result of such
prepayment.

(h) In connection with each prepayment pursuant to this Section 2.05, the
Administrative Agent shall have received a prepayment notice substantially in
the form of Exhibit H or such other form as may be approved by the
Administrative Agent (including any form on an electronic platform or electronic
transmission system as shall be approved by the Administrative Agent),
appropriately completed by a Responsible Officer of the Parent Borrower.

(i) Notwithstanding anything to the contrary herein, the Aggregate Commitments
shall not be permanently reduced by any mandatory prepayments required by this
Section.

2.06 Termination or Reduction of Commitments. The Parent Borrower may, upon
notice to the Administrative Agent, terminate the Aggregate Commitments, or from
time to time permanently reduce the Aggregate Commitments; provided that (i) any
such notice shall be received by the Administrative Agent not later than 12:00
p.m. five Business Days prior to the date of termination or reduction, (ii) any
such partial reduction shall be in an aggregate amount of $5,000,000 or any
whole multiple of $1,000,000 in excess thereof, (iii) the Parent Borrower

 

52



--------------------------------------------------------------------------------

shall not terminate or reduce the Aggregate Commitments if, after giving effect
thereto and to any concurrent prepayments hereunder, the Total Outstandings
would exceed the Aggregate Commitments, and (iv) if, after giving effect to any
reduction of the Aggregate Commitments, the Letter of Credit Sublimit or the
Swing Line Sublimit, exceeds the amount of the Aggregate Commitments, such
Letter of Credit Sublimit or the Swing Line Sublimit, as the case may be, shall
be automatically reduced by the amount of such excess. The Administrative Agent
will promptly notify the Lenders of any such notice of termination or reduction
of the Aggregate Commitments. Any reduction of the Aggregate Commitments shall
be applied to the Commitment of each Lender according to its Applicable
Percentage. All fees accrued until the effective date of any termination of the
Aggregate Commitments shall be paid on the effective date of such termination,
provided that a notice of termination of the Aggregate Commitments delivered by
the Parent Borrower may state that such notice is conditioned upon the
effectiveness of other credit facilities, in which case such notice may be
revoked by the Parent Borrower (by notice to the Administrative Agent on or
prior to the specified effective date) if such condition is not satisfied.

2.07 Repayment of Loans. Subject to the next subsequent sentence of this
paragraph, the Borrowers shall repay to the Lenders on the Maturity Date the
aggregate principal amount of Committed Loans outstanding on such date. The
Borrowers shall repay each Swing Line Loan on the earlier to occur of (i) the
date ten Business Days after such Swing Line Loan is made and (ii) the Maturity
Date for the Committed Loans.

2.08 Interest.

(a) Subject to the provisions of subsection (b) below, (i) each Eurodollar Rate
Loan shall bear interest on the outstanding principal amount thereof for each
Interest Period at a rate per annum equal to the Eurodollar Rate for such
Interest Period plus the Applicable Rate; (ii) each Base Rate Loan shall bear
interest on the outstanding principal amount thereof from the applicable
borrowing date at a rate per annum equal to the Base Rate plus the Applicable
Rate; and (iii) each Swing Line Loan shall bear interest on the outstanding
principal amount thereof from the applicable borrowing date at a rate per annum
equal to the Base Rate plus the Applicable Rate.

(b) (i) If any Obligation is not paid when due (without regard to any applicable
grace periods), whether at stated maturity, by acceleration or otherwise, such
amount shall thereafter bear interest at a fluctuating interest rate per annum
at all times equal to the Default Rate to the fullest extent permitted by
applicable Laws. Accrued and unpaid interest on past due amounts (including
interest on past due interest) shall be due and payable upon demand.

(ii) While any Event of Default exists and is continuing (and, other than with
respect to an Event of Default under Section 8.01(a)(i), (f) or (g), if
requested by the Required Lenders), the Borrowers shall pay interest on the
principal amount of all outstanding Obligations hereunder at a fluctuating
interest rate per annum at all times equal to the Default Rate to the fullest
extent permitted by applicable Laws.

 

53



--------------------------------------------------------------------------------

(c) Interest on each Loan shall be due and payable in arrears on each Interest
Payment Date applicable thereto and at such other times as may be specified
herein. Interest hereunder shall be due and payable in accordance with the terms
hereof before and after judgment, and before and after the commencement of any
proceeding under any Debtor Relief Law.

2.09 Fees. In addition to certain fees described in subsections (h) and (i) of
Section 2.03:

(a) Commitment Fee. The Borrowers shall pay to the Administrative Agent for the
account of each Lender in accordance with its Applicable Percentage, a
commitment fee equal to the Applicable Rate times the actual daily amount by
which the Aggregate Commitments exceed the sum of (i) the Outstanding Amount of
Committed Loans and (ii) the Outstanding Amount of L/C Obligations, subject to
adjustment as provided in Section 2.16. For the avoidance of doubt, the
Outstanding Amount of Swing Line Loans shall not be counted towards or
considered usage of the Aggregate Commitments for purposes of determining the
commitment fee. The commitment fee shall accrue at all times during the
Availability Period, including at any time during which one or more of the
conditions in Article IV is not met, and shall be due and payable quarterly in
arrears on the last Business Day of each March, June, September and December,
commencing with the first such date to occur after the Closing Date, and on the
last day of the Availability Period. The commitment fee shall be calculated
quarterly in arrears, and if there is any change in the Applicable Rate during
any quarter, the actual daily amount shall be computed and multiplied by the
Applicable Rate separately for each period during such quarter that such
Applicable Rate was in effect.

(b) Other Fees. (i) The Borrowers shall pay to the Arranger and the
Administrative Agent for their own respective accounts fees in the amounts and
at the times specified in the Fee Letter. Such fees shall be fully earned when
paid and shall not be refundable for any reason whatsoever.

(ii) The Borrowers shall pay to the Lenders such fees as shall have been
separately agreed upon in writing in the amounts and at the times so specified.
Such fees shall be fully earned when paid and shall not be refundable for any
reason whatsoever.

2.10 Computation of Interest and Fees.

(a) All computations of interest for Base Rate Loans shall be made on the basis
of a year of 365 or 366 days, as the case may be, and actual days elapsed. All
other computations of fees and interest shall be made on the basis of a 360-day
year and actual days elapsed (which results in more fees or interest, as
applicable, being paid than if computed on the basis of a 365-day year).
Interest shall accrue on each Loan for the day on which the Loan is made, and
shall not accrue on a Loan, or any portion thereof, for the day on which the
Loan or such portion is paid, provided that any Loan that is repaid on the same
day on which it is made shall, subject to Section 2.12(a), bear interest for one
day. Each determination by the Administrative Agent of an interest rate or fee
hereunder shall be conclusive and binding for all purposes, absent manifest
error.

 

54



--------------------------------------------------------------------------------

(b) If, as a result of any restatement of or other adjustment to the financial
statements of the Parent Borrower or for any other reason, the Borrowers or the
Lenders determine that (i) the Consolidated Total Leverage Ratio as calculated
by the Parent Borrower as of any applicable date was inaccurate and (ii) a
proper calculation of the Consolidated Total Leverage Ratio would have resulted
in higher pricing for such period, the Borrowers shall immediately and
retroactively be obligated to pay to the Administrative Agent for the account of
the applicable Lenders or the L/C Issuer, as the case may be, promptly on demand
by the Administrative Agent (or, after the occurrence of an actual or deemed
entry of an order for relief with respect to the Borrowers under the Bankruptcy
Code of the United States, automatically and without further action by the
Administrative Agent, any Lender or the L/C Issuer), an amount equal to the
excess of the amount of interest and fees that should have been paid for such
period over the amount of interest and fees actually paid for such period. This
paragraph shall not limit the rights of the Administrative Agent, any Lender or
the L/C Issuer, as the case may be, under Section 2.03(c)(iii), 2.03(h) or
2.08(b) or under Article VIII. The Borrowers’ obligations under this paragraph
shall survive the termination of the Aggregate Commitments and the repayment of
all other Obligations hereunder.

2.11 Evidence of Debt.

(a) The Credit Extensions made by each Lender shall be evidenced by one or more
accounts or records maintained by such Lender and by the Administrative Agent in
the ordinary course of business. The accounts or records maintained by the
Administrative Agent and each Lender shall be conclusive absent manifest error
of the amount of the Credit Extensions made by the Lenders to the Borrowers and
the interest and payments thereon. Any failure to so record or any error in
doing so shall not, however, limit or otherwise affect the obligation of the
Borrowers hereunder to pay any amount owing with respect to the Obligations. In
the event of any conflict between the accounts and records maintained by any
Lender and the accounts and records of the Administrative Agent in respect of
such matters, the accounts and records of the Administrative Agent shall control
in the absence of manifest error. Upon the request of any Lender made through
the Administrative Agent, the Borrowers shall execute and deliver to such Lender
(through the Administrative Agent) a Note, which shall evidence such Lender’s
Loans in addition to such accounts or records. Each Lender may attach schedules
to its Note and endorse thereon the date, Type (if applicable), amount and
maturity of its Loans and payments with respect thereto.

(b) In addition to the accounts and records referred to in Section 2.11(a), each
Lender and the Administrative Agent shall maintain in accordance with its usual
practice accounts or records evidencing the purchases and sales by such Lender
of participations in Letters of Credit and Swing Line Loans. In the event of any
conflict between the accounts and records maintained by the Administrative Agent
and the accounts and records of any Lender in respect of such matters, the
accounts and records of the Administrative Agent shall control in the absence of
manifest error.

 

55



--------------------------------------------------------------------------------

2.12 Payments Generally; Administrative Agent’s Clawback.

(a) General. All payments to be made by the Borrowers shall be made free and
clear and without condition or deduction for any counterclaim, defense,
recoupment or setoff. Except as otherwise expressly provided herein, all
payments by the Borrowers hereunder shall be made to the Administrative Agent,
for the account of the respective Lenders to which such payment is owed, at the
Administrative Agent’s Office in Dollars and in immediately available funds not
later than 2:00 p.m. on the date specified herein. The Administrative Agent will
promptly distribute to each Lender its Applicable Percentage (or other
applicable share as provided herein) of such payment in like funds as received
by wire transfer to such Lender’s Lending Office. All payments received by the
Administrative Agent after 2:00 p.m. shall be deemed received on the next
succeeding Business Day and any applicable interest or fee shall continue to
accrue. If any payment to be made by the Borrowers shall come due on a day other
than a Business Day, payment shall be made on the next following Business Day,
and such extension of time shall be reflected in computing interest or fees, as
the case may be.

(b) (i) Funding by Lenders; Presumption by Administrative Agent. Unless the
Administrative Agent shall have received notice from a Lender prior to the
proposed date of any Borrowing of Eurodollar Rate Loans (or, in the case of any
Borrowing of Base Rate Loans, prior to 1:00 p.m. on the date of such Borrowing)
that such Lender will not make available to the Administrative Agent such
Lender’s share of such Borrowing, the Administrative Agent may assume that such
Lender has made such share available on such date in accordance with
Section 2.02 (or, in the case of a Borrowing of Base Rate Loans, that such
Lender has made such share available in accordance with and at the time required
by Section 2.02) and may, in reliance upon such assumption, make available to
the applicable Borrower a corresponding amount. In such event, if a Lender has
not in fact made its share of the applicable Borrowing available to the
Administrative Agent, then the applicable Lender and the Borrowers severally
agree to pay to the Administrative Agent forthwith on demand such corresponding
amount in immediately available funds with interest thereon, for each day from
and including the date such amount is made available to the applicable Borrower
to but excluding the date of payment to the Administrative Agent, at (A) in the
case of a payment to be made by such Lender, the greater of the Federal Funds
Rate and a rate determined by the Administrative Agent in accordance with
banking industry rules on interbank compensation, plus any administrative,
processing or similar fees customarily charged by the Administrative Agent in
connection with the foregoing, and (B) in the case of a payment to be made by
the Borrowers, the interest rate applicable to Base Rate Loans. If the Borrowers
and such Lender shall pay such interest to the Administrative Agent for the same
or an overlapping period, the Administrative Agent shall promptly remit to the
applicable Borrower the amount of such interest paid by such Borrower for such
period. If such Lender pays its share of the applicable Borrowing to the
Administrative Agent, then the amount so paid shall constitute such Lender’s
Committed Loan included in such Borrowing. Any payment by the Borrowers shall be
without prejudice to any claim the Borrowers may have against a Lender that
shall have failed to make such payment to the Administrative Agent.

(ii) Payments by Borrowers; Presumptions by Administrative Agent. Unless the
Administrative Agent shall have received notice from a Borrower prior to the
time at which any payment is due to the Administrative Agent for the account of
the Lenders or

 

56



--------------------------------------------------------------------------------

the L/C Issuer hereunder that such Borrower will not make such payment, the
Administrative Agent may assume that such Borrower has made such payment on such
date in accordance herewith and may, in reliance upon such assumption,
distribute to the Lenders or the L/C Issuer, as the case may be, the amount due.
In such event, if such Borrower has not in fact made such payment, then each of
the Lenders or the L/C Issuer, as the case may be, severally agrees to repay to
the Administrative Agent forthwith on demand the amount so distributed to such
Lender or the L/C Issuer, in immediately available funds with interest thereon,
for each day from and including the date such amount is distributed to it to but
excluding the date of payment to the Administrative Agent, at the greater of the
Federal Funds Rate and a rate determined by the Administrative Agent in
accordance with banking industry rules on interbank compensation.

A notice of the Administrative Agent to any Lender or the Parent Borrower with
respect to any amount owing under this subsection (b) shall be conclusive,
absent manifest error.

(c) Failure to Satisfy Conditions Precedent. If any Lender makes available to
the Administrative Agent funds for any Loan to be made by such Lender as
provided in the foregoing provisions of this Article II, and such funds are not
made available to the Borrowers by the Administrative Agent because the
conditions to the applicable Credit Extension set forth in Article IV are not
satisfied or waived in accordance with the terms hereof, the Administrative
Agent shall return such funds (in like funds as received from such Lender) to
such Lender, without interest.

(d) Obligations of Lenders Several. The obligations of the Lenders hereunder to
make Committed Loans, to fund participations in Letters of Credit and Swing Line
Loans and to make payments pursuant to Section 10.04(c) are several and not
joint. The failure of any Lender to make any Committed Loan, to fund any such
participation or to make any payment under Section 10.04(c) on any date required
hereunder shall not relieve any other Lender of its corresponding obligation to
do so on such date, and no Lender shall be responsible for the failure of any
other Lender to so make its Committed Loan, to purchase its participation or to
make its payment under Section 10.04(c).

(e) Funding Source. Nothing herein shall be deemed to obligate any Lender to
obtain the funds for any Loan in any particular place or manner or to constitute
a representation by any Lender that it has obtained or will obtain the funds for
any Loan in any particular place or manner.

(f) Insufficient Funds. If at any time insufficient funds are received by and
available to the Administrative Agent to pay fully all amounts of principal, L/C
Borrowings, interest and fees then due hereunder, such funds shall be applied
(i) first, toward payment of interest and fees then due hereunder, ratably among
the parties entitled thereto in accordance with the amounts of interest and fees
then due to such parties, and (ii) second, toward payment of principal and L/C
Borrowings then due hereunder, ratably among the parties entitled thereto in
accordance with the amounts of principal and L/C Borrowings then due to such
parties.

 

57



--------------------------------------------------------------------------------

2.13 Sharing of Payments by Lenders. If any Lender shall, by exercising any
right of setoff or counterclaim or otherwise, obtain payment in respect of any
principal of or interest on any of the Committed Loans made by it, or the
participations in L/C Obligations and Swing Line Loans held by it resulting in
such Lender’s receiving payment of a proportion of the aggregate amount of such
Committed Loans or participations and accrued interest thereon greater than its
pro rata share thereof as provided herein, then the Lender receiving such
greater proportion shall (a) notify the Administrative Agent of such fact, and
(b) purchase (for cash at face value) participations in the Committed Loans and
subparticipations in L/C Obligations and Swing Line Loans of the other Lenders,
or make such other adjustments as shall be equitable, so that the benefit of all
such payments shall be shared by the Lenders ratably in accordance with the
aggregate amount of principal of and accrued interest on their respective
Committed Loans and other amounts owing them, provided that:

(a) if any such participations or subparticipations are purchased and all or any
portion of the payment giving rise thereto is recovered, such participations or
subparticipations shall be rescinded and the purchase price restored to the
extent of such recovery, without interest; and

(b) the provisions of this Section shall not be construed to apply to (x) any
payment made by or on behalf of the Borrowers pursuant to and in accordance with
the express terms of this Agreement (including the application of funds arising
from the existence of a Defaulting Lender), (y) the application of Cash
Collateral provided for in Section 2.15, or (z) any payment obtained by a Lender
as consideration for the assignment of or sale of a participation in any of its
Loans or subparticipations in L/C Obligations or Swing Line Loans to any
assignee or participant, other than to the Parent Borrower or any Subsidiary
thereof (as to which the provisions of this Section shall apply).

Each Loan Party consents to the foregoing and agrees, to the extent it may
effectively do so under applicable Law, that any Lender acquiring a
participation pursuant to the foregoing arrangements may exercise against such
Loan Party rights of setoff and counterclaim with respect to such participation
as fully as if such Lender were a direct creditor of such Loan Party in the
amount of such participation.

2.14 Increase in Commitments.

(a) Request for Increase. Provided no Default exists and is continuing, upon
written notice to the Administrative Agent (which shall promptly notify the
Lenders), the Parent Borrower may from time to time, request an increase in the
Aggregate Commitments (each an “Incremental Commitment”) by an amount (for all
such requests) not exceeding $150,000,000; provided that any such request for an
increase shall be in a minimum amount of $25,000,000 or any whole multiple of
$5,000,000 in excess thereof (other than requests for the entire remaining
amount under the aggregate limit in respect of Incremental Commitments set forth
above. Each such notice shall specify (i) the date on which the Parent Borrower
proposes that the Incremental Commitments shall be effective, which shall be a
date not less than ten (10) Business Days after the date on which such notice is
delivered to the Administrative Agent and (ii) the identity of each Eligible
Assignee to whom the Parent Borrower proposes any portion of such Incremental

 

58



--------------------------------------------------------------------------------

Commitments be allocated and the amounts of such allocations; provided that any
existing Lender approached to provide all or a portion of the Incremental
Commitments may elect or decline, in its sole discretion, to provide such
Incremental Commitment.

(b) Conditions. The Incremental Commitments shall become effective as of the
Increase Effective Date; provided that:

(i) each of the conditions set forth in Section 4.02 shall be satisfied;

(ii) no Default shall have occurred and be continuing or would result from the
borrowings to be made on the Increase Effective Date;

(iii) the representations and warranties contained in Article V and the other
Loan Documents are true and correct in all material respects on and as of the
Increase Effective Date, except to the extent that such representations and
warranties specifically refer to an earlier date, in which case they shall have
been true and correct in all material respects as of such earlier date, and
except that for purposes of this Section 2.14(b), the representations and
warranties contained in Section 5.05(a) and Section 5.05(b) shall be deemed to
refer to the most recent financial statements furnished pursuant to subsections
(a) and (b), respectively, of Section 6.01.

(iv) on a pro forma basis (assuming that such Incremental Commitments are fully
drawn), the Borrowers shall be in compliance with each of the covenants set
forth in Section 7.19 as of the end of the latest fiscal quarter for which
financial statements are available;

(v) the Borrowers shall make any breakage payments in connection with any
adjustment of Committed Loans pursuant to this Section; and

(vi) the Parent Borrower shall deliver or cause to be delivered officer’s
certificates, legal opinions and other documents of the type delivered on the
Closing Date to the extent reasonably requested by, and in form and substance
reasonably satisfactory to, the Administrative Agent.

(c) Lender Elections to Increase. Each Lender shall notify the Administrative
Agent within such time period whether or not it agrees (in its sole discretion)
to increase its Commitment and, if so, whether by an amount equal to, greater
than, or less than its Applicable Percentage of such requested increase. Any
Lender not responding within such time period shall be deemed to have declined
to increase its Commitment. No Lender shall be required to participate in any
increase in the Aggregate Commitments.

(d) Notification by Administrative Agent; Additional Lenders. Within five
(5) Business Days following such time period, the Administrative Agent shall
notify the Parent Borrower and each Lender of the Lenders’ responses to each
request made hereunder. To achieve the full amount of a requested increase and
subject to the approval of the Administrative Agent and the L/C Issuer (which
approvals shall not be unreasonably withheld), the Parent Borrower may also
invite additional Eligible Assignees to become Lenders pursuant to a joinder
agreement in form and substance reasonably satisfactory to the Administrative
Agent and its counsel.

 

59



--------------------------------------------------------------------------------

(e) Effective Date and Allocations. If the Aggregate Commitments are increased
in accordance with this Section, the Administrative Agent and the Parent
Borrower shall determine the effective date (the “Increase Effective Date”) and
the final allocation of such increase. The Administrative Agent shall promptly
notify the Parent Borrower and the Lenders of the final allocation of such
increase and the Increase Effective Date.

(f) Adjustment of Committed Loans. To the extent the Commitments being increased
on the relevant Increase Effective Date are Incremental Commitments, then each
Lender that is acquiring an Incremental Commitment on the Increase Effective
Date shall make a Committed Loan, the proceeds of which will be used to prepay
the Committed Loans of the other Lenders immediately prior to such Increase
Effective Date, so that, after giving effect thereto, the Committed Loans
outstanding are held by the Lenders pro rata based on their Commitments after
giving effect to such Increase Effective Date. If there is a new Borrowing of
Committed Loans on such Increase Effective Date, the Lenders after giving effect
to such Increase Effective Date shall make such Committed Loans in accordance
with Section 2.02. The Borrowers shall be required to pay any additional amounts
required pursuant to Section 3.05 as a result of any prepayment referenced in
this Section 2.14(e).

(g) Conflicting Provisions. This Section shall supersede any provisions in
Sections 2.13 or 10.01 to the contrary.

2.15 Cash Collateral.

(a) Certain Credit Support Events. If (i) the L/C Issuer has honored any full or
partial drawing request under any Letter of Credit and such drawing has resulted
in an L/C Borrowing, (ii) as of the Letter of Credit Expiration Date, any L/C
Obligation for any reason remains outstanding, (iii) the Borrowers shall be
required to provide Cash Collateral pursuant to Section 8.02(c), or (iv) there
shall exist a Defaulting Lender, the Borrowers shall immediately (in the case of
clause (iii) above) or within one Business Day (in all other cases) following
any request by the Administrative Agent or the L/C Issuer, provide Cash
Collateral in an amount not less than the applicable Minimum Collateral Amount
(determined in the case of Cash Collateral provided pursuant to clause
(iv) above, after giving effect to Section 2.16(a)(iv) and any Cash Collateral
provided by the Defaulting Lender). If at any time the Administrative Agent
determines that any funds held as Cash Collateral are subject to any right or
claim of any Person other than the Administrative Agent or that the total amount
of such funds is less than the aggregate Outstanding Amount of all L/C
Obligations, the Borrowers will, forthwith upon demand by the Administrative
Agent, pay to the Administrative Agent, as additional funds to be deposited as
Cash Collateral, an amount equal to the excess of (x) such aggregate Outstanding
Amount over (y) the total amount of funds, if any, then held as Cash Collateral
that the Administrative Agent determines to be free and clear of any such right
and claim. Upon the drawing of any Letter of Credit for which funds are on
deposit as Cash Collateral, such funds shall be applied, to the extent permitted
under applicable Laws, to reimburse the L/C Issuer.

 

60



--------------------------------------------------------------------------------

(b) Grant of Security Interest. The Borrowers, and to the extent provided by any
Defaulting Lender, such Defaulting Lender, hereby grants to (and subjects to the
control of) the Administrative Agent, for the benefit of the Administrative
Agent, the L/C Issuer and the Lenders, and agrees to maintain, a first priority
security interest in all such cash, deposit accounts and all balances therein,
and all other property so provided as collateral pursuant hereto, and in all
proceeds of the foregoing, all as security for the obligations to which such
Cash Collateral may be applied pursuant to Section 2.15(c). If at any time the
Administrative Agent determines that Cash Collateral is subject to any right or
claim of any Person other than the Administrative Agent or the L/C Issuer as
herein provided, or that the total amount of such Cash Collateral is less than
the Minimum Collateral Amount, the Borrowers will, promptly upon demand by the
Administrative Agent, pay or provide to the Administrative Agent additional Cash
Collateral in an amount sufficient to eliminate such deficiency. All Cash
Collateral (other than credit support not constituting funds subject to deposit)
shall be maintained in blocked, non-interest bearing deposit accounts at Bank of
America. The Borrowers shall pay on demand therefor from time to time all
customary account opening, activity and other administrative fees and charges in
connection with the maintenance and disbursement of Cash Collateral.

(a) Application. Notwithstanding anything to the contrary contained in this
Agreement, Cash Collateral provided under any of this Section 2.15 or Sections
2.03, 2.05, 2.16 or 8.02 in respect of Letters of Credit or Swing Line Loans
shall be held and applied to the satisfaction of the specific L/C Obligations,
Swing Line Loans obligations to fund participations therein (including, as to
Cash Collateral provided by a Defaulting Lender, any interest accrued on such
obligation) and other obligations for which the Cash Collateral was so provided,
prior to any other application of such property as may otherwise be provided for
herein.

(b) Release. Cash Collateral (or the appropriate portion thereof) provided to
reduce Fronting Exposure or to secure other obligations shall be released
promptly following (i) the elimination of the applicable Fronting Exposure or
other obligations giving rise thereto (including by the termination of
Defaulting Lender status of the applicable Lender (or, as appropriate, its
assignee following compliance with Section 10.06(b)(vi))) or (ii) the
determination by the Administrative Agent and the L/C Issuer that there exists
excess Cash Collateral; provided, however, (x) any such release shall be without
prejudice to, and any disbursement or other transfer of Cash Collateral shall be
and remain subject to, any other Lien conferred under the Loan Documents and the
other applicable provisions of the Loan Documents, and (y) the Person providing
Cash Collateral and the L/C Issuer may agree that Cash Collateral shall not be
released but instead held to support future anticipated Fronting Exposure or
other obligations.

2.16 Defaulting Lenders.

(a) Adjustments. Notwithstanding anything to the contrary contained in this
Agreement, if any Lender becomes a Defaulting Lender, then, until such time as
that Lender is no longer a Defaulting Lender, to the extent permitted by
applicable Law:

(i) Waivers and Amendments. Such Defaulting Lender’s right to approve or
disapprove any amendment, waiver or consent with respect to this Agreement shall
be restricted as set forth in Section 10.01 and in the definition of “Required
Lender”.

 

61



--------------------------------------------------------------------------------

(ii) Defaulting Lender Waterfall. Any payment of principal, interest, fees or
other amounts received by the Administrative Agent for the account of such
Defaulting Lender (whether voluntary or mandatory, at maturity, pursuant to
Article VIII or otherwise) or received by the Administrative Agent from a
Defaulting Lender pursuant to Section 10.08 shall be applied at such time or
times as may be determined by the Administrative Agent as follows: first, to the
payment of any amounts owing by such Defaulting Lender to the Administrative
Agent hereunder; second, to the payment on a pro rata basis of any amounts owing
by such Defaulting Lender to the L/C Issuer or Swing Line Lender hereunder;
third, to Cash Collateralize the L/C Issuer’s Fronting Exposure with respect to
such Defaulting Lender in accordance with Section 2.16; fourth, as the Parent
Borrower may request (so long as no Default or Event of Default exists), to the
funding of any Loan in respect of which such Defaulting Lender has failed to
fund its portion thereof as required by this Agreement, as determined by the
Administrative Agent; fifth, if so determined by the Administrative Agent and
the Parent Borrower, to be held in a deposit account and released pro rata in
order to (x) satisfy such Defaulting Lender’s potential future funding
obligations with respect to Loans under this Agreement and (y) Cash
Collateralize the L/C Issuer’s future Fronting Exposure with respect to such
Defaulting Lender with respect to future Letters of Credit issued under this
Agreement, in accordance with Section 2.16; sixth, to the payment of any amounts
owing to the Lenders, the L/C Issuer or Swing Line Lender as a result of any
judgment of a court of competent jurisdiction obtained by any Lender, the L/C
Issuer or the Swing Line Lender against such Defaulting Lender as a result of
such Defaulting Lender’s breach of its obligations under this Agreement;
seventh, so long as no Default or Event of Default exists, to the payment of any
amounts owing to a Borrower as a result of any judgment of a court of competent
jurisdiction obtained by such Borrower against such Defaulting Lender as a
result of such Defaulting Lender’s breach of its obligations under this
Agreement; and eighth, to such Defaulting Lender or as otherwise directed by a
court of competent jurisdiction; provided that if (x) such payment is a payment
of the principal amount of any Loans or L/C Borrowings in respect of which such
Defaulting Lender has not fully funded its appropriate share, and (y) such Loans
were made or the related Letters of Credit were issued at a time when the
conditions set forth in Section 4.02 were satisfied or waived, such payment
shall be applied solely to pay the Loans of, and L/C Obligations owed to, all
Non-Defaulting Lenders on a pro rata basis prior to being applied to the payment
of any Loans of, or L/C Obligations owed to, such Defaulting Lender until such
time as all Loans and funded and unfunded participations in L/C Obligations and
Swing Line Loans are held by the Lenders pro rata in accordance with the
Commitments hereunder without giving effect to Section 2.16(a)(iv). Any
payments, prepayments or other amounts paid or payable to a Defaulting Lender
that are applied (or held) to pay amounts owed by a Defaulting Lender or to post
Cash Collateral pursuant to this Section 2.16(a)(ii) shall be deemed paid to and
redirected by such Defaulting Lender, and each Lender irrevocably consents
hereto.

 

62



--------------------------------------------------------------------------------

(iii) Certain Fees.

(A) That Defaulting Lender (x) shall not be entitled to receive any commitment
fee pursuant to Section 2.09(a) for any period during which that Lender is a
Defaulting Lender (and the Borrowers shall not be required to pay any such fee
that otherwise would have been required to have been paid to that Defaulting
Lender) and (y) shall be limited in its right to receive Letter of Credit Fees
as provided in Section 2.03(h).

(B) Each Defaulting Lender shall be entitled to receive Letter of Credit Fees
for any period during which that Lender is a Defaulting Lender only to the
extent allocable to its Applicable Percentage of the stated amount of Letters of
Credit for which it has provided Cash Collateral pursuant to Section 2.15.

(C) With respect to any Letter of Credit Fee not required to be paid to any
Defaulting Lender pursuant to clause (A) or (B) above, the Borrowers shall
(x) pay to each Non-Defaulting Lender that portion of any such fee otherwise
payable to such Defaulting Lender with respect to such Defaulting Lender’s
participation in L/C Obligations or Swing Line Loans that has been reallocated
to such Non-Defaulting Lender pursuant to clause (iv) below, (y) pay to the L/C
Issuer and Swing Line Lender, as applicable, the amount of any such fee
otherwise payable to such Defaulting Lender to the extent allocable to such L/C
Issuer’s or Swing Line Lender’s Fronting Exposure to such Defaulting Lender, and
(z) not be required to pay the remaining amount of any such fee.

(iv) Reallocation of Applicable Percentages to Reduce Fronting Exposure. All or
any part of such Defaulting Lender’s participation in L/C Obligations and Swing
Line Loans shall be reallocated among the Non-Defaulting Lenders in accordance
with their respective Applicable Percentages (calculated without regard to such
Defaulting Lender’s Commitment) but only to the extent that (x) the conditions
set forth in Section 4.02 are satisfied at the time of such reallocation (and,
unless the Parent Borrower shall have otherwise notified the Administrative
Agent at such time, the Parent Borrower shall be deemed to have represented and
warranted that such conditions are satisfied at such time), and (y) such
reallocation does not cause the aggregate revolving credit exposure of any
Non-Defaulting Lender to exceed such Non-Defaulting Lender’s Commitment. No
reallocation hereunder shall constitute a waiver or release of any claim of any
party hereunder against a Defaulting Lender arising from that Lender having
become a Defaulting Lender, including any claim of a Non-Defaulting Lender as a
result of such Non-Defaulting Lender’s increased exposure following such
reallocation.

(v) Cash Collateral, Repayment of Swing Line Loans. If the reallocation
described in clause (a)(iv) above cannot, or can only partially, be effected,
the Borrowers shall, without prejudice to any right or remedy available to it
hereunder or under applicable Law, (x) first, prepay Swing Line Loans in an
amount equal to the Swing Line Lenders’ Fronting Exposure and (y) second, Cash
Collateralize the L/C Issuers’ Fronting Exposure in accordance with the
procedures set forth in Section 2.15

 

63



--------------------------------------------------------------------------------

(b) Defaulting Lender Cure. If the Parent Borrower, the Administrative Agent and
the L/C Issuer agree in writing in their sole discretion that a Defaulting
Lender should no longer be deemed to be a Defaulting Lender, the Administrative
Agent will so notify the parties hereto, whereupon as of the effective date
specified in such notice and subject to any conditions set forth therein (which
may include arrangements with respect to any Cash Collateral), that Lender will,
to the extent applicable, purchase that portion of outstanding Loans of the
other Lenders or take such other actions as the Administrative Agent may
determine to be necessary to cause the Committed Loans and funded and unfunded
participations in Letters of Credit to be held on a pro rata basis by the
Lenders in accordance with their Applicable Percentages (without giving effect
to Section 2.16(a)(iv)), whereupon that Lender will cease to be a Defaulting
Lender; provided that no adjustments will be made retroactively with respect to
fees accrued or payments made by or on behalf of the Borrower while that Lender
was a Defaulting Lender; and provided, further, that except to the extent
otherwise expressly agreed by the affected parties, no change hereunder from
Defaulting Lender to Lender will constitute a waiver or release of any claim of
any party hereunder arising from that Lender’s having been a Defaulting Lender.

Article III.

TAXES, YIELD PROTECTION AND ILLEGALITY

3.01 Taxes.

(a) Payments Free of Taxes; Obligation to Withhold; Payments on Account of
Taxes. (i) Any and all payments by or on account of any obligation of a Borrower
or any Guarantor hereunder or under any other Loan Document shall to the extent
permitted by applicable Laws be made free and clear of and without reduction or
withholding for any Taxes. If, however, applicable Laws require a Borrower, a
Guarantor or the Administrative Agent to withhold or deduct any Tax, such Tax
shall be withheld or deducted in accordance with such Laws as determined by the
Borrower, Guarantor or the Administrative Agent, as the case may be, upon the
basis of the information and documentation to be delivered pursuant to
subsection (e) below.

(ii) If the Borrowers, any Guarantor or the Administrative Agent shall be
required by the Code to withhold or deduct any Taxes, including both United
States federal backup withholding and withholding taxes, from any payment, then
(A) the Borrowers or the Administrative Agent shall withhold or make such
deductions as are determined by the Borrower or the Administrative Agent to be
required, (B) the Borrowers or the Administrative Agent shall timely pay the
full amount withheld or deducted to the relevant Governmental Authority in
accordance with the Code, and (C) to the extent that the withholding or
deduction is made on account of Indemnified Taxes or Other Taxes, the sum
payable by the Borrowers shall be increased as necessary so that after any
required withholding or the making of all required deductions (including
deductions applicable to additional sums payable under this Section) the
Administrative Agent, Lender or L/C Issuer, as the case may be, receives an
amount equal to the sum it would have received had no such withholding or
deduction been made.

 

64



--------------------------------------------------------------------------------

(b) Payment of Other Taxes by the Borrowers. Without limiting the provisions of
subsection (a) above, the Borrowers shall timely pay any Other Taxes to the
relevant Governmental Authority in accordance with applicable Law, or at the
option of the Administrative Agent timely reimburse it for the payment of any
Other Taxes.

(c) Indemnification by the Borrowers. (i) Without limiting the provisions of
subsection (a) or (b) above, the Borrowers and any applicable Guarantor shall,
and does hereby, indemnify the Administrative Agent, each Lender and the L/C
Issuer, and shall make payment in respect thereof within 10 days after demand
therefor, for the full amount of any Indemnified Taxes or Other Taxes (including
Indemnified Taxes or Other Taxes imposed or asserted on or attributable to
amounts payable under this Section) withheld or deducted by the Borrowers, such
Guarantor or the Administrative Agent or paid by the Administrative Agent, such
Lender or the L/C Issuer, as the case may be, and any penalties, interest and
reasonable out-of-pocket expenses arising therefrom or with respect thereto,
whether or not such Indemnified Taxes or Other Taxes were correctly or legally
imposed or asserted by the relevant Governmental Authority. The Borrowers shall
also, and do hereby, indemnify the Administrative Agent, and shall make payment
in respect thereof within 10 days after demand therefor, for any amount which a
Lender or the L/C Issuer for any reason fails to pay indefeasibly to the
Administrative Agent as required by subsection (d) below. A certificate as to
the amount of any such payment or liability and reasonably detailed calculations
therefore delivered to the Parent Borrower by a Lender or the L/C Issuer (with a
copy to the Administrative Agent), or by the Administrative Agent on its own
behalf or on behalf of a Lender or the L/C Issuer, shall be conclusive absent
manifest error.

(d) Each Lender and the L/C Issuer shall severally indemnify the Administrative
Agent, within 10 days after demand therefor, for (i) any Indemnified Taxes or
Other Taxes attributable to such lender or the L/C Issuer (but only to the
extent that any Loan Party has not already indemnified the Administrative Agent
for such Indemnified Taxes or Other Taxes and without limiting the obligation of
the Loan Parties to do so), (ii) any Taxes attributable to such Lender’s or the
L/C Issuer’s failure to comply with the provisions of Section 10.06(d) relating
to the maintenance of a Participant Register and (iii) any Excluded Taxes
attributable to such Lender or the L/C Issuer, in each case, that are payable or
paid by the Administrative Agent in connection with any Loan Document, and any
reasonable expenses arising therefrom or with respect thereto, whether or not
such Taxes were correctly or legally imposed or asserted by the relevant
Governmental Authority. A certificate as to the amount of such payment or
liability delivered to any Lender or the L/C Issuer by the Administrative Agent
shall be conclusive absent manifest error. Each Lender and the L/C Issuer hereby
authorizes the Administrative Agent to set off and apply any and all amounts at
any time owing to such Lender or the L/C Issuer, as the case may be, under this
Agreement or any other Loan Document against any amount due to the
Administrative Agent under this subsection (d).

(e) Evidence of Payments. Upon request by the Parent Borrower or the
Administrative Agent, as the case may be, after any payment of Taxes by a
Borrower (or applicable Guarantor) or the Administrative Agent to a Governmental
Authority as provided in this Section 3.01, the Borrower (or applicable
Guarantor) shall deliver to the Administrative Agent or the Administrative Agent
shall deliver to the Parent Borrower, as the case may be, the

 

65



--------------------------------------------------------------------------------

original or a certified copy of a receipt issued by such Governmental Authority
evidencing such payment, a copy of any return required by Laws to report such
payment or other evidence of such payment reasonably satisfactory to the Parent
Borrower or the Administrative Agent, as the case may be.

(f) Status of Lenders; Tax Documentation. (i) Each Lender and the L/C Issuer
shall deliver to the Parent Borrower and to the Administrative Agent, at the
time or times reasonably requested by the Parent Borrower or the Administrative
Agent, such properly completed and executed documentation reasonably requested
by the Parent Borrower or the Administrative Agent and such other reasonably
requested information as will permit the Parent Borrower or the Administrative
Agent, as the case may be, to determine (A) whether or not payments made
hereunder or under any other Loan Document are subject to Taxes, (B) if
applicable, the required rate of withholding or deduction, and (C) such Lender’s
or the L/C Issuer’s entitlement to any available exemption from, or reduction
of, applicable Taxes in respect of all payments to be made to such Lender or the
L/C Issuer by the Borrowers pursuant to this Agreement or otherwise to establish
such Lender’s or the L/C Issuer’s status for withholding tax purposes in the
applicable jurisdiction. Notwithstanding anything to the contrary in the
preceding sentence, the completion, execution and submission of such
documentation (other than such documentation set forth in
Section 3.01(f)(ii)(A), (ii)(B)(I), (ii)(B)(II), (ii)(B)(III), (ii)(B)(IV) and
(ii)(C) below) shall not be required if in the Lender’s or the L/C Issuer’s
reasonable judgment such completion, execution or submission would subject to
such Lender or the L/C Issuer to any material unreimbursed cost or expense or
would materially prejudice the legal or commercial position of such Lender or
L/C Issuer.

(ii) Without limiting the generality of the foregoing, if each Borrower is a
“United States person” within the meaning of Section 7701(a)(30) of the Code,

(A) any Lender or the L/C Issuer that is a “United States person” within the
meaning of Section 7701(a)(30) of the Code shall deliver to the Parent Borrower
and the Administrative Agent on or prior to the date on which such Lender or the
L/C Issuer becomes a Lender or the L/C Issuer under this Agreement (and from
time to time thereafter upon the reasonable request of the Parent Borrower or
the Administrative Agent) executed originals of Internal Revenue Service Form
W-9 certifying that such Lender or the L/C Issuer is exempt from U.S. federal
backup withholding tax; and

(B) each Foreign Lender that is entitled under the Code or any applicable treaty
to an exemption from or reduction of withholding tax with respect to payments
hereunder or under any other Loan Document shall, to the extent it is legally
entitled to do so, deliver to the Parent Borrower and the Administrative Agent
(in such number of copies as shall be requested by the recipient) on or prior to
the date on which such Foreign Lender becomes a Lender under this Agreement (and
from time to time thereafter upon the request of the Parent Borrower or the
Administrative Agent, but only if such Foreign Lender is legally entitled to do
so), whichever of the following is applicable:

(I) executed originals of Internal Revenue Service Form W-8BEN, or any
subsequent version thereof or successor thereto, claiming eligibility for
benefits of an income tax treaty to which the United States is a party,

 

66



--------------------------------------------------------------------------------

(II) executed originals of Internal Revenue Service Form W-8ECI, or any
subsequent version thereof or successor thereto,

(III) executed originals of Internal Revenue Service Form W-8IMY, or any
subsequent version thereof or successor thereto, and all required supporting
documentation,

(IV) in the case of a Foreign Lender claiming the benefits of the exemption for
portfolio interest under Section 881(c) of the Code, (x) a certificate to the
effect that such Foreign Lender is not (A) a “bank” within the meaning of
Section 881(c)(3)(A) of the Code, (B) a “10 percent shareholder” of a Borrower
within the meaning of Section 881(c)(3)(B) of the Code, or (C) a “controlled
foreign corporation” described in section 881(c)(3)(C) of the Code and
(y) executed originals of Internal Revenue Service Form W-8BEN, or any
subsequent version thereof or successor thereto, or

(V) executed originals of any other form prescribed by applicable Laws as a
basis for claiming exemption from or a reduction in United States federal
withholding tax together with such supplementary documentation as may be
prescribed by applicable Laws to permit the Borrowers or the Administrative
Agent to determine the withholding or deduction required to be made.

(C) If a payment made to a Lender or the L/C Issuer under any Loan Document
would be subject to U.S. federal withholding Tax imposed by FATCA if such Lender
or the L/C Issuer were to fail to comply with the applicable reporting
requirements of FATCA (including those contained in Section 1471(b) or 1472(b)
of the Code, as applicable), such Lender or the L/C Issuer shall deliver to the
Parent Borrower and the Administrative Agent at the time or times prescribed by
Law and at such time or times reasonably requested by the Parent Borrower or the
Administrative Agent such documentation prescribed by applicable Law (including
as prescribed by Section 1471(b)(3)(C)(i) of the Code) and such additional
documentation reasonably requested by the Parent Borrower or the Administrative
Agent as may be necessary for the Borrowers (or any applicable Guarantor) and
the Administrative Agent to comply with their obligations under FATCA and to
determine that such Lender or the L/C Issuer has complied with such Lender’s or
the L/C Issuer’s obligations under FATCA or to determine the amount to deduct
and withhold from such payment. Solely for purposes of this clause (C), “FATCA”
shall include any amendments made to FATCA after the date of this Agreement.

 

67



--------------------------------------------------------------------------------

(iii) Each Lender and the L/C Issuer shall promptly notify the Parent Borrower
and the Administrative Agent of any change in circumstances which would modify
or render invalid any claimed exemption or reduction.

(g) Treatment of Certain Refunds. Unless required by applicable Laws, at no time
shall the Administrative Agent have any obligation to file for or otherwise
pursue on behalf of a Lender or the L/C Issuer, or have any obligation to pay to
any Lender or the L/C Issuer, any refund of Taxes withheld or deducted from
funds paid for the account of such Lender or the L/C Issuer, as the case may be.
If the Administrative Agent, any Lender or the L/C Issuer determines, in its
sole discretion, that it has received a refund of any Indemnified Taxes or Other
Taxes as to which it has been indemnified by the Borrowers or with respect to
which the Borrowers have paid additional amounts pursuant to this Section, it
shall pay to the Borrowers an amount equal to such refund (but only to the
extent of indemnity payments made by the Borrowers under this Section with
respect to the Indemnified Taxes or Other Taxes giving rise to such refund), net
of all reasonable out-of-pocket expenses incurred by the Administrative Agent,
such Lender or the L/C Issuer, as the case may be, and without interest (other
than any interest paid by the relevant Governmental Authority with respect to
such refund), provided that the Borrowers, upon the request of the
Administrative Agent, such Lender or the L/C Issuer, agree to repay the amount
paid over to the Borrowers (plus any penalties, interest or other charges
imposed by the relevant Governmental Authority) to the Administrative Agent,
such Lender or the L/C Issuer in the event the Administrative Agent, such Lender
or the L/C Issuer is required to repay such refund to such Governmental
Authority. Notwithstanding anything to the contrary in this subsection (g), in
no event will the Administrative Agent, such Lender or the L/C Issuer be
required to pay any amount to the Borrowers pursuant to this subsection (g) the
payment of which would place the Administrative Agent, such Lender or the L/C
Issuer in a less favorable net after-Tax position than the Administrative Agent,
such Lender or the L/C Issuer would have been in if the Tax subject to
indemnification and giving rise to such refund had not been deducted, withheld
or otherwise imposed and the indemnification payments or additional amounts with
respect to such Tax had never been paid. This subsection shall not be construed
to require the Administrative Agent, any Lender or the L/C Issuer to make
available its tax returns (or any other information relating to its Taxes that
it deems confidential) to the Borrowers or any other Person.

(h) Each party’s obligations under this Section 3.01 shall survive the
resignation and/or replacement of the Administrative Agent, any assignment of
rights by, or the replacement of, a Lender or the L/C Issuer, the termination of
the Aggregate Commitments and the repayment, satisfaction or discharge of all
other Obligations.

3.02 Illegality. If any Lender determines that any Law has made it unlawful, or
that any Governmental Authority has asserted that it is unlawful, for any Lender
or its applicable Lending Office to make, maintain or fund Eurodollar Rate
Loans, or to determine or charge interest rates based upon the Eurodollar Rate,
or any Governmental Authority has imposed material restrictions on the authority
of such Lender to purchase or sell, or to take deposits of, Dollars in the
London interbank market, then, on notice thereof by such Lender to the Parent
Borrower through the Administrative Agent, (i) any obligation of such Lender to
make or continue Eurodollar Rate Loans or to convert Base Rate Loans to
Eurodollar Rate Loans shall be

 

68



--------------------------------------------------------------------------------

suspended, and (ii) if such notice asserts the illegality of such Lender making
or maintaining Base Rate Loans the interest rate on which is determined by
reference to the Eurodollar Rate component of the Base Rate, the interest rate
on which Base Rate Loans of such Lender shall, if necessary to avoid such
illegality, be determined by the Administrative Agent without reference to the
Eurodollar Rate component of the Base Rate, in each case, until such Lender
notifies the Administrative Agent and the Parent Borrower that the circumstances
giving rise to such determination no longer exist. Upon receipt of such notice,
(x) the Borrowers shall, upon demand from such Lender (with a copy to the
Administrative Agent), prepay or, if applicable, convert all Eurodollar Rate
Loans of such Lender to Base Rate Loans (the interest rate on which Base Rate
Loans of such Lender shall, if necessary to avoid such illegality, be determined
by the Administrative Agent without reference to the Eurodollar Rate component
of the Base Rate), either on the last day of the Interest Period therefor, if
such Lender may lawfully continue to maintain such Eurodollar Rate Loans to such
day, or immediately, if such Lender may not lawfully continue to maintain such
Eurodollar Rate Loans and (y) if such notice asserts the illegality of such
Lender determining or charging interest rates based upon the Eurodollar Rate,
the Administrative Agent shall during the period of such suspension compute the
Base Rate applicable to such Lender without reference to the Eurodollar Rate
component thereof until the Administrative Agent is advised in writing by such
Lender that it is no longer illegal for such Lender to determine or charge
interest rates based upon the Eurodollar Rate. Upon any such prepayment or
conversion, the Borrowers shall also pay accrued interest on the amount so
prepaid or converted.

3.03 Inability to Determine Rates. If in connection with any request for a
Eurodollar Rate Loan or a conversion to or continuation thereof, (a) the
Administrative Agent determines that (i) Dollar deposits are not being offered
to banks in the London interbank eurodollar market for the applicable amount and
Interest Period of such Eurodollar Rate Loan, or (ii) adequate and reasonable
means do not exist for determining the Eurodollar Rate for any requested
Interest Period with respect to a proposed Eurodollar Rate Loan or in connection
with an existing or proposed Base Rate Loan (in each case with respect to clause
(a) (i) above, “Impacted Loans”), or (b) the Administrative Agent affected
Lenders determine that for any reason the Eurodollar Rate for any requested
Interest Period with respect to a proposed Eurodollar Rate Loan does not
adequately and fairly reflect the cost to such Lenders of funding such
Eurodollar Rate Loan, the Administrative Agent will promptly so notify the
Parent Borrower and each Lender. Thereafter, (x) the obligation of the Lenders
to make or maintain Eurodollar Rate Loans shall be suspended, (to the extent of
the affected Eurodollar Rate Loans or Interest Periods), and (y) in the event of
a determination described in the preceding sentence with respect to the
Eurodollar Rate component of the Base Rate, the utilization of the Eurodollar
Rate component in determining the Base Rate shall be suspended, in each case
until the Administrative Agent upon the instruction of the affected Lenders
revokes such notice. Upon receipt of such notice, the Borrowers may revoke any
pending request for a Borrowing of, conversion to or continuation of Eurodollar
Rate Loans (to the extent of the affected Eurodollar Rate Loans or Interest
Periods) or, failing that, will be deemed to have converted such request into a
request for a Committed Borrowing of Base Rate Loans in the amount specified
therein.

Notwithstanding the foregoing, if the Administrative Agent has made the
determination described in clause (a)(i) of this section, the Administrative
Agent, in consultation with the

 

69



--------------------------------------------------------------------------------

Parent Borrower and the affected Lenders, may establish an alternative interest
rate for the Impacted Loans, in which case, such alternative rate of interest
shall apply with respect to the Impacted Loans until (1) the Administrative
Agent revokes the notice delivered with respect to the Impacted Loans under
clause (a) of the first sentence of this section, (2) the Administrative Agent
or the affected Lenders notify the Administrative Agent and the Parent Borrower
that such alternative interest rate does not adequately and fairly reflect the
cost to such Lenders of funding the Impacted Loans, or (3) any Lender determines
that any Law has made it unlawful, or that any Governmental Authority has
asserted that it is unlawful, for such Lender or its applicable Lending Office
to make, maintain or fund Loans whose interest is determined by reference to
such alternative rate of interest or to determine or charge interest rates based
upon such rate or any Governmental Authority has imposed material restrictions
on the authority of such Lender to do any of the foregoing and provides the
Administrative Agent and the Parent Borrower written notice thereof.

3.04 Increased Costs; Reserves on Eurodollar Rate Loans.

(a) Increased Costs Generally. If any Change in Law shall:

(i) impose, modify or deem applicable any reserve, special deposit, compulsory
loan, insurance charge or similar requirement against assets of, deposits with
or for the account of, or credit extended or participated in by, any Lender
(except any reserve requirement contemplated by Section 3.04(e)) or the L/C
Issuer;

(ii) subject the Administrative Agent, any Lender or the L/C Issuer to any tax
of any kind whatsoever with respect to this Agreement, any Letter of Credit, any
participation in a Letter of Credit or any Eurodollar Rate Loan made by it, or
change the basis of taxation of payments to such Lender or the L/C Issuer in
respect thereof (except for Indemnified Taxes or Other Taxes covered by
Section 3.01 and the imposition of, or any change in the rate of, any Excluded
Tax payable by the Administrative Agent, such Lender or the L/C Issuer); or

(iii) impose on any Lender or the L/C Issuer or the London interbank market any
other condition, cost or expense affecting this Agreement or Eurodollar Rate
Loans made by such Lender or any Letter of Credit or participation therein;

and the result of any of the foregoing shall be to increase the cost to such
Lender of making, converting to, or continuing or maintaining any Eurodollar
Rate Loan (or of maintaining its obligation to make any such Loan), or to
increase the cost to such Lender or the L/C Issuer of participating in, issuing
or maintaining any Letter of Credit (or of maintaining its obligation to
participate in or to issue any Letter of Credit), or to reduce the amount of any
sum received or receivable by such Lender or the L/C Issuer hereunder (whether
of principal, interest or any other amount) then, upon request of such Lender or
the L/C Issuer, the Borrowers will pay to such Lender or the L/C Issuer, as the
case may be, such additional amount or amounts as will compensate such Lender or
the L/C Issuer, as the case may be, for such additional costs incurred or
reduction suffered.

 

70



--------------------------------------------------------------------------------

(b) Capital Requirements. If any Lender or the L/C Issuer determines that any
Change in Law affecting such Lender or the L/C Issuer or any Lending Office of
such Lender or such Lender’s or the L/C Issuer’s holding company, if any,
regarding liquidity or capital requirements has or would have the effect of
reducing the rate of return on such Lender’s or the L/C Issuer’s capital or on
the capital of such Lender’s or the L/C Issuer’s holding company, if any, as a
consequence of this Agreement, the Commitments of such Lender or the Loans made
by, or participations in Letters of Credit or Swing Line Loans held by, such
Lender, or the Letters of Credit issued by the L/C Issuer, to a level below that
which such Lender or the L/C Issuer or such Lender’s or the L/C Issuer’s holding
company could have achieved but for such Change in Law (taking into
consideration such Lender’s or the L/C Issuer’s policies and the policies of
such Lender’s or the L/C Issuer’s holding company with respect to capital
adequacy), then from time to time the Borrowers will pay to such Lender or the
L/C Issuer, as the case may be, such additional amount or amounts as will
compensate such Lender or the L/C Issuer or such Lender’s or the L/C Issuer’s
holding company for any such reduction suffered.

(c) Certificates for Reimbursement. A certificate of a Lender or the L/C Issuer
setting forth the amount or amounts necessary to compensate such Lender or the
L/C Issuer or its holding company, as the case may be, as specified in
subsection (a) or (b) of this Section, the methodology for the calculations and
the calculations thereof prepared in good faith, in reasonable detail and
delivered to the Parent Borrower shall be conclusive absent manifest error. The
Borrowers shall pay such Lender or the L/C Issuer, as the case may be, the
amount shown as due on any such certificate within 10 Business Days after
receipt thereof.

(d) Delay in Requests. Failure or delay on the part of any Lender or the L/C
Issuer to demand compensation pursuant to the foregoing provisions of this
Section shall not constitute a waiver of such Lender’s or the L/C Issuer’s right
to demand such compensation, provided that the Borrowers shall not be required
to compensate a Lender or the L/C Issuer pursuant to the foregoing provisions of
this Section for any increased costs incurred or reductions suffered more than
270 days prior to the date that such Lender or the L/C Issuer, as the case may
be, notifies the Parent Borrower of the Change in Law giving rise to such
increased costs or reductions and of such Lender’s or the L/C Issuer’s intention
to claim compensation therefor (except that, if the Change in Law giving rise to
such increased costs or reductions is retroactive, then the 270 day period
referred to above shall be extended to include the period of retroactive effect
thereof).

(e) Reserves on Eurodollar Rate Loans. The Borrowers shall pay to each Lender,
as long as such Lender shall be required to maintain reserves with respect to
liabilities or assets consisting of or including eurodollar funds or deposits
(currently known as “Eurocurrency liabilities”), additional interest on the
unpaid principal amount of each Eurodollar Rate Loan equal to the actual costs
of such reserves allocated to such Loan by such Lender (as determined by such
Lender in good faith, which determination shall be conclusive absent manifest
error), which shall be due and payable on each date on which interest is payable
on such Loan, provided the Parent Borrower shall have received at least 10
Business Days’ prior written notice (with a copy to the Administrative Agent) of
such additional interest from such Lender which notice shall include the amount
of such costs, the methodology for the calculation and

 

71



--------------------------------------------------------------------------------

the calculation thereof. If a Lender fails to give notice 10 Business Days prior
to the relevant Interest Payment Date, such additional interest shall be due and
payable 10 Business Days from receipt of such notice.

3.05 Compensation for Losses. Upon written demand of any Lender (with a copy to
the Administrative Agent) from time to time, the Borrowers shall promptly
compensate such Lender for and hold such Lender harmless from any loss, cost or
expense incurred by it as a result of:

(a) any continuation, conversion, payment or prepayment of any Loan other than a
Base Rate Loan on a day other than the last day of the Interest Period for such
Loan (whether voluntary, mandatory, automatic, by reason of acceleration, or
otherwise);

(b) any failure by the Borrowers (for a reason other than the failure of such
Lender to make a Loan) to prepay, borrow, continue or convert any Loan other
than a Base Rate Loan on the date or in the amount notified by the Borrowers; or

(c) any assignment of a Eurodollar Rate Loan on a day other than the last day of
the Interest Period therefor as a result of a request by the Borrowers pursuant
to Section 10.13;

including any loss or expense (but not including loss of anticipated profits)
arising from the liquidation or reemployment of funds obtained by it to maintain
such Loan or from fees payable to terminate the deposits from which such funds
were obtained. The Borrowers shall also pay any customary administrative fees
charged by such Lender in connection with the foregoing.

For purposes of calculating amounts payable by the Borrowers to the Lenders
under this Section 3.05, each Lender shall be deemed to have funded each
Eurodollar Rate Loan made by it at the Eurodollar Rate for such Loan by a
matching deposit or other borrowing in the London interbank eurodollar market
for a comparable amount and for a comparable period, whether or not such
Eurodollar Rate Loan was in fact so funded.

3.06 Mitigation Obligations; Replacement of Lenders.

(a) Designation of a Different Lending Office. If any Lender requests
compensation under Section 3.04, or the Borrowers are required to pay any
additional amount to any Lender, the L/C Issuer, or any Governmental Authority
for the account of any Lender or the L/C Issuer pursuant to Section 3.01, or if
any Lender gives a notice pursuant to Section 3.02, then such Lender or the L/C
Issuer shall, as applicable, use reasonable efforts to designate a different
Lending Office for funding or booking its Loans hereunder or to assign its
rights and obligations hereunder to another of its offices, branches or
affiliates, if, in the judgment of such Lender or the L/C Issuer, such
designation or assignment (i) would eliminate or reduce amounts payable pursuant
to Section 3.01 or 3.04, as the case may be, in the future, or eliminate the
need for the notice pursuant to Section 3.02, as applicable, and (ii) in each
case, would not subject such Lender or the L/C Issuer, as the case may be, to
any unreimbursed cost or expense and would not otherwise be disadvantageous to
such Lender or the L/C Issuer, as the case may be. The Borrowers hereby agree to
pay all reasonable costs and expenses incurred by any Lender or the L/C Issuer
in connection with any such designation or assignment.

 

72



--------------------------------------------------------------------------------

(b) Replacement of Lenders. If any Lender requests compensation under
Section 3.04, or if the Borrowers are required to pay any Indemnified Taxes or
additional amount to any Lender or any Governmental Authority for the account of
any Lender pursuant to Section 3.01, and in each case, such Lender has declined
or is unable to designate a different Lending Office in accordance with
Section 3.06, or if any Lender gives a notice pursuant to Section 3.02, the
Borrowers may replace such Lender in accordance with Section 10.13.

3.07 Survival. All of the Borrowers’ obligations under this Article III shall
survive termination of the Aggregate Commitments, repayment of all other
Obligations hereunder and resignation of the Administrative Agent.

Article IV.

CONDITIONS PRECEDENT TO CREDIT EXTENSIONS

4.01 Conditions of Initial Credit Extension. The obligation of the L/C Issuer
and each Lender and Swing Line Lender to make its initial Credit Extension
hereunder is subject to satisfaction of the following conditions precedent:

(a) The Administrative Agent’s (or Collateral Agent’s, as appropriate) receipt
of the following, each of which shall be originals, telecopier or electronic
copies (followed promptly by originals) unless otherwise specified, each
properly executed by a Responsible Officer of the signing Loan Party, each dated
the Closing Date (or, in the case of certificates of governmental officials, a
recent date before the Closing Date) and each in form and substance satisfactory
to the Administrative Agent and each of the Lenders:

(i) executed counterparts of this Agreement and the Guaranty and Collateral
Agreement, sufficient in number for distribution to the Administrative Agent,
the Collateral Agent, each Lender and the Borrowers;

(ii) a Note executed by the Borrowers in favor of each Lender requesting a Note;

(iii) to the extent not identified as a post-closing obligation on Schedule
6.17, each Security Document listed in the Security Schedule, together with, if
applicable:

(A) certificates representing any certificated equity interests pledged therein,
accompanied by undated stock powers executed in blank or, if applicable, other
appropriate instruments of transfer and instruments evidencing the debt pledged
therein, if any, indorsed in blank;

(B) copies of all Uniform Commercial Code, judgment and tax lien searches with
respect to personal property Collateral, together with copies of the financing
statements (or similar documents) disclosed by such searches, and accompanied by
evidence that any Liens indicated in any such financing

 

73



--------------------------------------------------------------------------------

statement that are not permitted by Section 7.01 have been or contemporaneously
will be released or terminated (or otherwise provided for in a manner reasonably
satisfactory to the Collateral Agent), and all proper financing statements, duly
prepared for filing under the Uniform Commercial Code necessary in order to
perfect the Liens created under the Security Documents (in the circumstances and
to the extent required under such Security Document), covering the Collateral of
the Loan Parties described in the Security Documents;

(C) if required, with respect to any real property Collateral located in a
“flood hazard area” in any Flood Insurance Rate Map published by the Federal
Emergency Management Agency on which such Building or Manufactured Mobile Home
are located in a “flood hazard area” and where such Building or Manufactured
Mobile Home constitute Collateral, each of the following: (x) standard flood
hazard determination forms if any property is located in a special flood hazard
area, (y) notices to (and confirmations of receipt by) the Parent Borrower as to
the existence of a special flood hazard and, if applicable, the unavailability
of flood hazard insurance under the National Flood Insurance Program and
(z) evidence of applicable flood insurance, if available, in each case in such
form, on such terms and in such amounts as required by The National Flood
Insurance Reform Act of 1994 or as otherwise required by Flood Insurance
Regulations or reasonably requested by the Administrative Agent.

(iv) such certificates of resolutions or other action, incumbency certificates
and/or other certificates of Responsible Officers of each Loan Party as the
Administrative Agent may require evidencing the identity, authority and capacity
of each Responsible Officer thereof authorized to act as a Responsible Officer
in connection with this Agreement and the other Loan Documents to which such
Loan Party is a party;

(v) such documents, agreements and certifications as the Administrative Agent
may reasonably require to evidence that each Loan Party is duly organized,
formed or incorporated, and that each of the Borrowers and each Guarantor is
validly existing, in good standing and qualified to engage in business in its
jurisdiction of organization, formation or incorporation;

(vi) such certificates signed by a Responsible Officer of each Loan Party
attaching true and complete copies of each such Loan Party’s Organization
Documents as in effect on the Closing Date;

(vii) favorable opinions of Andrews Kurth LLP, counsel to the Loan Parties,
addressed to the Administrative Agent, the Collateral Agent and each Lender, as
to such matters concerning the Loan Parties, the Loan Documents and the
transactions contemplated hereby as the Administrative Agent may request,
addressed to the Administrative Agent, the Collateral Agent and each Lender;

(viii) at least three (3) Business Days prior to the Closing Date, all
documentation and other information with respect to the Loan Parties and the
Target (and

 

74



--------------------------------------------------------------------------------

its Affiliates), that has been reasonably requested in writing by the
Administrative Agent at least ten (10) days prior to the Closing Date that it
reasonably determines is required by regulatory authorities under applicable
“know-your-customer” and anti-money laundering rules and regulations, including
without limitation the USA PATRIOT Act;

(ix) a certificate of a Responsible Officer of the Parent Borrower either
(A) attaching copies of all consents, licenses and approvals required in
connection with the execution, delivery and performance by any Loan Party and
the validity against any such Loan Party of the Loan Documents to which it is a
party, and such consents, licenses and approvals shall be in full force and
effect, or (B) stating that no such consents, licenses or approvals are so
required;

(x) the Initial Financial Statements;

(xi) evidence that all insurance required to be maintained pursuant to the Loan
Documents has been obtained and is in effect, including certificates of
insurance, naming the Collateral Agent, on behalf of the Lenders, as loss payee
and as an additional insured, as the case may be, under all insurance policies
maintained with respect to the assets and properties of the Loan Parties that
constitutes Collateral;

(xii) evidence that (A) the Existing Credit Agreement has been or concurrently
with the Closing Date is being terminated and all Liens securing obligations
under the Existing Credit Agreement have been or concurrently with the Closing
Date are being released and (B) any Liens relating to the Target and any prior
indebtedness of such Target immediately prior to the Acquisition have been
terminated and released concurrently with the Closing Date;

(xiii) a certificate from the chief financial officer of each Loan Party, in
substantially the form of Exhibit G hereto, attesting to the Solvency of each
Loan Party before and after giving effect to the Transactions and the incurrence
of the Indebtedness related thereto;

(xiv) a certificate from a Responsible Officer of the Parent Borrower
(A) attaching forecasts, in form reasonably satisfactory to the Administrative
Agent and the Lenders, of balance sheets, income statements and cash flow
statements for (x) each quarter for the first twelve months following the
Closing Date and (y) each year commencing with the first fiscal year following
the Closing Date for the term of this Agreement and (B) certifying that such
forecasts were prepared in good faith on the basis of assumptions believed to be
reasonable when made; and

(xv) evidence that (i) all of the general partnership interests in the Parent
Borrower shall be owned by the General Partner and (ii) all ownership interests
of the Parent Borrower’s Subsidiaries shall be owned by the Parent Borrower or
one or more of the Parent Borrower’s Subsidiaries, in each case of clauses
(i) and (ii), free and clear of any Lien not permitted under this Agreement or
the other Loan Documents.

 

75



--------------------------------------------------------------------------------

(b) Other than as set forth on Schedule 4.01, after giving effect to the
transactions contemplated hereby, no third-party indebtedness for borrowed money
of the Parent Borrower or any of its Subsidiaries shall remain outstanding as of
the Closing Date other than Indebtedness incurred or permitted pursuant to this
Agreement.

(c) Since December 31, 2013 there shall not have occurred any change, occurrence
or development that has had or could be reasonably expected, either individually
or in the aggregate, to have an Acquisition Material Adverse Effect.

(d) (i) The Transactions shall have been consummated in accordance with the
Acquisition Agreement, the other Acquisition Documents and other Transaction
Documents, and such Acquisition Agreement, the other Acquisition Documents and
other Transaction Documents shall not have been altered, amended or otherwise
changed or supplemented or any condition therein waived, in each case, in a
manner that is materially adverse to the Lenders without the prior written
consent of the Lenders and (ii) the Parent Borrower shall have received
additional proceeds to include at least $700,000,000 in cash proceeds from a
combination of the Public Equity Offering, the LP Bridge Loans, the Senior Notes
and the Parent Equity Investment, as each is applicable.

(e) The (x) Specified Representations and (y) Specified Acquisition Agreement
Representations shall be true and correct on and as of the Closing Date.

(f) The Administrative Agent shall have received a certificate signed by a
Responsible Offer of the Parent Borrower on behalf of itself and the other Loan
Parties as to the matters set forth in clauses (c), (d) and (e).

(g) Total Outstandings shall be no greater than $250,000,000 as of the Closing
Date, after giving effect to the Transactions and all Credit Extensions under
this Agreement on such date.

(h) Any fees required to be paid by the Borrowers to the Administrative Agent
and the Lenders on or before the Closing Date in accordance with the Fee Letter
or any other Loan Document shall have been paid (including reasonable legal
fees).

Without limiting the generality of the provisions of Section 9.04, for purposes
of determining compliance with the conditions specified in this Section 4.01,
each Lender that has signed this Agreement shall be deemed to have consented to,
approved or accepted or to be satisfied with, each document or other matter
required thereunder to be consented to or approved by or acceptable or
satisfactory to a Lender unless the Administrative Agent shall have received
notice from such Lender prior to the proposed Closing Date specifying its
objection thereto.

 

76



--------------------------------------------------------------------------------

4.02 Conditions to all Credit Extensions.

(a) Except as it pertains to the initial Credit Extension on the Closing Date,
the obligation of each Lender to honor any Request for Credit Extension (other
than a Committed Loan Notice requesting only a conversion of Committed Loans to
the other Type, or a continuation of Eurodollar Rate Loans) is subject to the
following conditions precedent:

(i) The representations and warranties of the Borrowers and each other Loan
Party contained in Article V or any other Loan Document, or which are contained
in any document furnished at any time under or in connection herewith or
therewith, shall be true and correct in all material respects (except for such
representations and warranties that have a materiality or Material Adverse
Effect qualification, which shall be true and correct in all respects) on and as
of the date of such Credit Extension, except to the extent that such
representations and warranties specifically refer to an earlier date, in which
case they shall be true and correct in all material respects (except for such
representations and warranties that have a materiality or Material Adverse
Effect qualification, which shall be true and correct in all respects) as of
such earlier date, and except that for purposes of this Section 4.02, the
representations and warranties contained in subsections (a) and (b) of
Section 5.05 shall be deemed to refer to the most recent statements furnished
pursuant to clauses (a) and (b), respectively, of Section 6.01.

(ii) No Default shall exist, or would result from such proposed Credit Extension
or from the application of the proceeds thereof.

(iii) The Administrative Agent and, if applicable, the L/C Issuer or the Swing
Line Lender shall have received a Request for Credit Extension in accordance
with the requirements hereof.

(b) Except in respect of clause (a)(ii) above for the initial Credit Extension
on the Closing Date, each Request for Credit Extension (other than a Committed
Loan Notice requesting only a conversion of Committed Loans to the other Type or
a continuation of Eurodollar Rate Loans) submitted by the Borrowers shall be
deemed to be a representation and warranty that the conditions specified in
Sections 4.02(a)(i), (ii), and (iii) have been satisfied on and as of the date
of the applicable Credit Extension.

Article V.

REPRESENTATIONS AND WARRANTIES

The Borrowers represent and warrant to the Administrative Agent, the Collateral
Agent, the L/C Issuer and the Lenders that:

5.01 Existence, Qualification and Power. Each Loan Party (a) is duly organized
or formed, validly existing and in good standing under the Laws of the
jurisdiction of its incorporation or organization, (b) has all requisite power
and authority to (i) own or lease its assets and carry on its business in which
it is currently engaged and (ii) execute, deliver and perform its obligations
under the Loan Documents to which it is a party, and (c) is duly qualified and
is licensed and in good standing under the Laws of each jurisdiction where its
ownership, lease or operation of properties or the conduct of its business
requires such qualification or license; except in each case referred to in
clause (b)(i), or (c), to the extent that failure to do so could not reasonably
be expected to have a Material Adverse Effect.

5.02 Authorization; No Contravention. The execution, delivery and performance by
each Loan Party of each Loan Document to which such Person is party, have been
duly

 

77



--------------------------------------------------------------------------------

authorized by all necessary corporate or other organizational action, and do not
and will not (a) violate the terms of the Organization Documents of the General
Partner or any Loan Party; (b) result in the creation of any Lien other than the
Lien created pursuant to the Loan Documents, require any payment to be made
under, or violate (i) any Material Contract or (ii) any order, injunction, writ
or decree of any Governmental Authority or any arbitral award to which such
Person or its property is subject; or (c) violate any Law.

5.03 Governmental Authorization; Other Consents. Except as set forth on Schedule
5.03 hereof, no material approval, consent, exemption, authorization, permit,
certificate, license, concession, grant, franchise or other authorization or
other action by, or notice to, or filing with, any Governmental Authority or any
other Person (each, an “Approval”) is necessary or required in connection with
(a) the execution, delivery or performance by, or enforcement against, any Loan
Party of this Agreement or any other Loan Document, (b) the recordings and
filings to be made concurrently herewith or promptly following the Closing Date
as required by the Security Documents, and (c) the consummation of the
Acquisition and the other Transactions.

5.04 Binding Effect. This Agreement has been, and each other Loan Document, when
delivered hereunder, will have been, duly executed and delivered by each Loan
Party that is party thereto. This Agreement constitutes, and each other Loan
Document when so delivered will constitute, a legal, valid and binding
obligation of such Loan Party, enforceable against each Loan Party that is party
thereto in accordance with its terms, except as may be limited by any applicable
bankruptcy, insolvency, reorganization, fraudulent conveyance, moratorium or
other Laws affecting creditors’ rights generally and subject to general
principles of equity, regardless of whether considered in a proceeding in equity
or at Law.

5.05 Financial Statements; No Material Adverse Effect.

(a) The Audited Financial Statements (i) were prepared in accordance with GAAP
consistently applied throughout the period covered thereby (and with respect to
any periods covered by the financial statements for comparison purposes), except
as otherwise expressly noted therein; (ii) fairly present in all material
respects the financial condition of Parent Borrower and its Subsidiaries as of
the date thereof and their results of operations for the period covered thereby
in accordance with GAAP consistently applied throughout the period covered
thereby (and with respect to any periods covered by the financial statements for
comparison purposes), except as otherwise expressly noted therein; and
(iii) show all material indebtedness and other liabilities, direct or
contingent, of Parent Borrower and its Subsidiaries as of the date thereof,
including liabilities for taxes, material commitments and Indebtedness.

(b) The unaudited consolidated balance sheets of the Parent Borrower and its
Subsidiaries dated March 31, 2014 and the related consolidated statements of
income or operations, partners’ capital and cash flows for each completed
quarter since the date of the most recent Audited Financial Statements (i) were
prepared in accordance with GAAP consistently applied throughout the period
covered thereby (and with respect to any periods covered by the financial
statements for comparison purposes), except as otherwise expressly noted
therein, and (ii) fairly present in all material respects the financial
condition of Parent

 

78



--------------------------------------------------------------------------------

Borrower and its Subsidiaries as of the date thereof and their results of
operations for the period covered thereby (and with respect to any periods
covered by the financial statements for comparison purposes), subject, in the
case of clauses (i) and (ii), to the absence of footnotes and to normal year-end
audit adjustments. To the best knowledge of Parent Borrower and its consolidated
Subsidiaries and unless otherwise disclosed on Schedule 5.05, as of the Closing
Date, neither Parent Borrower nor any of its Subsidiaries have any material
indebtedness or other liabilities, direct or contingent, including liabilities
for taxes, material commitments and Indebtedness, not disclosed in the items
delivered pursuant to clauses (a) and (b) of the Initial Financial Statements.

(c) The pro forma consolidated balance sheet of the Parent Borrower as of the
date of the most recent consolidated balance sheet and the income statement and
cash flow statement of the Parent Borrower for the interim fiscal period then
most recently ended prior to the Closing Date delivered as an Initial Financing
Statement were prepared giving effect to the Acquisition (and such other
adjustments as have been agreed between the Parent Borrower and the
Administrative Agent) as if the Acquisition (and such other adjustments) had
occurred on such date or at the beginning of such period, as the case may be.
Such pro forma financials (i) were prepared in good faith based on assumptions
that are believed by the Borrowers to be reasonable as of the Closing Date (it
being understood that such assumptions are based on good faith estimates with
respect to certain items and that the actual amounts of such items on the
Closing Date is subject to variation), (ii) accurately reflects all adjustments
necessary to give effect to the Acquisition and the related transactions
contemplated thereby and (iii) presents fairly, in all material respects, the
pro forma financial position of the Parent Borrower and its Subsidiaries as of
the date of the most recent consolidated balance sheet delivered pursuant to
clause (b) above, as if the Acquisition and the related transactions
contemplated thereby had occurred on such date.

(d) The Initial Financing Statements are (i) not materially inconsistent with
the pre-commitment information provided to the Arranger and (ii) with respect to
the Parent Borrower and Target, meet the requirements of Regulation S-X under
the Securities Act of 1933, as amended, and all other accounting rules and
regulations of the Securities and Exchange Commission promulgated thereunder
applicable to a registration statement under the Securities Act of 1933 on Form
S-1.

(e) Since the date of the Audited Financial Statements most recently delivered
to the Administrative Agent prior to the Closing Date, there has been no event
or circumstance, either individually or in the aggregate, that has had or could
reasonably be expected to have a Material Adverse Effect.

5.06 Litigation. Except as disclosed on Schedule 5.06, there are no actions,
suits, proceedings, claims or disputes pending or, to the knowledge of the
Parent Borrower, threatened in writing or any ongoing, pending or threatened
investigation known to the Borrowers, in each case, in any court or conducted
before or by any arbitrator or Governmental Authority, by or against Parent
Borrower or any of its Subsidiaries or against any of their properties or
revenues that (a) purport to affect or pertain to the Transactions, this
Agreement or any other Loan Document, or the extensions of credit contemplated
hereby, or (b) either individually or in the aggregate, if determined adversely,
could reasonably be expected to have a Material Adverse Effect.

 

79



--------------------------------------------------------------------------------

5.07 No Default. Neither the Parent Borrower nor any Subsidiary thereof is in
default under or with respect to, or a party to, any Contractual Obligation that
could, either individually or in the aggregate, reasonably be expected to have a
Material Adverse Effect. No Default has occurred and is continuing or would
result from the consummation of the transactions contemplated by this Agreement
or any other Loan Document.

5.08 Ownership of Property; Liens. The Parent Borrower and each Subsidiary has
good defensible title to, or valid leasehold interests in, all real property
necessary or used in the ordinary conduct of its business. The property of
Parent Borrower and its Subsidiaries is subject to no Liens, other than Liens
permitted by Section 7.01.

5.09 Environmental Compliance. Except as disclosed in Schedule 5.09:

(a) the Parent Borrower and its Subsidiaries have complied with all
Environmental Laws, and are in compliance with all Environmental Laws, except to
the extent that failure to comply therewith could not, individually or in the
aggregate reasonably be expected to have a Material Adverse Effect;

(b) all material facilities and property owned, leased, licensed or operated by
the Parent Borrower or any Subsidiary are in compliance with all Environmental
Laws, except to the extent that failure to comply therewith could not,
individually or in the aggregate reasonably be expected to have a Material
Adverse Effect;

(c) to the knowledge of the Parent Borrower or any Subsidiary after due inquiry
and investigation, there have been no unresolved and outstanding past, and there
are no pending or threatened:

(i) claims, complaints, notices or requests for information received by Parent
Borrower or any Subsidiary with respect to any Environmental Law, including any
alleged violation thereof, or

(ii) written complaints, written notices or written inquiries to Borrower or any
Subsidiary regarding potential liability of Parent Borrower or any Subsidiary
under any Environmental Law;

that, in each case, could reasonably be expected to result in an Environmental
Liability in excess of $1,000,000 individually or $5,000,000 in the aggregate;

(d) to the knowledge of the Parent Borrower or any Subsidiary after due inquiry
and investigation, no conditions exist at, on or under any property now or
previously owned or leased by the Parent Borrower or any Subsidiary which, with
the passage of time, or the giving of notice or both, could reasonably be
expected, individually or in the aggregate, to give rise to liability under any
Environmental Law in excess of $1,000,000 individually or $5,000,000 in the
aggregate; and

 

80



--------------------------------------------------------------------------------

(e) to the extent applicable, all facilities and property owned, leased,
licensed or operated by the Parent Borrower or any Subsidiary currently complies
with all design, operation and equipment requirements imposed by the OPA or
scheduled as of the Closing Date to be imposed by OPA during the term of this
Agreement, and it does not have any reason to believe that such facilities or
property, to the extent subject to OPA, will not be able to maintain compliance
with the OPA requirements during the term of this Agreement, in each case except
to the extent that non-compliance would result in a Material Adverse Effect.

5.10 Insurance. The properties of the Parent Borrower and its Subsidiaries are
insured with financially sound and reputable insurance companies not Affiliates
of Borrower, in such amounts, with such deductibles and covering such risks
(including public liability risks) as are customarily carried by companies
engaged in similar businesses and owning similar properties in localities where
Parent Borrower or the applicable Subsidiary operates.

5.11 Taxes. Except as set forth on Schedule 5.11, the Parent Borrower and its
Subsidiaries have filed or have obtained extensions for filing, all federal,
state and other material tax returns and reports required to be filed, and have
paid all federal, state and other material taxes, assessments, fees and other
governmental charges levied or imposed upon them or their properties, income or
assets otherwise due and payable, except those which are being contested in good
faith by appropriate proceedings diligently conducted and for which adequate
reserves have been provided in accordance with GAAP. There is no proposed tax
assessment against any Borrower, any Subsidiary or any of their properties that
would, if made, have a Material Adverse Effect. Neither any Loan Party nor any
Subsidiary thereof is party to any tax sharing agreement.

5.12 ERISA Compliance.

(a) Each Plan is in compliance in all material respects with the applicable
provisions of ERISA, the Code and other federal and state Laws. Each Plan that
is intended to qualify under Section 401(a) of the Code has received a favorable
determination letter from the IRS or an application for such a letter is
currently being processed by the IRS with respect thereto, or if such plan is
based on a prototype document, such prototype document is currently subject to
an opinion from the IRS regarding its compliance in form with the requirements
of Section 4.01(a) of the Code and, to the best knowledge of the Parent
Borrower, nothing has occurred which would prevent, or cause the loss of, such
qualification. The Parent Borrower and each ERISA Affiliate have made all
required contributions to each Plan subject to Section 412 or 403 of the Code or
Section 302 or 303 of ERISA, and no application for a funding waiver or an
extension of any amortization period pursuant to Section 412 of the Code or
Section 302 of ERISA has been made with respect to any Plan.

(b) There are no pending or, to the best knowledge of the Parent Borrower,
threatened claims, actions or lawsuits, or action by any Governmental Authority,
with respect to any Plan that could reasonably be expected to have a Material
Adverse Effect. There has been no prohibited transaction or violation of the
fiduciary responsibility rules with respect to any Plan that has resulted or
could reasonably be expected to result in a Material Adverse Effect.

 

81



--------------------------------------------------------------------------------

(c) (i) No ERISA Event has occurred, and neither the Parent Borrower nor any
ERISA Affiliate is aware of any fact, event or circumstance that could
reasonably be expected to constitute or result in an ERISA Event with respect to
any Pension Plan or any Foreign Plan; (ii) the Parent Borrower and each ERISA
Affiliate has met all applicable requirements under the Pension Funding Rules in
respect of each Pension Plan, and no waiver of the minimum funding standards
under the Pension Funding Rules has been applied for or obtained; (iii) as of
the most recent valuation date for any Pension Plan, the “funding target
attainment percentage” (as defined in Section 430(d)(2) of the Code) is 60% or
higher and neither the Parent Borrower nor any ERISA Affiliate knows of any
facts or circumstances that could reasonably be expected to cause the funding
target attainment percentage for any such plan to drop below 60% as of the most
recent valuation date; (iv) neither the Parent Borrower nor any ERISA Affiliate
has incurred, or reasonably expects to incur, any liability to the PBGC other
than for the payment of premiums, and there are no premium payments which have
become due that are unpaid; (v) neither the Parent Borrower nor any ERISA
Affiliate has engaged in a transaction that could be subject to Sections 4069 or
4212(c) of ERISA; and (vi) no Pension Plan has been terminated by the plan
administrator thereof nor by the PBGC, and no event or circumstance has occurred
or exists that could reasonably be expected to cause the PBGC to institute
proceedings under Title IV of ERISA to terminate any Pension Plan.

5.13 Subsidiaries; Equity Interests. The Parent Borrower has no Subsidiaries
other than those specifically disclosed in Part (a) of Schedule 5.13, as
supplemented from time to time by the Parent Borrower by written notice to the
Administrative Agent, and all of the outstanding Equity Interests in such
Subsidiaries have been validly issued, are fully paid and non-assessable and are
owned by a Loan Party in the amounts specified on Part (a) of Schedule 5.13 free
and clear of all Liens other than Liens permitted under Section 7.01. The Parent
Borrower has no equity investments in any other corporation, entity or business
venture other than those specifically disclosed in Part (b) of Schedule 5.13, as
supplemented from time to time by the Parent Borrower by written notice to the
Administrative Agent. Schedule 5.13, as supplemented from time to time by the
Parent Borrower by written notice to the Administrative Agent identifies each
Subsidiary by its state of organization, and its organizational identification
number, and each Subsidiary on such schedule is a wholly-owned Subsidiary.

5.14 Margin Regulations; Investment Company Act. Neither the Borrowers nor any
of their Subsidiaries is engaged and none of the foregoing will engage,
principally or as one of its important activities, in the business of purchasing
or carrying margin stock (within the meaning of Regulation U issued by the FRB),
or extending credit for the purpose of purchasing or carrying margin stock. None
of the proceeds of any of the Credit Extensions hereunder will be used by any
Borrower or any of their Subsidiaries to purchase or carry margin stock (within
the meaning of Regulation U issued by the FRB). None of the Borrowers, any
Person Controlling the Borrowers, or any Subsidiary is or is required to be
registered as an “investment company” under the Investment Company Act of 1940.

5.15 Disclosure. The Borrowers have made available to the Administrative Agent
and the Lenders all agreements, instruments and corporate or other restrictions
to which it or any of its Subsidiaries is subject, and has disclosed all other
matters known to it, that, individually or in the aggregate, could reasonably be
expected to result in a Material Adverse Effect. No report,

 

82



--------------------------------------------------------------------------------

financial statement, certificate or other information furnished in writing by or
on behalf of any Loan Party to the Administrative Agent or any Lender in
connection with the transactions contemplated hereby and the negotiation of this
Agreement or delivered hereunder or under any other Loan Document (in each case,
as modified or supplemented by other information so furnished) contains any
misstatement of fact or omits to state any fact necessary to make the statements
therein, in the light of the circumstances under which they were made, not
materially misleading with respect to any Borrower and its Subsidiaries and
their operations, business and properties, taken as a whole; provided that, with
respect to projected financial information, the Borrowers represent only that
such information was prepared in good faith based upon assumptions believed to
be reasonable at the time.

5.16 Compliance with Laws.

(a) Except as disclosed on Schedule 5.16, each of Borrowers and each Subsidiary
thereof (both before and after giving effect to the Acquisition) is in
compliance in all material respects with the requirements of all Laws and all
orders, writs, injunctions and decrees applicable to it or to its properties,
except in such instances in which (a) such requirement of Law or order, writ,
injunction or decree is being contested in good faith by appropriate proceedings
diligently conducted or (b) the failure to comply therewith, either individually
or in the aggregate, could not reasonably be expected to have a Material Adverse
Effect.

(b) Except as could not reasonably be expected to have a Material Adverse
Effect, (i) the Borrowers and each Subsidiary (both before and after giving
effect to the Acquisition) have obtained and maintained all Approvals necessary
pursuant to applicable Law to construct, own, maintain and operate their
business in which it is currently engaged, including all properties, facilities
and equipment associated therewith, and (ii) all such Approvals are in full
force and effect and to the knowledge of the Borrowers, are not subject to any
administrative or judicial proceeding that could result in modification,
termination or revocation thereof.

5.17 Intellectual Property; Licenses, Etc. Parent Borrower and its Subsidiaries
own, or possess the right to use, all of the trademarks, service marks, trade
names, copyrights, patents, patent rights, franchises, licenses and other
intellectual property rights (collectively, “IP Rights”) that are reasonably
necessary for the operation of their respective businesses, without known
conflict with the rights of any other Person. To the best knowledge of the
Borrowers, no slogan or other advertising device, product, process, method,
substance, part or other material now employed, or now contemplated to be
employed, by Parent Borrower or any Subsidiary infringes upon any IP Rights held
by any other Person. No claim or litigation regarding any of the foregoing is
pending or, to the best knowledge of the Borrowers, threatened in writing,
which, either individually or in the aggregate, could reasonably be expected to
have a Material Adverse Effect.

5.18 Material Contracts. Schedule 5.18 sets forth an accurate and complete list
of all Material Contracts (including all amendments thereto) in effect on or as
of the Closing Date to which Parent Borrower or any of its Subsidiaries is a
party or is bound (other than the Loan Documents). Complete copies of such
documents have been made available to the Administrative Agent. All Material
Contracts are in full force and effect and have not been

 

83



--------------------------------------------------------------------------------

terminated (except any such Material Contract that has expired by its terms) and
neither Parent Borrower nor any of its Subsidiaries is in default thereunder,
and to their knowledge, there is no uncured default by any counterparty thereto
and neither Parent Borrower nor any of its Subsidiaries has altered or amended
any material item or provision of any Material Contract except where such
termination, non-enforceability, default, alterations or amendments,
individually or in the aggregate, could not reasonably be expected to have a
Material Adverse Effect on the Loan Parties, the Administrative Agent, the L/C
Issuer or any Lenders (provided that the termination and replacement of a
Material Contract (other than the Acquisition Agreement and other Acquisition
Documents) in the ordinary course of business shall be deemed not to have such a
Material Adverse Effect if the replacement will occur with reasonable promptness
in the business judgment of the Parent Borrower, and the replacement Material
Contract is substantially as favorable to the Loan Parties, the Administrative
Agent, the L/C Issuer and the Lenders as the Material Contract being replaced).
None of the Material Contracts prohibit the transactions contemplated hereby.
Each Material Contract is currently in the name of, or has been assigned to, a
Loan Party (with the consent or acceptance of each other party thereto if and to
the extent that such consent or acceptance is required thereunder).

5.19 Labor Disputes and Acts of God. Neither the businesses nor the properties
of any Loan Party are affected by any fire, explosion, accident, strike, lockout
or other labor dispute, drought, storm, hail, earthquake, embargo, act of God or
of the public enemy or other casualty, that, either individually or in the
aggregate, could reasonably be expected to have a Material Adverse Effect
(except to the extent such event is covered by insurance sufficient to ensure
that, upon application of the proceeds thereof, no Material Adverse Effect could
reasonably be expected to occur).

5.20 Solvency. Upon giving effect to the execution of this Agreement, and the
other Loan Documents and the other Transaction Documents by the Borrowers and
each Guarantor that is a party hereto or thereto, as applicable, the
consummation of the Transactions contemplated hereby and thereby, the Borrowers
and each Guarantor, on a consolidated basis, will be Solvent.

5.21 Status as Senior Debt; Security Documents. The Obligations shall rank pari
passu with any other senior Indebtedness or securities of the Borrowers and
shall constitute senior Indebtedness of the Borrowers and the other Loan Parties
under and as defined in any documentation documenting any junior Indebtedness of
the Borrowers or the other Loan Parties. The provisions of the Security
Documents are effective to create in favor of the Collateral Agent for the
benefit of the Secured Parties a legal, valid and enforceable first priority
Lien (subject to Liens permitted by Section 7.01) on all right, title and
interest of the respective Loan Parties in the Collateral described therein.
Except for (i) filings completed prior to the Closing Date and (ii) appropriate
filings or recordings in the appropriate offices as required under applicable
Laws and as contemplated hereby and other actions required by the Security
Documents, no filing or other action will be necessary to perfect or protect
such Liens.

5.22 OFAC. Neither the Parent Borrower, nor any of its Subsidiaries, nor any
director, officer, employee, agent, affiliate or representative thereof, is an
individual or entity that is, or is owned or controlled by any individual or
entity that is (i) currently the subject or target of any Sanctions or
(ii) located, organized or resident in a Designated Jurisdiction.

 

84



--------------------------------------------------------------------------------

5.23 Anti-Corruption Laws. The Parent Borrower and its Subsidiaries have
conducted their businesses in compliance with applicable anti-corruption laws
and have instituted and maintained policies and procedures designed to promote
and achieve compliance with such laws.

5.24 Acquisition and other Transactions. As of the Closing Date, the Borrowers
have obtained all necessary Approvals for the Acquisition and the other
Transactions and the Acquisition and other Transactions have been consummated in
accordance with the Acquisition Documents and/or the Transaction Documents, as
applicable.

Article VI.

AFFIRMATIVE COVENANTS

So long as any Lender shall have any Commitment hereunder, any Loan or other
Obligation hereunder shall remain unpaid or unsatisfied, or any Letter of Credit
shall remain outstanding, the Parent Borrower shall, and shall (except in the
case of the covenants set forth in Sections 6.01, 6.02, and 6.04) cause each
Subsidiary to:

6.01 Financial Statements. Deliver to the Administrative Agent, in form and
detail reasonably satisfactory to the Administrative Agent:

(a) as soon as available, but in any event within 90 days after the end of each
fiscal year of Parent Borrower, a consolidated balance sheet of Parent Borrower
and its Subsidiaries as at the end of such fiscal year, and the related
consolidated statements of income or operations and cash flows and consolidated
partners’ capital (or other form of owners’ equity) for such fiscal year,
setting forth in each case in comparative form the figures for the previous
fiscal year, all in reasonable detail and prepared in accordance with GAAP, such
consolidated statements to be audited and accompanied by (i) a report and
opinion of a Registered Public Accounting Firm of nationally recognized standing
reasonably acceptable to the Administrative Agent, which report and opinion
shall be prepared in accordance with generally accepted auditing standards and
applicable Securities Laws and shall not be subject to any “going concern” or
like qualification or exception or any qualification or exception as to the
scope of such audit and (ii) an attestation report of such Registered Public
Accounting Firm as to the Parent Borrower’s internal controls pursuant to
Section 404 of Sarbanes-Oxley that does not identify any material weaknesses or
scope limitations, other than (1) scope limitations related to acquisitions by
Parent Borrower or the Subsidiaries that are effected during the period covered
by the attestation report or (2) material weaknesses or scope limitations to
which the Required Lenders do not object; and

(b) as soon as available, but in any event within 45 days after the end of each
of the first three fiscal quarters of each fiscal year of Parent Borrower,
commencing with the fiscal quarter ending September 30, 2014, a consolidated
balance sheet of Parent Borrower and its Subsidiaries as at the end of such
fiscal quarter, the related consolidated statements of income or operations and
cash flows for such fiscal quarter and for the portion of the Parent

 

85



--------------------------------------------------------------------------------

Borrower’s fiscal year then ended (or, in the case of the statement of cash
flows, solely the portion of Parent Borrower’s fiscal year then ended), and the
consolidated partners’ capital (or other form of owners’ equity) for the portion
of the Parent Borrower’s fiscal year then ended, setting forth in each case in
comparative form the figures for the corresponding fiscal quarter of the
previous fiscal year and the corresponding portion of the previous fiscal year,
all in reasonable detail, such consolidated statements to be certified by a
Responsible Officer of the General Partner as fairly presenting in all material
respects the financial condition, results of operations, partners’ capital and
cash flows of the Parent Borrower and its Subsidiaries in accordance with GAAP,
subject only to normal year-end audit adjustments and the absence of footnotes.

As to any information contained in materials furnished pursuant to
Section 6.02(d), the Parent Borrower shall not be separately required to furnish
such information under clause (a) or (b) above, but the foregoing shall not be
in derogation of the obligation of the Parent Borrower to furnish the
information and materials described in clauses (a) and (b) above at the times
specified therein.

6.02 Certificates; Other Information. Deliver to the Administrative Agent, in
form and detail reasonably satisfactory to the Administrative Agent:

(a) concurrently with the delivery of the financial statements referred to in
Sections 6.01(a) and (b), (i) a duly completed Compliance Certificate signed by
a Responsible Officer of the General Partner and (ii) a report, in form and
substance satisfactory to the Administrative Agent, setting forth, as of the
date of the most recent Compliance Certificate, all Hedging Contracts (if any)
to which any Loan Party is a party;

(b) [reserved];

(c) promptly after receipt thereof, copies of any detailed audit reports,
management letters or recommendations submitted to the board of directors (or
equivalent body or the audit committee of the board of directors) of the Parent
Borrower or the General Partner by independent accountants in connection with
the accounts or books of the Parent Borrower or any Subsidiary, or any audit of
any of them;

(d) promptly after the same are available, copies of each annual report, proxy
or financial statement or other report or communication sent to the owners of
Parent Borrower, and copies of all annual, regular, periodic and special reports
and registration statements which Parent Borrower may file or be required to
file with the SEC under Section 13 or 15(d) of the Securities Exchange Act of
1934, or with any national securities exchange, and in any case not otherwise
required to be delivered to the Administrative Agent pursuant hereto;

(e) promptly after the furnishing thereof, copies of any material statement or
report furnished to any holder of debt securities of any Loan Party or any
Subsidiary thereof pursuant to the terms of any indenture, loan or credit or
similar agreement and not otherwise required to be furnished to the
Administrative Agent pursuant to Section 6.01 or any other clause of this
Section 6.02;

 

86



--------------------------------------------------------------------------------

(f) promptly, and in any event within five Business Days after receipt thereof
by any Loan Party or any Subsidiary thereof, copies of each written notice or
other correspondence received from the SEC (or comparable agency in any
applicable non-U.S. jurisdiction) concerning any investigation or possible
investigation or other inquiry by such agency regarding financial or other
operational results of any Loan Party or any Subsidiary thereof that could
reasonably be expected to cause a Material Adverse Effect;

(g) promptly after the assertion in writing thereof, notice of any action or
proceeding against or of any noncompliance by any Loan Party or any of its
Subsidiaries with any Environmental Law that could (i) reasonably be expected to
result in a material Environmental Liability or (ii) cause any real property
described in the Security Documents to be subject to any material restrictions
on ownership, occupancy, use or transferability under any Environmental Law;

(h) promptly upon the occurrence thereof, notice of any acquisition or
divestiture by Parent Borrower or any of its Subsidiaries of any assets or
properties outside of the ordinary course of business or in excess of
$10,000,000;

(i) promptly upon its becoming available, copies of all notices or documents
received by the Parent Borrower or any other Loan Party pursuant to any Material
Contract (including without limitation, the Acquisition Agreement) alleging a
material default or nonperformance by such Person thereunder or terminating or
suspending any such Material Contract (including, without limitation, the
Acquisition Agreement);

(j) as soon as available, and in any event within 45 days after the end of each
fiscal year, a financial plan for Parent Borrower (in form reasonably
satisfactory to the Administrative Agent), prepared or caused to be prepared by
a Responsible Officer of the General Partner, setting forth for the then
calendar year and financial projections for Parent Borrower, such projections
certified by Responsible Officer of the General Partner as being based on
reasonable estimates and assumptions taking into account all facts and
information known (or reasonably available to the Parent Borrower or any of its
Subsidiaries) by such Responsible Officer;

(k) [reserved];

(l) [reserved];

(m) at any time upon or after a Borrower or any Guarantor having Indebtedness
rated by Moody’s or S&P, prompt written notice of such rating or any change in
such rating;

(n) concurrently with the annual renewal of the Loan Parties’ insurance
policies, if requested by the Administrative Agent, a certificate of insurance
showing all insurance required to be maintained pursuant to the Loan Documents
has been obtained and is in effect;

(o) promptly, and in any event within five (5) Business Days after the
effectiveness thereof, copies of any material amendment to any Borrower’s or any
of the Guarantors’ charter, by-laws, partnership agreements, limited partnership
agreements or other organizational documents, such notice to identify the
amendments; and

 

87



--------------------------------------------------------------------------------

(p) promptly, such additional information regarding the Collateral or the
business, financial, legal or corporate affairs of any Borrower or any
Guarantor, or compliance with the terms of the Loan Documents, as the
Administrative Agent or any Lender may from time to time reasonably request.

Documents required to be delivered pursuant to Section 6.01(a) or (b) or
Section 6.02(d) (to the extent any such documents are included in materials
otherwise filed with the SEC) or Section 6.02(b) may be delivered electronically
and if so delivered, shall be deemed to have been delivered on the date (i) on
which Parent Borrower posts such documents, or provides a link thereto on Parent
Borrower’s website on the Internet at the website address listed on Schedule
10.02, or (ii) on which such documents are posted on Parent Borrower’s behalf on
an Internet or intranet website, if any, to which each Lender and the
Administrative Agent have access (whether a commercial, third-party website or
whether sponsored by the Administrative Agent); or (iii) on which the Parent
Borrower provides to the Administrative Agent by electronic mail electronic
versions (i.e., soft copies) of such documents (delivery of the Compliance
Certificates required to be delivered pursuant to Section 6.02(a) also being
deemed delivered on such date if included within such electronic mail under this
clause (iii)); provided, the Parent Borrower shall upon the request of the
Administrative Agent provide to the Administrative Agent paper copies of any
such electronically delivered Compliance Certificate); provided further, that
the Parent Borrower shall notify the Administrative Agent (by telecopier or
electronic mail) of the posting of any such documents pursuant to clause (i) or
(ii) above and provide to the Administrative Agent by electronic mail electronic
versions (i.e., soft copies) of such documents, and the Administrative Agent
hereby agrees that it shall use reasonable commercial efforts to post such
documents received pursuant to this clause (iii) on the Parent Borrower’s behalf
to a commercial, third-party or other website sponsored by the Administrative
Agent and notify the Lenders of such posting. Except as expressly provided in
the foregoing clause (iii) the Administrative Agent shall have no obligation to
request the delivery or to maintain copies of the documents referred to above,
and in any event shall have no responsibility to monitor compliance by the
Parent Borrower with any such request for delivery, and each Lender shall be
solely responsible for requesting delivery to it or maintaining its copies of
such documents.

The Borrowers hereby acknowledge that (a) the Administrative Agent and/or the
Arranger will make available to the Lenders and the L/C Issuer materials,
projections and/or information provided by or on behalf of the Borrowers
hereunder (collectively, “Borrower Materials”) by posting the Borrower Materials
on SyndTrak or IntraLinks or another similar electronic system (the “Platform”)
and (b) certain of the Lenders (each, a “Public Lender”) may have personnel who
do not wish to receive material non-public information with respect to the
Parent Borrower or its Affiliates, or the respective securities of any of the
foregoing, and who may be engaged in investment and other market-related
activities with respect to such Persons’ securities. The Borrowers hereby agree
that so long as any Borrower is the issuer of any outstanding debt or equity
securities that are registered or issued pursuant to a private offering or is
actively contemplating issuing any such securities it will use commercially
reasonable efforts to identify that portion of the Borrower Materials that may
be distributed to the Public Lenders

 

88



--------------------------------------------------------------------------------

and that (w) all such Borrower Materials shall be clearly and conspicuously
marked “PUBLIC” which, at a minimum, shall mean that the word “PUBLIC” shall
appear prominently on the first page thereof; (x) by marking Borrower Materials
“PUBLIC,” the Borrowers shall be deemed to have authorized the Administrative
Agent, the Arranger, the L/C Issuer, the Swing Line Lender and the Lenders to
treat such Borrower Materials as not containing any material non-public
information (although it may be sensitive and proprietary) with respect to the
Borrowers or their respective securities for purposes of United States federal
and state securities laws (provided, however, that to the extent such Borrower
Materials constitute Information, they shall be treated as set forth in
Section 10.07); (y) all Borrower Materials marked “PUBLIC” are permitted to be
made available through a portion of the Platform designated “Public Investor;”
and (z) the Administrative Agent and the Arranger shall be entitled to treat any
Borrower Materials that are not marked “PUBLIC” as being suitable only for
posting on a portion of the Platform not designated “Public Investor.”

6.03 [Reserved.]

6.04 Notices. Promptly notify the Administrative Agent:

(a) of the occurrence of any Event of Default, or any Default of which the
Parent Borrower or any of its Subsidiaries has knowledge;

(b) the occurrence of any event which could reasonably be expected to have a
Material Adverse Effect, promptly after the Parent Borrower or any of its
Subsidiaries, after due and prompt investigation, conclude that such event could
reasonably be expected to have such a Material Adverse Effect.

(c) of the occurrence of any ERISA Event;

(d) of any material change in accounting policies or financial reporting
practices adopted by Parent Borrower or any Subsidiary, including any
determination by the Borrowers referred to in Section 2.10(b); and

(e) of the occurrence of any casualty event affecting property with a fair
market value in excess of $10,000,000 or which casualty event is otherwise
material.

Each notice pursuant to this Section shall be accompanied by a statement of a
Responsible Officer of the General Partner setting forth details of the
occurrence referred to therein and stating what action the Borrowers have taken
and proposes to take with respect thereto. Each notice pursuant to
Section 6.04(a) shall describe with particularity any and all provisions of this
Agreement and any other Loan Document that have been breached.

6.05 Payment of Obligations. Pay and discharge as the same shall become due and
payable, all its obligations and liabilities, including (a) all tax liabilities,
assessments and governmental charges or levies upon it or its properties or
assets, unless the same are being contested in good faith by appropriate
proceedings diligently conducted and adequate reserves in accordance with GAAP
are being maintained by Parent Borrower or such Subsidiary; (b) all lawful
claims which, if unpaid, would by Law become a Lien upon its property, unless
the same

 

89



--------------------------------------------------------------------------------

are being contested in good faith by appropriate proceedings diligently
conducted and adequate reserves in accordance with GAAP are being maintained by
Parent Borrower or its Subsidiaries; and (c) all Indebtedness, as and when due
and payable, but subject to any subordination provisions contained in any
instrument or agreement evidencing such Indebtedness, in each case, except where
the failure to make such payment will not result in a Material Adverse Effect.

6.06 Preservation of Existence, Etc. (a) Preserve, renew and maintain in full
force and effect the legal existence and good standing of the Loan Parties under
the Laws of the jurisdiction of its organization except in a transaction
permitted by Section 7.04 or 7.05; (b) take all reasonable action it deems
necessary in its reasonable business judgment, to maintain all rights,
privileges, permits, licenses and franchises necessary for the normal conduct of
its business, except to the extent that failure to do so could not reasonably be
expected to have a Material Adverse Effect; and (c) preserve or renew all of its
registered patents, trademarks, trade names and service marks, the
non-preservation of which could reasonably be expected to have a Material
Adverse Effect.

6.07 Maintenance of Properties. (a) Maintain, preserve and protect all of its
material properties and equipment necessary in the operation of its business in
good working order and condition, ordinary wear and tear excepted; and (b) make
all necessary repairs thereto and renewals and replacements thereof except where
the failure to do so could not reasonably be expected to have a Material Adverse
Effect.

6.08 Maintenance of Insurance. Maintain with financially sound and reputable
insurance companies not Affiliates of the Borrowers, adequate insurance with
respect to its properties (including properties that are subject to a mortgage
or deed of trust) and business against loss or damage of the kinds (including
public liability risks) customarily insured against by Persons engaged in the
same or similar business, of such types and in such amounts as are customarily
carried under similar circumstances by such other Persons and providing (a) for
payment of losses to the Collateral Agent as its interests may appear, (b) that
such policies may not be canceled or reduced or affected in any material manner
for any reason without 30 days prior notice to the Collateral Agent, and (c) for
any other matters specified in any applicable Security Document or which the
Collateral Agent may reasonably require. The Borrowers will and will cause
Parent Borrower and its Subsidiaries to (i) provide the Administrative Agent
with a standard flood hazard determination form for such property, (ii) obtain
and provide evidence of flood insurance (including evidence of renewal and
payment of premiums therefor) in such total amount as the Administrative Agent
or the Required Lenders may from time to time reasonably require and prior to
the expiration or lapse thereof if at any time the area in which any
improvements located on any properties that are subject to a mortgage or deed of
trust (where such improvements are subject to such mortgage or deed of trust)
are within a “flood hazard area” in any Flood Insurance Rate Map published by
the Federal Emergency Management Agency (or any successor agency), (iii) furnish
to the Administrative Agent prompt written notice of any redesignation of any
such improved real property into or out of a special flood hazard area, and
(iv) otherwise comply with the Flood Insurance Regulations. In addition, to the
extent Parent Borrower or any Subsidiary fails to obtain or maintain
satisfactory flood insurance required pursuant to the preceding sentence with
respect to any relevant property, the Administrative Agent shall be permitted,
in its sole discretion, to obtain forced placed insurance at the Borrowers’
expense to ensure compliance with any applicable flood insurance laws or Flood
Insurance Regulations.

 

90



--------------------------------------------------------------------------------

6.09 Compliance with Laws. Comply in all material respects with the requirements
of all Laws and all orders, writs, injunctions and decrees applicable to it or
to its business or property, except in such instances in which (a) such
requirement of Law or order, writ, injunction or decree is being contested in
good faith by appropriate proceedings diligently conducted; or (b) the failure
to comply therewith could not reasonably be expected to have a Material Adverse
Effect.

6.10 Books and Records. Maintain proper books of record and account, in which
full, true and correct entries in conformity with GAAP consistently applied
shall be made of all financial transactions and matters involving the assets and
business of Parent Borrower or such Subsidiary, as the case may be.

6.11 Inspection Rights. Permit representatives and independent contractors of
the Administrative Agent and each Lender to visit and inspect any of its
properties (to the extent accompanied by a representative of the Borrowers or
applicable Subsidiary and subject to any terms of any applicable easement), to
examine its corporate, financial and operating records, and make copies thereof
or abstracts therefrom, and to discuss its affairs, finances and accounts with
its directors, officers, and independent public accountants, all at the expense
of the Borrower and at such reasonable times during normal business hours, upon
reasonable advance notice to the Parent Borrower at their own risk; provided,
however, that if no Event of Default exists such audits shall be limited to once
each fiscal year and Borrowers shall not be obligated to reimburse the
Administrative Agent for such audits more than once each fiscal year.

6.12 Use of Proceeds. Use the proceeds from the Credit Extensions under this
Agreement (i) to finance in part the Acquisition, (ii) to pay fees and expenses
incurred in connection with the Acquisition and the related Transactions
contemplated thereby and hereby, (iii) to repay in full all borrowing
outstanding under the Existing Credit Agreement and (iv) to provide ongoing
working capital and for other general partnership or company purposes of the
Borrower and its Subsidiaries.

6.13 Additional Guarantors. At the time that any Person becomes a Domestic
Subsidiary of the Parent Borrower, and in any event within 30 days, cause
(a) such Person to (i) become a Guarantor by executing and delivering to the
Administrative Agent a counterpart of the Guaranty and Collateral Agreement or a
joinder thereto, and (ii) deliver to the Collateral Agent documents of the types
referred to in clauses (iv) and (v) of Section 4.01(a) and if requested by the
Administrative Agent, favorable opinions of counsel to such Person (which shall
cover, among other things, the legality, validity, binding effect and
enforceability with respect only to such Subsidiary of the documentation
referred to in this Section 6.13), all in form, content and scope reasonably
satisfactory to the Administrative Agent; and (b) (i) cause all of the Equity
Interest of such Person to be pledged to the Administrative Agent to secure the
Obligations by executing and delivering the Guaranty and Collateral Agreement or
a joinder thereto, (ii) pursuant to the Guaranty and Collateral Agreement,
deliver or cause the applicable Subsidiary to deliver to Administrative Agent
all certificates, stock powers and other documents required by

 

91



--------------------------------------------------------------------------------

the Guaranty and Collateral Agreement with respect to all such Equity Interests
of any such Subsidiary and (iii) take or cause the applicable Subsidiary to take
such other actions, all as may be necessary to provide the Collateral Agent with
a first priority perfected pledge or and security interest in such Equity
Interests in such Subsidiary.

6.14 Agreement to Deliver Security Documents. In addition to any other
requirement in this Agreement or the other Loan Documents (including, without
limitation, Section 6.17 hereof), with respect to any right, title or interest
of any Loan Party in (i) Equity Interests or (ii) real property acquired after
the date of this Agreement or arising from maintenance and other capital
expenditures or expansions that, individually or together with all other
unmortgaged real property, have a fair market value of at least $5,000,000, it
will, within 30 calendar days grant or cause to be granted to the Collateral
Agent for the benefit of the Secured Parties a first priority Lien of record on
all such Equity Interests and/or real property (with no other Liens other than
Liens permitted by Section 7.01), upon terms substantially the same as those set
forth in the Security Documents for property of a similar type, complete such
other actions as would have been necessary to satisfy the conditions set forth
in Section 4.01 had such property been owned thereby on the date of this
Agreement, complete such other actions as may be reasonably requested by the
Administrative Agent pursuant to Sections 6.17, provide such legal opinions as
may be reasonably requested by the Administrative Agent and pay, or cause to be
paid, all taxes and fees related to any necessary registration, filing or
recording in connection therewith.

6.15 Environmental Matters; Environmental Reviews.

(a) (i) Comply in all material respects with all Environmental Laws and
implement procedures to ensure such compliance with all Environmental Laws now
or hereafter applicable to such Person as well as all contractual obligations
and agreements with respect to environmental remediation or other environmental
matters, except where the failure to do so would not reasonably be expected to
result in Environmental Liabilities exceeding $5,000,000, (ii) obtain, at or
prior to the time required by applicable Environmental Laws, all material
permits, licenses and other authorizations under applicable Environmental Laws
necessary for its then current operations and will maintain such authorizations
in full force and effect, except where the failure to do so would not reasonably
be expected to result in Environmental Liabilities exceeding $5,000,000,
(iii) conduct any investigation, study, sampling and testing, and undertake any
cleanup, removal, remedial or other action necessary to remove and clean up all
Hazardous Materials at or from any of its properties, as may be required by, and
in accordance with the requirements of, applicable Environmental Laws, except
where the failure to do so would not reasonably be expected to result in
Environmental Liabilities exceeding $5,000,000. Promptly pay and discharge when
due all debts, claims, liabilities and obligations with respect to any clean-up
or remediation measures necessary to comply with Environmental Laws except, in
each case, where the failure to do so would not reasonably be expected to result
in Environmental Liabilities exceeding $5,000,000, or the same are being
contested in good faith by appropriate proceedings diligently conducted and
adequate reserves in accordance with GAAP are being maintained by the applicable
Person.

 

92



--------------------------------------------------------------------------------

(b) (i) Promptly furnish to the Administrative Agent all written notices of
violation, orders, claims, citations, complaints, penalty assessments, suits or
other proceedings received by such Person, or of which it has written notice,
pending or threatened against such Person, the potential liability of which
could reasonably be expected to result in Environmental Liabilities exceeding
$5,000,000 if resolved adversely against such Person, by any Governmental
Authority with respect to any alleged violation of or non-compliance with any
applicable Environmental Laws or any permits, licenses or authorizations
required under applicable Environmental Laws in connection with its ownership or
use of its properties or the operation of its business, and (ii) promptly cure
and have dismissed with prejudice to the reasonable satisfaction of the
Administrative Agent and the Lenders any material actions and proceedings
relating to compliance with Environmental Laws to which Borrower or a Subsidiary
is named a party, except where the failure to do so would not reasonably be
expected to result in Environmental Liabilities exceeding $5,000,000, other than
such actions or proceedings being contested in good faith and with the
establishment of reasonable reserves.

(c) Promptly furnish to Administrative Agent all written requests for
information, notices of claim, demand letters, and other written notifications,
received by such Person in connection with its ownership or use of its
properties or the conduct of its business, relating to potential responsibility
with respect to any investigation or clean-up of Hazardous Material arising from
its operations at any location, the potential liability of which could
reasonably be expected to result in Environmental Liabilities exceeding
$5,000,000 if resolved adversely against such Person.

(d) To the extent necessary to comply in all material respects with
Environmental Laws, remediate or monitor contamination arising from a Release,
disposal or reclamation of Hazardous Material, which solely, or together with
other Releases, disposals or reclamations of Hazardous Materials could
reasonably be expected to result in Environmental Liabilities exceeding
$5,000,000.

(e) Provide such information and certifications which the Administrative Agent
may reasonably request from time to time to evidence compliance with this
Section 6.15.

6.16 Compliance with Agreements. Perform and observe all the terms and
provisions of each Material Contract (including, without limitation, the
Acquisition Agreement) to be performed or observed by it, maintain each such
Material Contract in full force and effect, enforce each such Material Contract
in accordance with its terms, upon and during the continuance of an Event of
Default, take all such action to such end as may be from time to time requested
by the Administrative Agent and, upon request of the Administrative Agent upon
and during the continuance of an Event of Default, make to each other party to
each such Material Contract such demands and requests for information and
reports or for action as any Loan Party or any of its Subsidiaries is entitled
to make under such Material Contract, and cause each of its Subsidiaries to do
so, except, in each case, where the failure to do so, either individually or in
the aggregate, could not reasonably be expected to cause a Material Adverse
Effect (provided that the termination and replacement of a Material Contract in
the ordinary course of business shall be deemed not to have such a Material
Adverse Effect if the replacement will occur with reasonable promptness in the
business judgment of the Parent Borrower, and the replacement Contractual
Obligation is substantially as favorable to the Loan Parties, the Administrative
Agent, the L/C Issuer and the Lenders as the Contractual Obligation being
replaced).

 

93



--------------------------------------------------------------------------------

6.17 Further Assurances; Post-Closing Deliveries. (a) Deliver all of the
Security Documents and any other document, instrument, agreement, recording or
filing listed on Schedule 6.17 within the timeframe indicated therein and
(b) promptly upon reasonable request by the Administrative Agent or the
Collateral Agent, or the Required Lenders through the Administrative Agent or
Collateral Agent, (x) correct any material defect or error that may be
discovered in any Loan Document or in the execution, acknowledgment, filing or
recordation thereof, and (y) do, execute, acknowledge, deliver, record,
re-record, file, re-file, register and re-register any and all such further
acts, deeds, certificates, assurances and other instruments as the
Administrative Agent or the Collateral Agent, or any Lender through the
Administrative Agent or Collateral Agent, may reasonably require from time to
time in order to (i) carry out the purposes of the Loan Documents, (ii) to the
fullest extent permitted by applicable Law, subject any Loan Party’s or any of
its Subsidiaries’ properties, assets, rights or interests to the Liens now or
hereafter intended to be covered by any of the Security Documents, (iii) perfect
and maintain the validity, effectiveness and priority of any of the Security
Documents and any of the Liens intended to be created thereunder and
(iv) assure, convey, grant, assign, transfer, preserve, protect and confirm unto
the Secured Parties the rights granted or now or hereafter intended to be
granted to the Secured Parties under any Loan Document or under any other
instrument executed in connection with any Loan Document to which any Loan Party
or any of its Subsidiaries is or is to be a party, and cause each of its
Subsidiaries to do so.

6.18 Anti-Corruption Laws. Conduct its businesses in compliance with applicable
Laws relating to bribery or anti-corruption and maintain policies and procedures
designed to promote and achieve compliance with such laws.

Article VII.

NEGATIVE COVENANTS

So long as any Lender shall have any Commitment hereunder, any Loan or other
Obligation hereunder shall remain unpaid or unsatisfied, or any Letter of Credit
shall remain outstanding, the Parent Borrower shall not, nor shall it permit any
Subsidiary to, directly or indirectly:

7.01 Liens. Create, incur, assume or suffer to exist any Lien upon any of its
property, assets or revenues, whether now owned or hereafter acquired, or assign
any accounts or other right to receive income, other than the following:

(a) Liens pursuant to any Loan Document;

(b) Liens existing on the date hereof and listed on Schedule 7.01 and any
renewals or extensions thereof, provided that (i) no additional property is
added to the property covered thereby, (ii) the amount secured or benefited
thereby is not increased (except as contemplated by Section 7.03(e)), (iii) the
direct or any contingent obligor with respect thereto is not changed, and
(iv) any renewal or extension of the obligations secured or benefited thereby is
permitted by Section 7.03(e);

 

94



--------------------------------------------------------------------------------

(c) Liens for taxes not yet due or which are being contested in good faith and
by appropriate proceedings diligently conducted, if adequate reserves with
respect thereto are maintained on the books of the applicable Person in
accordance with GAAP;

(d) landlords’, carriers’, warehousemen’s, mechanics’, materialmen’s,
repairmen’s or other like Liens arising in the ordinary course of business which
are not overdue for a period of more than 30 days or which are being contested
in good faith and by appropriate proceedings diligently conducted, if adequate
reserves with respect thereto are maintained on the books of the applicable
Person;

(e) pledges or deposits in the ordinary course of business in connection with
workers’ compensation, unemployment insurance and other social security
legislation or security deductibles, self-insurance, insurance premiums,
co-payment, co-insurance, retentions and similar obligations, other than any
Lien imposed by ERISA;

(f) deposits to secure the performance of bids, trade contracts and leases
(other than Indebtedness in respect of Capitalized Leases and Synthetic Lease
Obligations), statutory obligations, surety and appeal bonds, performance bonds
and other obligations of a like nature incurred in the ordinary course of
business;

(g) terms, conditions, exceptions, limitations, easements, rights-of-way,
restrictions (including zoning restrictions), covenants, licenses,
encroachments, protrusions and other similar charges or encumbrances, minor
right-of-way gaps and minor title deficiencies on or with respect to any real
property, in each case, whether now or hereafter in existence, that would not,
individually or in the aggregate, be reasonably expected to materially interfere
with the ordinary conduct of the business of the Borrowers or materially detract
from the use of the property which they affect, and for the purposes of this
Agreement, any minor title deficiency shall include, but not be limited to,
terms, conditions, exceptions, limitations, easements, rights-of-way,
servitudes, permits, surface leases and other similar rights in respect of
surface operations, and easements for pipelines, streets, alleys, highways,
telephone lines, power lines, railways and other easements and rights-of-way on,
over or in respect of any of the properties of any Loan Party that are
customarily granted or permitted to exist in the oil and gas industry; provided,
however, that such deficiencies, individually and in the aggregate, do not
materially interfere with the ordinary conduct of the business of the Borrowers
and do not materially detract from the use of the property which they affect;

(h) Liens securing judgments for the payment of money not constituting an Event
of Default under Section 8.01(h);

(i) Liens securing Indebtedness permitted under Section 7.03(h); provided that
(i) such Liens do not at any time encumber any property other than the property
financed by such Indebtedness and (ii) the Indebtedness secured thereby does not
exceed the purchase price or cost of the property being acquired on the date of
acquisition;

 

95



--------------------------------------------------------------------------------

(j) Liens arising solely by virtue of any statutory or common law provision
relating to banker’s liens, rights of set-off or similar rights and remedies, or
under general depository or brokerage agreements, and burdening only deposit or
brokerage accounts or other funds and assets maintained with a creditor
depository institution or brokerage;

(k) Liens arising from precautionary Uniform Commercial Code financing
statements relating to operating leases and other contractual arrangements
entered into in the ordinary course of business that describe only the property
subject to such operating lease or contractual arrangement;

(l) Liens arising from cash collateralization of Hedging Contracts in an
aggregate amount of up to $5,000,000 at any time outstanding;

(m) rights reserved to or vested in any Governmental Authority by the terms of
any right, power, franchise, grant, license or permit, or by any provision of
law, to revoke or terminate any such right, power, franchise, grant, license or
permit or to condemn or acquire by eminent domain or similar process;

(n) rights reserved to or vested by law in any Governmental Authority to in any
manner, control or regulate in any manner any of the properties of any Borrower
or any of its Subsidiaries or the use thereof or the rights and interest of any
Borrower or any of its Subsidiaries therein, in any manner under any and all
laws;

(o) Liens existing on any property or asset prior to the acquisition thereof by
any Borrower or any of its Subsidiaries or existing on any property or asset of
any Person that becomes a Subsidiary after the Closing Date prior to the time
such Person becomes a Subsidiary; provided that (i) such Liens are not created
in contemplation of or in connection with such acquisition or such Person
becoming a Subsidiary, as applicable, (ii) such Liens shall not apply to any
other property or assets of any Borrower or any of its other Subsidiaries,
(iii) such Liens shall secure only those obligations which it secures on the
date of such acquisition or the date such Person becomes a Subsidiary, as
applicable, and extensions, renewals, refinancings and replacements thereof that
do not increase the outstanding principal amount thereof and (iv) the debt
secured by such Lien is debt permitted under Section 7.03(j) hereof;

(p) Liens arising in connection with Permitted Sale/Leaseback Transactions;

(q) Liens securing insurance premium financing under customary terms and
conditions in respect of insurance policies, provided that no such Lien may
extend to or cover any property other than the insurance being acquired with
such financing, the proceeds thereof an any unearned or refunded insurance
premiums related thereto;

(r) Liens in favor of customs and revenue authorities arising as a matter of law
to secure payment of customs duties in connection with the importation of goods
in the ordinary course of business;

(s) Liens consisting of an agreement to transfer any property (other than with
respect to a transfers resulting from any casualty or other insured damage to,
or any taking under power of eminent domain or by condemnation or similar
proceeding) that is permitted under this Agreement;

 

96



--------------------------------------------------------------------------------

(t) Leases, subleases, space leases, licenses or sublicenses, in each case in
the ordinary course of business and which do not interfere in any material
respect with the business of any Loan Party; and

(u) Liens on property not constituting the Collateral and not otherwise
permitted so long as neither (i) the aggregate outstanding principal amount of
the obligations secured thereby nor (ii) the aggregate fair market value
(determined as of the date such Lien is incurred) of the assets subject thereto
exceeds (as to the Borrowers and all Subsidiaries) $10,000,000 at any one time.

provided, nothing in this Section 7.01 shall in and of itself constitute or be
deemed to constitute an agreement or acknowledgment by the Administrative Agent
or any Lender that any Indebtedness subject to or secured by any Lien, right or
other interest permitted under subsections (a) through (l) above ranks senior in
priority to any Obligation.

7.02 Investments. Make or hold any Investments, except:

(a) Investments in existence on the Closing Date and described in Schedule 7.02.

(b) Investments held by Borrowers or such Subsidiary in the form of Cash
Equivalents or short-term marketable debt securities;

(c) loans or advances to officers, directors and employees of the General
Partner, the Parent Borrower and Subsidiaries in an aggregate amount not to
exceed $500,000 at any time outstanding, for travel, entertainment, relocation
and analogous ordinary business purposes;

(d) Investments of (i) the Borrowers in Finance Co (subject to the limitations
on the activities of Finance Co set forth in the definition thereof), (ii) the
Borrowers in any wholly-owned Subsidiary that is a Guarantor, (iii) any
wholly-owned Subsidiary that is a Guarantor in the Borrowers or in another
wholly-owned Subsidiary that is a Guarantor (iv) any Loan Party in any
Subsidiary that is not a Guarantor in an amount such that all such Investments
(measured at the time made) shall not exceed the greater of $30,000,000 or 5% of
the net worth of the Parent Borrower; and (v) any Subsidiary that is not a Loan
Party in any other Subsidiary that is not a Loan Party;

(e) Investments consisting of extensions of credit in the nature of accounts
receivable or notes receivable arising from the grant of trade credit in the
ordinary course of business, and Investments received in satisfaction or partial
satisfaction thereof from financially troubled account debtors to the extent
reasonably necessary in order to prevent or limit loss;

(f) Guarantees permitted by Section 7.03 and Guarantees of Indebtedness of
Subsidiaries that are not Guarantors; provided such Indebtedness does not exceed
$5,000,000;

 

97



--------------------------------------------------------------------------------

(g) Investments consisting of Equity Interests, real or personal property
received as non-cash consideration pursuant to Dispositions permitted under
Section 7.05(c);

(h) the purchase or other acquisition of property and assets or businesses of
any Person or of assets constituting a business unit, a line of business or
division of such Person, or Equity Interests in a Person that, upon the
consummation thereof, will be a wholly owned Domestic Subsidiary of the Parent
Borrower (including as a result of a merger or consolidation); provided that,
with respect to each purchase or other acquisition made pursuant to this
Section 7.02(h) (each, a “Permitted Acquisition”):

(i) each applicable Loan Party and any such newly created or acquired Domestic
Subsidiary (and, to the extent required by this Agreement, the Subsidiaries of
such created or acquired Subsidiary) shall be a Guarantor and shall have
complied with the requirements of Sections 6.13 and 6.14, within the times
specified therein;

(ii) the acquired property, assets, business or Person is in a line of business
conducted by the Parent Borrower and its Subsidiaries on the date hereof or any
business substantially related, compatible, complimentary or incidental thereto;

(iii) the Parent Borrower shall have delivered to the Administrative Agent not
less than 10 days (or such shorter period of time agreed to by the
Administrative Agent) nor more than 90 days prior to the date of such
acquisition, notice of such acquisition together with pro forma projected
financial information regarding such acquisition, drafts (with executed copies
to follow) of all material documents relating to such acquisition (including the
acquisition agreement and any related document) and historical financial
information (including income statements, balance sheets and cash flows)
covering at least three complete fiscal years of the acquisition target, if
available, prior to the effective date of the acquisition or the entire credit
history of the acquisition target, whichever period is shorter, in each case in
form and substance reasonably satisfactory to the Administrative Agent;

(iv) (A) (I) immediately before and immediately after giving pro forma effect to
any such purchase or other acquisition, no Default shall have occurred and be
continuing and the representations and warranties set forth in the Loan
Documents shall be true and correct in all material respects (except for such
representations and warranties that have a materiality or Material Adverse
Effect qualification, which shall be true and correct in all respects) and (II)
immediately after giving effect to such purchase or other acquisition, Parent
Borrower and its Subsidiaries shall be (y) in pro forma compliance with all of
the covenants set forth in Sections 7.19 and (z) the Consolidated Total Leverage
Ratio on a pro forma basis shall be at least 0.50x less than the maximum allowed
under Section 7.19(b) at such time) and (B) immediately prior to the
consummation of such purchase or other acquisition, the Parent Borrower shall
have delivered to the Administrative Agent and the Lenders a certificate with
respect to the matters set forth in clause (A) above;

 

98



--------------------------------------------------------------------------------

(v) the Administrative Agent shall have received satisfactory evidence showing
that the business or Person being acquired does not have negative EBITDA
calculated on trailing twelve-month basis; and

(vi) the board of directors or other Persons exercising similar functions of the
seller of the assets or issuer of the Equity Interests being acquired shall not
have disapproved such transaction or recommended that such transaction be
disapproved;

(i) Investments constituting deposits made in connection with the purchase of
goods or services in the ordinary course of business;

(j) other Investments in an outstanding aggregate amount at any time not
exceeding $10,000,000; provided that no Default or Event of Default shall have
occurred and be continuing or shall result from the making of such Investment;
and

(k) Investments in the form of Hedging Contracts limited solely to (a) Hedging
Contracts entered into in the normal course of business consistent with industry
practices and not for speculative purposes, and (b) Hedging Contracts entered
into in order to effectively cap, collar or exchange interest rates (from
floating to fixed rates, from one floating rate to another floating rate or
otherwise) with respect to any interest-bearing liability or investment of the
Parent Borrower or any Subsidiary.

7.03 Indebtedness. Create, incur, assume or suffer to exist any Indebtedness,
except:

(a) the LP Bridge Loans, if any;

(b) the Senior Notes and any refinancings, refundings, renewals or extensions
thereof; provided that the amount of such Senior Notes is not increased at the
time of such refinancing, refunding, renewal or extension except by an amount
equal to a reasonable premium or other reasonable amount paid, and fees and
expenses reasonably incurred, in connection with such refinancing and the direct
or any contingent obligor with respect thereto is not changed, as a result of or
in connection with such refinancing, refunding, renewal or extension;

(c) Indebtedness under the Loan Documents;

(d) one or more additional Debt Issues (provided that the Consolidated Total
Leverage is not greater than 0.50x less than the maximum amount then allowed
under Section 7.19);

(e) Indebtedness outstanding on the date hereof and listed on Schedule 7.03 and
any refinancings, refundings, renewals or extensions thereof; provided that the
amount of such Indebtedness is not increased at the time of such refinancing,
refunding, renewal or extension except by an amount equal to a reasonable
premium or other reasonable amount paid, and fees and expenses reasonably
incurred, in connection with such refinancing and by an amount equal to any
existing commitments unutilized thereunder and the direct or any contingent
obligor with respect thereto is not changed, as a result of or in connection
with such refinancing, refunding, renewal or extension;

 

99



--------------------------------------------------------------------------------

(f) Guarantees (i) of any Loan Party in respect of Indebtedness otherwise
permitted hereunder of any other Loan Party, (ii) of any Loan Party in respect
of Indebtedness of any Subsidiary that is not a Loan Party; provided, such
Indebtedness does not exceed $5,000,000, and (iii) of any Subsidiary that is not
a Loan Party in respect of Indebtedness of any other Subsidiary that is not a
Loan Party;

(g) obligations (contingent or otherwise) of the Parent Borrower or any
Subsidiary existing or arising under any Hedging Contract, provided that such
obligations are (or were) entered into by such Person in the ordinary course of
business consistent with industry practices and not for purposes of speculation,
provided further that, the amount of cash collateral supporting all Hedging
Contracts shall be limited to the amount set forth in Section 7.01(l);

(h) Indebtedness in respect of Capitalized Leases (including obligations from
Capitalized Leases arising from Permitted Sale/Leaseback Transactions),
Synthetic Lease Obligations and purchase money obligations for the acquisition,
construction or improvement of fixed or capital assets (including, without
limitation, office equipment, data processing equipment and motor vehicles
(whether or not constituting purchase money Indebtedness)) within the
limitations set forth in Section 7.01(i); provided, however, that the aggregate
amount of all such Indebtedness at any one time outstanding shall not exceed the
greater of (i) $20,000,000 or (ii) fifteen percent (15%) of Consolidated EBITDA;

(i) Indebtedness of any Loan Party owing to another Loan Party;

(j) any Indebtedness of the Parent Borrower or any Subsidiary that is assumed or
acquired to finance the cost of Permitted Acquisitions to the extent all such
Indebtedness at any one time outstanding does not exceed $10,000,000;

(k) the guarantee of or other reimbursement obligations in connection with
performance bonds to the extent all such Indebtedness at any one time
outstanding does not exceed $3,000,000;

(l) Indebtedness of any Subsidiary that is not a Loan Party in an aggregate
principal amount not exceeding $10,000,000, provided no Loan Party has any
liability with respect thereto;

(m) Indebtedness of Subsidiaries that are not Loan Parties owing to any other
Subsidiary, as permitted by Section 7.02(d);

(n) any Indebtedness arising from judgments or decrees not deemed to be a
Default or Event of Default under subsection (h) of Section 8.01;

(o) Indebtedness consisting of the financing of insurance premiums in the
ordinary course of business; and

(p) other unsecured Indebtedness not otherwise listed in clauses (a) through
(k) above at any time outstanding in an aggregate principal amount not exceeding
$35,000,000.

 

100



--------------------------------------------------------------------------------

7.04 Fundamental Changes. Merge, dissolve, liquidate, consolidate with or into
another Person, or Dispose of (whether in one transaction or in a series of
transactions) all or substantially all of its assets (whether now owned or
hereafter acquired) to or in favor of any Person, except that, so long as no
Event of Default exists or would result therefrom:

(a) any wholly-owned Subsidiary of the Parent Borrower may merge or consolidate
with or into (i) the Parent Borrower, provided that the Parent Borrower shall be
the continuing or surviving Person, or (ii) any one or more other wholly-owned
Subsidiaries of the Parent Borrower; and

(b) any Subsidiary of the Parent Borrower may Dispose of all or substantially
all of its assets (upon voluntary liquidation or otherwise) to the Parent
Borrower or to a wholly-owned Subsidiary.

No Loan Party shall issue any Equity Interests which (i) may be classified in
whole or part as Indebtedness under GAAP, (ii) require mandatory distributions
(other than dividends or distributions of additional Equity Interests of such
type permitted under Section 7.06(b) or distributions of Available Cash
permitted under Section 7.06(d)) or mandatory redemption prior to 91 days after
the Maturity Date, or (iii) provide for a scheduled distribution above generally
prevailing market rates at the time of issuance (other than distribution of
Available Cash). No Subsidiary of Parent Borrower will issue any additional
Equity Interests, except a direct Subsidiary of a Loan Party may issue
additional Equity Interests to such Loan Party or to the Parent Borrower so long
as (i) such Subsidiary is a wholly-owned Subsidiary of the Parent Borrower (or
is Finance Co) after giving effect thereto, and (ii) such Equity Interests shall
be pledged to the Collateral Agent for the benefit of the Lenders pursuant to
Security Documents acceptable to the Collateral Agent.

7.05 Dispositions. Make any Disposition or enter into any agreement to make any
Disposition, except:

(a) Dispositions of obsolete, surplus or worn out property, whether now owned or
hereafter acquired, in the ordinary course of business;

(b) Dispositions of inventory in the ordinary course of business, including such
Dispositions to other Subsidiaries;

(c) Dispositions (excluding leases of Service and Rental Fleet Equipment entered
into in the normal course of business) of equipment or real property so long as
(i) not less than seventy-five percent (75%) of the purchase price for such
asset shall be paid in cash; (ii) the aggregate purchase price paid to Loan
Parties for such asset and all other such assets sold by Loan Parties during any
period of four consecutive fiscal quarters pursuant to this clause (c) shall not
exceed $5,000,000; (iii) no Default or Event of Default shall exist prior to or
after giving effect to such sale and (iv) the Borrower shall make the prepayment
or reinvestment of Net Cash Proceeds of such Disposition to the extent required
by Section 2.05(d);

 

101



--------------------------------------------------------------------------------

(d) Dispositions of property by any Loan Party to another Loan Party;

(e) Liens permitted by Section 7.01, Investments permitted by Section 7.02,
Dispositions permitted by Section 7.04, and Restricted Payments permitted by
Section 7.06;

(f) liquidations or other dispositions of cash and Cash Equivalents;

(g) disposition of owned or leased vehicles in the ordinary course of business;

(h) Permitted Sale/Leaseback Transactions; and

(i) leases of Service and Rental Fleet Equipment in effect on the Closing Date,
such leases in the ordinary course of business, and leases, subleases, licenses
and sublicenses in each case in the ordinary course of business and that do not
materially interfere with the business of the Borrowers or the Subsidiaries;

provided, however, that any Disposition pursuant to clauses (a), (b), (c),
(f) and (i) shall be for fair market value. The Lenders hereby consent and agree
to the release by the Collateral Agent of any and all Liens on the property sold
or otherwise disposed of in compliance with this Section 7.05.

7.06 Restricted Payments. Declare or make, directly or indirectly, any
Restricted Payment, or incur any obligation (contingent or otherwise) to do so,
except that, so long as no Default shall have occurred and be continuing at the
time of any such action described below or would result therefrom:

(a) each Subsidiary of the Parent Borrower may make Restricted Payments to the
Parent Borrower and any other Person that owns an Equity Interest in such
Subsidiary ratably according to their respective holdings of the type of Equity
Interest in respect of which such Restricted Payment is being made;

(b) Parent Borrower and each Subsidiary may declare and make dividend payments
or other distributions payable solely in the common or subordinated Equity
Interests of such Person and Parent Borrower may issue common Equity Interests
upon the conversion of subordinated Equity Interests;

(c) Parent Borrower may purchase, redeem or otherwise acquire Equity Interests
issued by it with the proceeds received from the substantially concurrent issue
of new shares of its Equity Interests (other than Disqualified Equity
Interests), including, without limitation, the redemption of its Equity
Interests from the General Partner that were purchased with the proceeds of the
Parent Equity Investment;

(d) Parent Borrower may make cash distributions in an amount equal to Available
Cash;

 

102



--------------------------------------------------------------------------------

(e) Parent Borrower may repurchase, redeem or otherwise acquire its Equity
Interests in connection with the administration of the LTIP (Long-Term Incentive
Plan) as defined and referred to in the Partnership Agreement, including (i) in
connection with the cashless exercise of unit options, restricted units, phantom
units or other awards made under such plan, and (ii) the repurchase, redemption
or other acquisition of Equity Interests from employees, directors and other
such recipients under such plan to satisfy federal, state or local tax
withholding obligations of such employees, directors and other recipients with
respect to income deemed earned as the result of unit options, unit grants
restricted units, phantom units or other awards made under such plan, including
the vesting or exercise of any such awards;

(f) Parent Borrower may repurchase, redeem or otherwise acquire its Equity
Interests held by any officers, directors or employees, or any former officers,
directors or employees (or their transferees, estates or beneficiaries under
their estates) upon any such individual’s death, disability, retirement,
severance or termination of employment or severance; and

(g) the payment of cash in lieu of fractional Equity Interests in an aggregate
amount not to exceed $1,000,000.

7.07 Change in Nature of Business. Engage in any material line of business
substantially different from those lines of business conducted by the Parent
Borrower and its Subsidiaries on the date hereof or any business substantially
related or incidental thereto.

7.08 Transactions with Affiliates. Except as set forth on Schedule 7.08, enter
into any transaction of any kind with any Affiliate of the Parent Borrower,
whether or not in the ordinary course of business, other than on fair and
reasonable terms substantially as favorable to Parent Borrower or such
Subsidiary, taken as a whole, as would be obtainable by Parent Borrower or such
Subsidiary at the time in a comparable arm’s length transaction with a Person
other than an Affiliate; provided that, (a) so long as no Event of Default
exists, any sale, lease or like-kind exchange of Compressor Equipment among Loan
Parties and their Affiliates, including Subsidiaries (other than transactions
described in clause (b)) shall be deemed to satisfy the requirements of this
Section 7.08 if such sale, lease, or exchange is for consideration that is
equivalent to the amount determined, pursuant to a transfer pricing analysis
prepared by a consultant that is not an Affiliate, to be the consideration that
can be charged in such transaction consistent with the transfer pricing laws,
rules, and regulations applicable to such transaction, so long as, (x) with
respect to any sale or like-kind exchange, the consideration (A) attributed to
any newly fabricated Compressor Equipment is equal to or greater than the
Fabricated Cost thereof and (B) attributed to any other Compressor Equipment is
equal to or greater than the net book value thereof, and (y) with respect to any
Compressor Equipment that is being leased, the lease consideration is calculated
by the consultant based on such Compressor Equipment having a value that is not
less than the amount for which such Compressor Equipment could be transferred
pursuant to the preceding clause (A) or (B), as applicable, if the transaction
were a sale rather than a lease, (b) transactions are between or among any one
or more Loan Parties not involving any other Affiliate, (c) any issuances of
securities or other payments, awards or grants in cash, securities or otherwise
pursuant to, or the funding of, employment agreements, stock options and stock
ownership plans approved by the General Partner’s board of directors, (d) the
Omnibus

 

103



--------------------------------------------------------------------------------

Agreement, the Contribution Agreement and the Partnership Agreement, in each
case, as in effect on the Closing Date and the transactions contemplated
thereby, (e) any issuance (but not any redemption or purchase) by Parent
Borrower of its units (including incentive distribution units) to the General
Partner, and (f) any transactions approved by the Conflicts Committee; provided
further that, it is understood and agreed that the existence of, or the
performance by the Parent Borrower or its Subsidiaries of its obligations under
the terms of, the Acquisition Documents or other Transaction Documents to which
it is a party as of the Closing Date are permitted hereunder, except that the
existence of, or the performance by the Parent Borrower or any Subsidiary of
obligations under any future amendment to any such existing agreement or under
any similar agreement entered into after the Closing Date shall only be
permitted by this proviso to the extent that the terms of any such amendment or
new agreement are not otherwise disadvantageous to the Lenders, the
Administrative Agent, and the L/C Issuer in any material respect.

7.09 Burdensome Agreements. Enter into or permit to exist any Contractual
Obligation (other than this Agreement or any other Loan Document) that
(a) limits the ability (i) of any Subsidiary to make Restricted Payments to any
Borrower or any Guarantor or to otherwise transfer property to or invest in any
Borrower or any Guarantor, except for any agreement in effect at the time any
Subsidiary becomes a Subsidiary of Parent Borrower, so long as such agreement
was not entered into in contemplation of such Person becoming a Subsidiary of
Parent Borrower, (ii) of any Subsidiary to Guarantee the Indebtedness of the
Parent Borrower or (iii) of Parent Borrower or any Subsidiary to create, incur,
assume or suffer to exist Liens on property of such Person in favor of the
Collateral Agent; provided, however, that this clause (iii) shall not prohibit
(A) any negative pledge incurred or provided in favor of any holder of
Indebtedness permitted under Section 7.03(h) solely to the extent any such
negative pledge relates to the property financed by or the subject of such
Indebtedness, (B) customary non-assignment provisions in purchase and sale or
exchange agreements or similar operational agreements, or provisions in
licenses, easements or leases, in each case entered into in the ordinary course
of business and consistent with past practices, which restrict the transfer,
assignment or encumbrance thereof or (C) restrictions on cash or other deposits
required by utility, insurance, surety or bonding companies, in each case, under
contracts entered into in the ordinary course of business; or (b) requires the
grant of a Lien to secure an obligation of such Person if a Lien is granted to
secure another obligation of such Person, unless such Contractual Obligation
provides that such requirement shall not apply with respect to Liens granted to
secure the Obligations.

7.10 Use of Proceeds. Use the proceeds of any Credit Extension, whether directly
or indirectly, and whether immediately, incidentally or ultimately, to purchase
or carry margin stock (within the meaning of Regulation U of the FRB) or to
extend credit to others for the purpose of purchasing or carrying margin stock
or to refund indebtedness originally incurred for such purpose.

7.11 [Reserved.]

7.12 Prepayments of Debt. Directly or indirectly, make (or give any notice in
respect of) any voluntary or optional payment or prepayment on or redemption or
acquisition for

 

104



--------------------------------------------------------------------------------

value of, or any prepayment, repurchase or redemption as a result of any asset
sale, change of control or similar event of, any outstanding Senior Notes or
Debt Issue, except (a) with the net cash proceeds, or in exchange for, the
Senior Notes or a Debt Issue, and (b) notices in respect of repurchases (but not
the repurchases themselves) pursuant to “change of control” or “asset sale”
provisions of the Senior Notes or a Debt Issue.

7.13 Sale or Discount of Receivables. Other than in connection with the
bankruptcy or financial distress of counterparties, discount, assign or sell
(with or without recourse) any income or revenues (including notes receivable
and accounts receivable) or any rights in respect thereof.

7.14 Material Contracts. (a) Cancel or terminate any Material Contract (or
consent to or accept any cancellation or termination thereof), or (b) amend or
otherwise modify any provision of any Material Contract or give any consent,
waiver or approval thereunder, or waive any material breach of or material
default under any Material Contract in each case that could reasonably be
expected to have a Material Adverse Effect (provided that for purposes of this
Section 7.14, the termination and replacement of a Material Contract in the
ordinary course of business shall be deemed not to have such an adverse effect
if the replacement will occur with reasonable promptness in the business
judgment of the Parent Borrower, and the replacement Contractual Obligation is
substantially as favorable to the Loan Parties, the Administrative Agent, the
L/C Issuer and the Lenders as the Contractual Obligation being replaced).

7.15 Amendments to Organizational Documents and Certain Other Documents. (a)
Amend, modify or otherwise change, or consent to any amendment, modification or
change to (or otherwise permit) or waive any material right or obligation of any
Person under, its Organization Documents, except to the extent that, such
amendment, modification, changes and consents (i) does not violate the terms and
conditions of this Agreement or any of the other Loan Documents and (ii) could
not reasonably be expected to have an adverse effect on the Administrative
Agent, the Collateral Agent, the Lenders, the L/C Issuer, or any Loan Parties,
(b) amend, modify or otherwise change, or consent to any amendment, modification
or change to (or otherwise permit) the definition of Available Cash (or any
related definitions having similar effect) in the Partnership Agreement or
(c) amend, modify or otherwise change, or consent to any amendment, modification
or change to (or otherwise permit) the terms of or documents evidencing the
Senior Notes, a Debt Issue, or any LP Bridge Loan, in a manner that could
reasonably be expected to be adverse to the Lenders.

7.16 Sale Leasebacks. Except for Permitted Sale/Leaseback Transactions, enter
into any arrangement, directly or indirectly, with any Person whereby it or any
of its Subsidiaries shall sell or transfer any of its Property, whether now
owned or hereafter acquired, and whereby it or any of its Subsidiaries shall
then or thereafter rent or lease such Property or any part thereof or other
Property that it or such Subsidiary intends to use for substantially the same
purpose or purposes as the Property sold or transferred.

 

105



--------------------------------------------------------------------------------

7.17 Anti-Corruption Laws.

(a) Directly or indirectly use the proceeds of any Credit Extension for any
purpose which would breach the United States Foreign Corrupt Practices Act of
1977, the UK Bribery Act 2010, or other similar legislation in other
jurisdictions.

(b) Cause or permit any of the funds of any Loan Party that are used to repay
the Loans to be derived from any unlawful activity with the result that the
making of the Loans would be in violation of any Law.

7.18 Sanctions. Directly or indirectly, use the proceeds of any Credit
Extension, or lend, contribute or otherwise make available such proceeds to any
Subsidiary, joint venture partner or other individual or entity, to fund any
activities of or business with any individual or entity, or in any Designated
Jurisdiction, that, at the time of such funding, is the subject of Sanctions, or
in any other manner that will result in a violation by any individual or entity
(including any individual or entity participating in the transaction, whether as
Lender, Arranger, Administrative Agent, L/C Issuer, Swing Line Lender, or
otherwise) of Sanctions.

7.19 Financial Covenants.

(a) Consolidated Interest Coverage Ratio. Permit the Consolidated Interest
Coverage Ratio as of the end of any fiscal quarter of Parent Borrower to be less
than 3.00 to 1.00.

(b) Consolidated Total Leverage Ratio. Permit the Consolidated Total Leverage
Ratio as of the end of any fiscal quarter of Parent Borrower (i) for any period
through and including the end of the fiscal quarter ending June 30, 2015, to be
greater than 5.50 to 1.00, (i) for any period thereafter through and including
the end of the fiscal quarter ending June 30, 2016, to be greater than 5.25 to
1.00 and (iii) for any period thereafter, to be greater than 5.00 to 1.00.

(c) Consolidated Secured Leverage Ratio. Permit the Consolidated Secured
Leverage Ratio as of the end of any fiscal quarter of Parent Borrower to be
greater than 4.00 to 1.0.

7.20 Capital Expenditures. Make or become legally obligated to make any
expenditure in respect of the purchase or other acquisition of any fixed or
capital asset, except for capital expenditures in the ordinary course of
business not exceeding, in the aggregate for the Borrower and its Subsidiaries
during each fiscal year in an amount not to exceed $150,000,000; provided that,
this limitation shall only be in effect for a given fiscal year if such an
expenditure is made during such fiscal year and immediately after giving pro
forma effect to such expenditure, the Consolidated Total Leverage Ratio is
greater than 4.0 to 1.0.

7.21 Accounting Changes. Make any change in (a) material accounting policies or
reporting practices, except as required by GAAP, or (b) fiscal year.

7.22 Control Agreements. Open or maintain any deposit account, securities
account or commodities account without subjecting such account to a first
priority Lien in favor of the Collateral Agent for the benefit of the Secured
Parties, in the case of newly opened accounts

 

106



--------------------------------------------------------------------------------

within ten (10) Business Days after such account is opened or such longer period
as may be agreed to by the Collateral Agent in its reasonable discretion (but
not to exceed thirty (30) days), subject to liens permitted hereunder, pursuant
to a Control Agreement in form and substance reasonably satisfactory to the
Administrative Agent.

Article VIII.

EVENTS OF DEFAULT AND REMEDIES

8.01 Events of Default. Any of the following shall constitute an Event of
Default:

(a) Non-Payment. The Borrowers or any other Loan Party fails to (i) pay when and
as required to be paid herein, any amount of principal of any Loan or any L/C
Obligation or deposit any funds as Cash Collateral in respect of L/C
Obligations, or (ii) pay within three days after the same becomes due, any
interest on any Loan or on any L/C Obligation, or any fee due hereunder, or
(iii) pay within five days after the same becomes due, any other amount payable
hereunder or under any other Loan Document; or

(b) Specific Covenants. The Borrowers fail to perform or observe any term,
covenant or agreement contained in any of Sections 6.04, 6.06(a), 6.11, 6.12,
6.13 or 6.14, 6.18 or Article VII; or

(c) Other Defaults. Any Loan Party fails to perform or observe any other
covenant or agreement (not specified in subsection (a) or (b) above) contained
in any Loan Document on its part to be performed or observed and such failure
continues for 30 days; or

(d) Representations and Warranties. Any representation, warranty, certification
or statement of fact made or deemed made by or on behalf of the Borrowers or any
other Loan Party herein, in any other Loan Document, or in any document
delivered in connection herewith or therewith that does not have a materiality
or Material Adverse Effect qualification shall be incorrect or misleading in any
material respect when made or deemed made or (ii) any representation, warranty,
certification or statement of fact made or deemed made by or on behalf of the
Borrowers or any other Loan Party herein, in any other Loan Document, or in any
document delivered in connection herewith or therewith that has a materiality or
Material Adverse Effect qualification shall be incorrect or misleading in any
respect when made or deemed made; or

(e) Cross-Default. (i) The Parent Borrower or any Subsidiary (A) fails to make
any payment when due (whether by scheduled maturity, required prepayment,
acceleration, demand, or otherwise) in respect of any Indebtedness or Guarantee
(other than Indebtedness hereunder and Indebtedness under Hedging Contracts)
having an aggregate principal amount (including undrawn committed or available
amounts and including amounts owing to all creditors under any combined or
syndicated credit arrangement) of more than the Threshold Amount, or (B) fails
to observe or perform any other agreement or condition relating to any such
Indebtedness or Guarantee or contained in any instrument or agreement
evidencing, securing or relating thereto, or any other event occurs, the effect
of which default or other event is to cause, or to permit the holder or holders
of such Indebtedness or the beneficiary or

 

107



--------------------------------------------------------------------------------

beneficiaries of such Guarantee (or a trustee or agent on behalf of such holder
or holders or beneficiary or beneficiaries) to cause, with or without the giving
of notice, the passage of time, or both, such Indebtedness to be demanded or to
become due or to be repurchased, prepaid, defeased or redeemed (automatically or
otherwise), or an offer to repurchase, prepay, defease or redeem such
Indebtedness to be made, prior to its stated maturity, or such Guarantee to
become payable or cash collateral in respect thereof to be demanded; or
(ii) there occurs under any Hedging Contract an “Early Termination Date” (as
defined in such Hedging Contract) resulting from (A) any event of default under
such Hedging Contract as to which Parent Borrower or any Subsidiary is the
“Defaulting Party” (as defined in such Hedging Contract) or (B) any “Termination
Event” (as so defined) under such Hedging Contract as to which Parent Borrower
or any Subsidiary is an “Affected Party” (as so defined) and, in either event,
the Hedging Termination Value owed by Parent Borrower or such Subsidiary as a
result thereof is greater than the Threshold Amount; or

(f) Insolvency Proceedings, Etc. The Parent Borrower or any Subsidiary
institutes or consents to the institution of any proceeding under any Debtor
Relief Law, or makes an assignment for the benefit of creditors; or applies for
or consents to the appointment of any receiver, trustee, custodian, conservator,
liquidator, rehabilitator or similar officer for it or for all or any material
part of its property; or any receiver, trustee, custodian, conservator,
liquidator, rehabilitator or similar officer is appointed without the
application or consent of such Person and the appointment continues undischarged
or unstayed for 90 calendar days; or any proceeding under any Debtor Relief Law
relating to any such Person or to all or any material part of its property is
instituted without the consent of such Person and continues undismissed or
unstayed for 90 calendar days, or an order for relief is entered in any such
proceeding; or

(g) Inability to Pay Debts; Attachment. (i) The Parent Borrower or any
Subsidiary becomes unable or admits in writing its inability or fails generally
to pay its debts as they become due, or (ii) any writ or warrant of attachment
or execution or similar process is issued or levied against all or any material
part of the property of any such Person and is not released, vacated or fully
bonded within 60 days after its issue or levy; or

(h) Judgments. There is entered against any Loan Party one or more final
judgments or orders for the payment of money in an aggregate amount (as to all
such judgments and orders) exceeding the Threshold Amount (to the extent not
adequately covered by solvent independent third-party insurance as to which the
insurer is rated at least “A” by A.M. Best Company, has been notified of the
potential claim and does not dispute coverage), and (A) enforcement proceedings
are commenced by any creditor upon such judgment or order, or (B) there is a
period of 30 consecutive days from the date of entry during which such judgment
remains unpaid, unvacated, unbonded or a stay of enforcement of such judgment,
by reason of a pending appeal or otherwise, is not in effect; or

(i) ERISA. (i) An ERISA Event occurs with respect to a Pension Plan,
Multiemployer Plan or Foreign Plan which has resulted or could reasonably be
expected to result in liability of the Loan Parties in an aggregate amount in
excess of the Threshold Amount and such ERISA Event is not corrected and such
determination is not revoked within

 

108



--------------------------------------------------------------------------------

sixty (60) days after notice thereof has been given to the plan administrator of
such Pension Plan, or (ii) the Parent Borrower or any ERISA Affiliate fails to
pay when due, after the expiration of any applicable grace period, any
installment payment with respect to its withdrawal liability under Section 4201
of ERISA under a Multiemployer Plan in an aggregate amount in excess of the
Threshold Amount; or

(j) Invalidity of Loan Documents. Any provision of any Loan Document, at any
time after its execution and delivery and for any reason other than as expressly
permitted hereunder or thereunder or satisfaction in full of all the
Obligations, ceases to be in full force and effect; or any Loan Party contests
in any manner the validity or enforceability of any provision of any Loan
Document; or any Loan Party denies that it has any or further liability or
obligation under any provision of any Loan Document, or purports to revoke,
terminate or rescind any provision of any Loan Document; or

(k) Change in Control. There occurs any Change in Control.

8.02 Remedies Upon Event of Default. If any Event of Default occurs and is
continuing, the Administrative Agent shall, at the request of, or may, with the
consent of, the Required Lenders, take any or all of the following actions:

(a) declare the Commitment of each Lender to make Loans (including with respect
to the Swing Line Lender and Swing Line Loans) and any obligation of the L/C
Issuer to make L/C Credit Extensions to be terminated, whereupon such
Commitments and obligation shall be terminated;

(b) declare the unpaid principal amount of all outstanding Loans (including
Swing Line Loans), all interest accrued and unpaid thereon, and all other
amounts owing or payable hereunder or under any other Loan Document to be
immediately due and payable, without presentment, demand, protest or other
notice of any kind, all of which are hereby expressly waived by the Borrowers;

(c) require that the Borrowers Cash Collateralize the L/C Obligations (in an
amount equal to the then Outstanding Amount thereof); and

(d) exercise on behalf of itself, the Lenders and the L/C Issuer all rights and
remedies available to it, the Lenders and the L/C Issuer under the Loan
Documents;

provided, however, that upon the occurrence of an actual or deemed entry of an
order for relief with respect to the Parent Borrower or any Subsidiary under the
Bankruptcy Code of the United States, the obligation of each Lender to make
Loans and any obligation of the L/C Issuer to make L/C Credit Extensions shall
automatically terminate, the unpaid principal amount of all outstanding Loans
and all interest and other amounts as aforesaid shall automatically become due
and payable, and the obligation of the Borrowers to Cash Collateralize the L/C
Obligations as aforesaid shall automatically become effective, in each case
without further act of the Administrative Agent or any Lender.

 

109



--------------------------------------------------------------------------------

8.03 Application of Funds. After the exercise of remedies provided for in
Section 8.02 (or after the Loans have automatically become immediately due and
payable and the L/C Obligations have automatically been required to be Cash
Collateralized as set forth in the proviso to Section 8.02), any amounts
received on account of the Obligations shall, subject to the provisions of
Sections 2.15 and 2.16 be applied by the Administrative Agent in the following
order:

First, to payment of that portion of the Obligations constituting fees,
indemnities, expenses and other amounts (including fees, charges and
disbursements of counsel to the Administrative Agent and amounts payable under
Article III) payable to the Administrative Agent in its capacity as such;

Second, to payment of that portion of the Obligations constituting fees,
indemnities and other amounts (other than principal, interest and Letter of
Credit Fees) payable to the Lenders and the L/C Issuer (including fees, charges
and disbursements of counsel to the respective Lenders and the L/C Issuer
arising under the Loan Documents and amounts payable under Article III), ratably
among them in proportion to the respective amounts described in this clause
Second payable to them;

Third, to payment of that portion of the Obligations constituting accrued and
unpaid Letter of Credit Fees and interest on the Loans (including Swing Line
Loans), L/C Borrowings and other Obligations arising under the Loan Documents,
ratably among the Lenders and the L/C Issuer in proportion to the respective
amounts described in this clause Third payable to them;

Fourth, to payment of that portion of the Obligations constituting unpaid
principal of the Loans (including Swing Line Loans) and L/C Borrowings and to
the Secured Hedging Obligations and Secured Cash Management Obligations, ratably
among the Lenders, the L/C Issuer and the Lender Counterparties in proportion to
the respective amounts described in this clause Fourth held by them;

Fifth, to the Collateral Agent for the account of the L/C Issuer, to Cash
Collateralize that portion of L/C Obligations comprised of the aggregate undrawn
amount of Letters of Credit to the extent not otherwise Cash Collateralized by
the Borrowers pursuant to Section 2.03 and 2.14; and

Last, the balance, if any, after all of the Obligations have been indefeasibly
paid in full, to the Borrowers or as otherwise required by Law.

Subject to Section 2.03(c) and Section 2.15, amounts used to Cash Collateralize
the aggregate undrawn amount of Letters of Credit pursuant to clause Fifth above
shall be applied to satisfy drawings under such Letters of Credit as they occur.
If any amount remains on deposit as Cash Collateral after all Letters of Credit
have either been fully drawn or expired, such remaining amount shall be applied
to the other Obligations, if any, in the order set forth above.

 

110



--------------------------------------------------------------------------------

Article IX.

ADMINISTRATIVE AGENT AND COLLATERAL AGENT

9.01 Appointment and Authority.

(a) Each of the Lenders, the Swing Line Lender and the L/C Issuer hereby
irrevocably appoints Bank of America to act on its behalf as the Administrative
Agent and the Collateral Agent (for purposes of this Article IX only, the
Administrative Agent and the Collateral Agent are referred to collectively as
the “Agents”) hereunder and under the other Loan Documents and authorizes the
Agents to take such actions on its behalf and to exercise such powers as are
delegated to such Agent by the terms hereof or thereof, together with such
actions and powers as are reasonably incidental thereto. The provisions of this
Article are solely for the benefit of the Agents, the Lenders, the Swing Line
Lender and the L/C Issuer, and neither the Borrowers nor any other Loan Party
shall have rights as a third party beneficiary of any of such provisions. It is
understood and agreed that the use of the term “agent” herein or in any other
Loan Documents (or any other similar term) with reference to the Agents is not
intended to connote any fiduciary or other implied (or express) obligations
arising under agency doctrine of any applicable Law. Instead such term is used
as a matter of market custom, and is intended to create or reflect only an
administrative relationship between contracting parties.

(b) The Collateral Agent shall act as the “collateral agent” under the Loan
Documents, and each of the Lenders, the Swing Line Lender and the L/C Issuer
hereby irrevocably appoints and authorizes the Collateral Agent to act as the
agent of such Lender, the Swing line Lender and the L/C Issuer for purposes of
acquiring, holding and enforcing any and all Liens on Collateral granted by any
of the Loan Parties to secure any of the Obligations, together with such powers
and discretion as are reasonably incidental thereto. In this connection, the
Collateral Agent, as “collateral agent” and any co-agents, sub-agents and
attorneys-in-fact appointed by the Collateral Agent pursuant to Section 9.05 for
purposes of holding or enforcing any Lien on the Collateral (or any portion
thereof) granted under the Security Documents, or for exercising any rights and
remedies thereunder at the direction of the Collateral Agent), shall be entitled
to the benefits of all provisions of this Article IX and Article X (including
Section 10.04(c), as though such co-agents, sub-agents and attorneys-in-fact
were the “collateral agent” under the Loan Documents) as if set forth in full
herein with respect thereto.

9.02 Rights as a Lender. The Person serving as the Administrative Agent and/or
the Collateral Agent hereunder shall have the same rights and powers in its
capacity as a Lender as any other Lender and may exercise the same as though it
were not an Agent and the term “Lender” or “Lenders” shall, unless otherwise
expressly indicated or unless the context otherwise requires, include the Person
serving as an Agent hereunder in its individual capacity. Such Person and its
Affiliates may accept deposits from, lend money to, own securities of, act as
the financial advisor or in any other advisory capacity for and generally engage
in any kind of business with the Parent Borrower or any Subsidiary or other
Affiliate thereof as if such Person were not an Agent hereunder and without any
duty to account therefor to the Lenders.

9.03 Exculpatory Provisions. Neither Agent shall have any duties or obligations
except those expressly set forth herein and in the other Loan Documents, and
each Agent’s duties hereunder shall be administrative in nature. Without
limiting the generality of the foregoing, neither Agent:

(a) shall be subject to any fiduciary or other implied duties, regardless of
whether a Default has occurred and is continuing;

 

111



--------------------------------------------------------------------------------

(b) shall have any duty to take any discretionary action or exercise any
discretionary powers, except discretionary rights and powers expressly
contemplated hereby or by the other Loan Documents that such Agent is required
to exercise as directed in writing by the Required Lenders (or such other number
or percentage of the Lenders as shall be expressly provided for herein or in the
other Loan Documents), provided that neither Agent shall be required to take any
action that, in its opinion or the opinion of its counsel, may expose such Agent
to liability or that is contrary to any Loan Document or applicable Law,
including for the avoidance of doubt any action that may be in violation of the
automatic stay under any Debtor Relief Law or that may effect a forfeiture,
modification or termination of property of a Defaulting Lender in violation of
any Debtor Relief Law; and

(c) shall, except as expressly set forth herein and in the other Loan Documents,
have any duty to disclose, or be liable for the failure to disclose, any
information relating to the Borrowers or any of their Affiliates that is
communicated to or obtained by the Person serving as an Agent or any of its
Affiliates in any capacity.

Neither Agent shall be liable for any action taken or not taken by it (i) with
the consent or at the request of the Required Lenders (or such other number or
percentage of the Lenders as shall be necessary, or as such Agent shall believe
in good faith shall be necessary, under the circumstances as provided in
Sections 10.01 and 8.02) or (ii) in the absence of its own gross negligence or
willful misconduct, as determined by a court of competent jurisdiction by a
final nonappealable judgment. Neither Agent shall be deemed to have knowledge of
any Default unless and until notice describing such Default is given to such
Agent by the Parent Borrower, a Lender or the L/C Issuer.

Neither Agent shall be responsible for or have any duty to ascertain or inquire
into (i) any statement, warranty or representation made in or in connection with
this Agreement or any other Loan Document, Acquisition Document or Transaction
Document, (ii) the contents of any certificate, report or other document
delivered hereunder or thereunder or in connection herewith or therewith,
(iii) the performance or observance of any of the covenants, agreements or other
terms or conditions set forth herein or therein or the occurrence of any
Default, (iv) the validity, enforceability, effectiveness or genuineness of this
Agreement, any other Loan Document or any other agreement, instrument or
document, or the creation, perfection or priority of any Lien purported to be
created by the Security Documents, (v) the value or the sufficiency of any
Collateral, or (vi) the satisfaction of any condition set forth in Article IV or
elsewhere herein, other than to confirm receipt of items expressly required to
be delivered to such Agent.

9.04 Reliance by Agents. Each Agent shall be entitled to rely upon, and shall
not incur any liability for relying upon, any notice, request, certificate,
consent, statement, instrument, document or other writing (including any
electronic message, Internet or intranet

 

112



--------------------------------------------------------------------------------

website posting or other distribution) believed by it to be genuine and to have
been signed, sent or otherwise authenticated by the proper Person. Each Agent
also may rely upon any statement made to it orally or by telephone and believed
by it to have been made by the proper Person, and shall not incur any liability
for relying thereon. In determining compliance with any condition hereunder to
the making of a Loan, or the issuance, extension, renewal or increase of a
Letter of Credit, that by its terms must be fulfilled to the satisfaction of a
Lender or the L/C Issuer, each Agent may presume that such condition is
satisfactory to such Lender or the L/C Issuer unless such Agent shall have
received notice to the contrary from such Lender or the L/C Issuer prior to the
making of such Loan or the issuance of such Letter of Credit. Each Agent may
consult with legal counsel (who may be counsel for the Borrowers), independent
accountants and other experts selected by it, and shall not be liable for any
action taken or not taken by it in accordance with the advice of any such
counsel, accountants or experts.

9.05 Delegation of Duties. Each Agent may perform any and all of its duties and
exercise its rights and powers hereunder or under any other Loan Document by or
through any one or more sub-agents appointed by such Agent. Each Agent and any
such sub-agent may perform any and all of its duties and exercise its rights and
powers by or through their respective Related Parties. The exculpatory
provisions of this Article shall apply to any such sub-agent and to the Related
Parties of the Agents and any such sub-agent, and shall apply to their
respective activities in connection with the syndication of the credit
facilities provided for herein as well as activities as Agent. Neither Agent
shall be responsible for the negligence or misconduct of any sub-agents except
to the extent that a court of competent jurisdiction determines in a final and
nonappealable judgment that such Agent acted with gross negligence or willful
misconduct in the selection of such sub-agents.

9.06 Resignation of Agents. Either Agent may at any time give notice of its
resignation to the Lenders, the L/C Issuer and the Parent Borrower. Upon receipt
of any such notice of resignation, the Required Lenders shall have the right, in
consultation with the Parent Borrower, to appoint a successor, which shall be a
bank with an office in the United States, or an Affiliate of any such bank with
an office in the United States. If no such successor shall have been so
appointed by the Required Lenders and shall have accepted such appointment
within 30 days after the retiring Agent gives notice of its resignation, then
the retiring Agent may on behalf of the Lenders and the L/C Issuer, appoint a
successor Agent meeting the qualifications set forth above; provided that if
such Agent shall notify the Parent Borrower and the Lenders that no qualifying
Person has accepted such appointment, then such resignation shall nonetheless
become effective in accordance with such notice and (1) the retiring Agent shall
be discharged from its duties and obligations hereunder and under the other Loan
Documents (except that in the case of any collateral security held by such Agent
on behalf of the Lenders or the L/C Issuer under any of the Loan Documents, the
retiring Agent shall continue to hold such collateral security until such time
as a successor Agent is appointed) and (2) all payments, communications and
determinations provided to be made by, to or through such Agent shall instead be
made by or to each Lender and the L/C Issuer directly, until such time as the
Required Lenders appoint a successor Agent as provided for above in this
Section. Upon the acceptance of a successor’s appointment as an Agent hereunder,
such successor shall succeed to and become vested with all of the rights,
powers, privileges and duties of the retiring (or retired) Agent, and the
retiring Agent shall be discharged from all of its duties and obligations
hereunder or under the other

 

113



--------------------------------------------------------------------------------

Loan Documents (if not already discharged therefrom as provided above in this
Section). The fees payable by the Borrowers to a successor Agent shall be the
same as those payable to its predecessor unless otherwise agreed between the
Borrowers and such successor. After the retiring Agent’s resignation hereunder
and under the other Loan Documents, the provisions of this Article and
Section 10.04 shall continue in effect for the benefit of such retiring Agent,
its sub-agents and their respective Related Parties in respect of any actions
taken or omitted to be taken by any of them while the retiring Agent was acting
as such Agent.

Any resignation or removal by Bank of America as Agent pursuant to this Section
shall also constitute its resignation as L/C Issuer and Swing Line Lender. If
Bank of America resigns as an L/C Issuer, it shall retain all the rights,
powers, privileges and duties of the L/C Issuer hereunder with respect to all
Letters of Credit outstanding as of the effective date of its resignation as L/C
Issuer and all L/C Obligations with respect thereto, including the right to
require the Lenders to make Base Rate Loans or fund risk participations in
Unreimbursed Amounts pursuant to Section 2.03(c). If Bank of America resigns as
Swing Line Lender, it shall retain all the rights of the Swing Line Lender
provided for hereunder with respect to Swing Line Loans made by it and
outstanding as of the effective date of such resignation, including the right to
require the Lenders to make Base Rate Loans or fund risk participations in
outstanding Swing Line Loans pursuant to Section 2.04(c). Upon the appointment
by the Borrowers of a successor L/C Issuer or Swing Line Lender hereunder (which
successor shall in all cases be a Lender other than a Defaulting Lender),
(a) such successor shall succeed to and become vested with all of the rights,
powers, privileges and duties of the retiring L/C Issuer or Swing Line Lender,
as applicable, (b) the retiring L/C Issuer and Swing Line Lender shall be
discharged from all of their respective duties and obligations hereunder or
under the other Loan Documents, and (c) the successor L/C Issuer shall issue
letters of credit in substitution for the Letters of Credit, if any, outstanding
at the time of such succession or make other arrangements satisfactory to Bank
of America to effectively assume the obligations of Bank of America with respect
to such Letters of Credit.

9.07 Non-Reliance on Agent and Other Lenders. Each Lender and the L/C Issuer
acknowledges that it has, independently and without reliance upon the Agents or
any other Lender or any of their Related Parties and based on such documents and
information as it has deemed appropriate, made its own credit analysis and
decision to enter into this Agreement. Each Lender and the L/C Issuer also
acknowledges that it will, independently and without reliance upon the Agents or
any other Lender or any of their Related Parties and based on such documents and
information as it shall from time to time deem appropriate, continue to make its
own decisions in taking or not taking action under or based upon this Agreement,
any other Loan Document or any related agreement or any document furnished
hereunder or thereunder.

9.08 No Other Duties, Etc. Anything herein to the contrary notwithstanding, none
of the bookrunners, arrangers, co-syndication agents or co-documentation agents
listed on the cover page hereof shall have any powers, duties or
responsibilities under this Agreement or any of the other Loan Documents, except
in its capacity, as applicable, as an Agent, a Lender or the L/C Issuer
hereunder.

 

114



--------------------------------------------------------------------------------

9.09 Administrative Agent May File Proofs of Claim; Credit Bidding. In case of
the pendency of any proceeding under any Debtor Relief Law or any other judicial
proceeding relative to any Loan Party, the Administrative Agent (irrespective of
whether the principal of any Loan or L/C Obligation shall then be due and
payable as herein expressed or by declaration or otherwise and irrespective of
whether the Administrative Agent shall have made any demand on the Borrowers)
shall be entitled and empowered, by intervention in such proceeding or otherwise

(a) to file and prove a claim for the whole amount of the principal and interest
owing and unpaid in respect of the Loans, L/C Obligations and all other
Obligations that are owing and unpaid and to file such other documents as may be
necessary or advisable in order to have the claims of the Lenders, the L/C
Issuer and the Administrative Agent (including any claim for the reasonable
compensation, expenses, disbursements and advances of the Lenders, the L/C
Issuer and the Administrative Agent and their respective agents and counsel and
all other amounts due the Lenders, the L/C Issuer and the Administrative Agent
under Sections 2.03(h) and (i), 2.09 and 10.04) allowed in such judicial
proceeding; and

(b) to collect and receive any monies or other property payable or deliverable
on any such claims and to distribute the same;

and any custodian, receiver, assignee, trustee, liquidator, sequestrator or
other similar official in any such judicial proceeding is hereby authorized by
each Lender and the L/C Issuer to make such payments to the Administrative Agent
and, if the Administrative Agent shall consent to the making of such payments
directly to the Lenders and the L/C Issuer, to pay to the Administrative Agent
any amount due for the reasonable compensation, expenses, disbursements and
advances of the Administrative Agent and its agents and counsel, and any other
amounts due the Administrative Agent under Sections 2.09 and 10.04.

Nothing contained herein shall be deemed to authorize the Administrative Agent
to authorize or consent to or accept or adopt on behalf of any Lender or the L/C
Issuer any plan of reorganization, arrangement, adjustment or composition
affecting the Obligations or the rights of any Lender or the L/C Issuer to
authorize the Administrative Agent to vote in respect of the claim of any Lender
or the L/C Issuer or in any such proceeding.

The Secured Parties hereby irrevocably authorize the Administrative Agent, at
the direction of the Required Lenders, to credit bid all or any portion of the
Obligations (including accepting some or all of the Collateral in satisfaction
of some or all of the Obligations pursuant to a deed in lieu of foreclosure or
otherwise) and in such manner purchase (either directly or through one or more
acquisition vehicles) all or any portion of the Collateral (a) at any sale
thereof conducted under the provisions of the Bankruptcy Code of the United
States, including under Sections 363, 1123 or 1129 of the Bankruptcy Code of the
United States, or any similar Laws in any other jurisdictions to which a Loan
Party is subject, (b) at any other sale or foreclosure or acceptance of
collateral in lieu of debt conducted by (or with the consent or at the direction
of) the Administrative Agent (whether by judicial action or otherwise) in
accordance with any applicable Law. In connection with any such credit bid and
purchase, the Obligations owed to the Secured Parties shall be entitled to be,
and shall be, credit bid on a ratable basis (with Obligations with respect to
contingent or unliquidated claims receiving contingent interests

 

115



--------------------------------------------------------------------------------

in the acquired assets on a ratable basis that would vest upon the liquidation
of such claims in an amount proportional to the liquidated portion of the
contingent claim amount used in allocating the contingent interests) in the
asset or assets so purchased (or in the Equity Interests or debt instruments of
the acquisition vehicle or vehicles that are used to consummate such
purchase). In connection with any such bid (i) the Administrative Agent shall be
authorized to form one or more acquisition vehicles to make a bid, (ii) to adopt
documents providing for the governance of the acquisition vehicle or vehicles
(provided that any actions by the Administrative Agent with respect to such
acquisition vehicle or vehicles, including any disposition of the assets or
Equity Interests thereof shall be governed, directly or indirectly, by the vote
of the Required Lenders, irrespective of the termination of this Agreement and
without giving effect to the limitations on actions by the Required Lenders
contained in clauses (a) through (h) of Section 10.01 of this Agreement,
(iii) the Administrative Agent shall be authorized to assign the relevant
Obligations to any such acquisition vehicle pro rata by the Lenders, as a result
of which each of the Lenders shall be deemed to have received a pro rata portion
of any Equity Interests and/or debt instruments issued by such an acquisition
vehicle on account of the assignment of the Obligations to be credit bid, all
without the need for any Secured Party or acquisition vehicle to take any
further action, and (iv) to the extent that Obligations that are assigned to an
acquisition vehicle are not used to acquire Collateral for any reason (as a
result of another bid being higher or better, because the amount of Obligations
assigned to the acquisition vehicle exceeds the amount of debt credit bid by the
acquisition vehicle or otherwise), such Obligations shall automatically be
reassigned to the Lenders pro rata and the Equity Interests and/or debt
instruments issued by any acquisition vehicle on account of the Obligations that
had been assigned to the acquisition vehicle shall automatically be cancelled,
without the need for any Secured Party or any acquisition vehicle to take any
further action.

9.10 Collateral and Guaranty Matters. The Lenders and the L/C Issuer irrevocably
authorize each Agent, at its option and in its discretion,

(a) to release any Lien on any property granted to or held by the Agents under
any Loan Document (i) upon termination of the Aggregate Commitments and payment
in full of all Obligations (other than contingent indemnification obligations)
and the expiration or termination of all Letters of Credit, (ii) that is sold or
to be sold as part of or in connection with any sale permitted hereunder or
under any other Loan Document, or (iii) subject to Section 10.01, if approved,
authorized or ratified in writing by the Required Lenders;

(b) to subordinate any Lien on any property granted to or held by the Agents
under any Loan Document to the holder of any Lien on such property that is
permitted by Section 7.01(i); and

(c) to release any Guarantor from its obligations under the Guaranty and
Collateral Agreement if such Person ceases to be a Subsidiary of the Parent
Borrower as a result of a transaction permitted hereunder.

Upon request by either Agent at any time, the Required Lenders will confirm in
writing such Agent’s authority to release or subordinate its interest in
particular types or items of property, or to release any Guarantor from its
obligations under the Guaranty and Collateral

 

116



--------------------------------------------------------------------------------

Agreement pursuant to this Section 9.10. In each case as specified in this
Section 9.10, the Administrative Agent or the Collateral Agent, as applicable,
will, at the Borrowers’ expense, execute and deliver to the applicable Loan
Party such documents as such Loan Party may reasonably request to evidence the
release of such item of Collateral from the assignment and security interest
granted under the Security Documents or to subordinate its interest in such
item, or to release such Guarantor from its obligations under the guaranty
contained in the Guaranty and Collateral Agreement, in each case in accordance
with the terms of the Loan Documents and this Section 9.10.

Neither the Administrative Agent nor the Collateral Agent shall be responsible
for or have a duty to ascertain or inquire into any representation or warranty
regarding the existence, value or collectability of the Collateral, the
existence, priority or perfection of the Collateral Agent’s Lien thereon, or any
certificate prepared by any Loan Party in connection therewith, nor shall the
Administrative Agent or the Collateral Agent be responsible or liable to the
Lenders for any failure to monitor or maintain any portion of the Collateral.

Article X.

MISCELLANEOUS

10.01 Amendments, Etc. No amendment or waiver of any provision of this Agreement
or any other Loan Document, and no consent to any departure by the Borrowers or
any other Loan Party therefrom, shall be effective unless in writing signed by
the Required Lenders and the Borrowers or the applicable Loan Party, as the case
may be, and acknowledged by the Administrative Agent, and each such waiver or
consent shall be effective only in the specific instance and for the specific
purpose for which given; provided, however, that no such amendment, waiver or
consent shall:

(a) waive any condition set forth in Section 4.01(a) without the written consent
of each Lender;

(b) extend or increase the Commitment of any Lender (or reinstate any Commitment
terminated pursuant to Section 8.02) without the written consent of such Lender;

(c) postpone any date fixed by this Agreement or any other Loan Document for any
scheduled payment or prepayment of principal, interest, fees or other amounts
due to the Lenders (or any of them) or any mandatory reduction of the Aggregate
Commitments hereunder or under any other Loan Document without the written
consent of each Lender directly affected thereby;

(d) reduce the principal of, or the rate of interest specified herein on, any
Loan or L/C Borrowing, or (subject to clause (iv) of the second proviso to this
Section 10.01) any fees or other amounts payable hereunder or under any other
Loan Document without the written consent of each Lender directly affected
thereby; provided, however, that only the consent of the Required Lenders shall
be necessary (i) to amend the definition of “Default Rate” or to waive any
obligation of the Borrower to pay interest or Letter of Credit Fees at the
Default Rate or (ii) to amend any financial covenant hereunder (or any defined
term used therein) even if the effect of such amendment would be to reduce the
rate of interest on any Loan or L/C Borrowing or to reduce any fee payable
hereunder;

 

117



--------------------------------------------------------------------------------

(e) change Section 2.13 or Section 8.03 in a manner that would alter the pro
rata sharing of payments required thereby without the written consent of each
Lender;

(f) change any provision of this Section or the definition of “Required Lenders”
or any other provision hereof specifying the number or percentage of Lenders
required to amend, waive or otherwise modify any rights hereunder or make any
determination or grant any consent hereunder, without the written consent of
each Lender;

(g) release all or substantially all of the value of the guaranty contained in
the Guaranty and Collateral Agreement without the written consent of each
Lender, except as provided in Section 9.10; or

(h) release all or substantially all of the Collateral in any transaction or
series of related transactions without the written consent of each Lender,
except as provided in Section 9.10;

and, provided further, that (i) no amendment, waiver or consent shall, unless in
writing and signed by the L/C Issuer in addition to the Lenders required above,
affect the rights or duties of the L/C Issuer under this Agreement or any Issuer
Document relating to any Letter of Credit issued or to be issued by it; (ii) no
amendment, waiver or consent shall, unless in writing and signed by the
Administrative Agent in addition to the Lenders required above, affect the
rights or duties of the Administrative Agent under this Agreement or any other
Loan Document; (iii) no amendment, waiver or consent shall, unless in writing
and signed by the Swing Line Lender in addition to the Lenders required above,
affect the rights or duties of the Swing Line Lender under this Agreement; and
(iv) the Fee Letter may be amended, or rights or privileges thereunder waived,
in a writing executed only by the parties thereto. Notwithstanding anything to
the contrary herein, no Defaulting Lender shall have any right to approve or
disapprove any amendment, waiver or consent hereunder (and any amendment, waiver
or consent which by its terms requires the consent of all Lenders or each
affected Lender may be effected with the consent of the applicable Lenders other
than Defaulting Lenders), except that (x) the Commitment of any Defaulting
Lender may not be increased or extended without the consent of such Lender and
(y) any waiver, amendment or modification requiring the consent of all Lenders
or each affected Lender that by its terms affects any Defaulting Lender
disproportionately more adversely relative to other affected Lenders shall
require the consent of such Defaulting Lender.

10.02 Notices; Effectiveness; Electronic Communication.

(a) Notices Generally. Except as expressly provided otherwise in this Agreement
(and except as provided in subsection (b) below), all notices and other
communications provided for herein shall be in writing and shall be delivered by
hand or overnight courier service, mailed by certified or registered mail or
sent by telecopier as follows, and all notices and other communications
expressly permitted hereunder to be given by telephone shall be made to the
applicable telephone number, as follows:

(i) if to the Parent Borrower, the Administrative Agent, the Collateral Agent or
the L/C Issuer or the Swing Line Lender, to the address, telecopier number,
electronic mail address or telephone number specified for such Person on
Schedule 10.02; and

 

118



--------------------------------------------------------------------------------

(ii) if to any other Lender, to the address, telecopier number, electronic mail
address or telephone number specified in its Administrative Questionnaire
(including, as appropriate, notices delivered solely to the Person designated by
a Lender on its Administrative Questionnaire then in effect for the delivery of
notices that may contain material non-public information relating to the
Borrowers).

Notices and other communications sent by hand or overnight courier service, or
mailed by certified or registered mail, shall be deemed to have been given when
received; notices and other communications sent by telecopier shall be deemed to
have been given when sent (except that, if not given during normal business
hours for the recipient, shall be deemed to have been given at the opening of
business on the next Business Day for the recipient). Notices and other
communications delivered through electronic communications to the extent
provided in subsection (b) below, shall be effective as provided in such
subsection (b).

(b) Electronic Communications. Notices and other communications to the Lenders,
the Swing Line Lender and the L/C Issuer hereunder may be delivered or furnished
by electronic communication (including e-mail, FpML messaging, and Internet or
intranet websites) pursuant to procedures approved by the Administrative Agent,
provided that the foregoing shall not apply to notices to any Lender or the L/C
Issuer pursuant to Article II if such Lender or the L/C Issuer, as applicable,
has notified the Administrative Agent that it is incapable of receiving notices
under such Article by electronic communication. The Administrative Agent, the
Swing Line Lender, the L/C Issuer or the Parent Borrower may each, in its
discretion, agree to accept notices and other communications to it hereunder by
electronic communications pursuant to procedures approved by it, provided that
approval of such procedures may be limited to particular notices or
communications.

Unless the Administrative Agent otherwise prescribes, (i) notices and other
communications sent to an e-mail address shall be deemed received upon the
sender’s receipt of an acknowledgement from the intended recipient (such as by
the “return receipt requested” function, as available, return e-mail or other
written acknowledgement), provided that if such notice or other communication is
not sent during the normal business hours of the recipient, such notice or
communication shall be deemed to have been sent at the opening of business on
the next Business Day for the recipient, and (ii) notices or communications
posted to an Internet or intranet website shall be deemed received upon the
deemed receipt by the intended recipient at its e-mail address as described in
the foregoing clause (i) of notification that such notice or communication is
available and identifying the website address therefor.

(c) The Platform. THE PLATFORM IS PROVIDED “AS IS” AND “AS AVAILABLE.” THE AGENT
PARTIES (AS DEFINED BELOW) DO NOT WARRANT THE ACCURACY OR COMPLETENESS OF THE
BORROWER MATERIALS OR THE ADEQUACY OF THE PLATFORM, AND EXPRESSLY DISCLAIM
LIABILITY FOR ERRORS IN OR OMISSIONS FROM THE BORROWER MATERIALS. NO WARRANTY

 

119



--------------------------------------------------------------------------------

OF ANY KIND, EXPRESS, IMPLIED OR STATUTORY, INCLUDING ANY WARRANTY OF
MERCHANTABILITY, FITNESS FOR A PARTICULAR PURPOSE, NON-INFRINGEMENT OF THIRD
PARTY RIGHTS OR FREEDOM FROM VIRUSES OR OTHER CODE DEFECTS, IS MADE BY ANY AGENT
PARTY IN CONNECTION WITH THE BORROWER MATERIALS OR THE PLATFORM. In no event
shall the Administrative Agent or any of its Related Parties (collectively, the
“Agent Parties”) have any liability to the Borrowers, any Lender, the L/C Issuer
or any other Person for losses, claims, damages, liabilities or expenses of any
kind (whether in tort, contract or otherwise) arising out of any Borrower’s, any
Loan Party’s or the Administrative Agent’s transmission of Borrower Materials or
notices through the platform, any other electronic platform or electronic
messaging service, or through the Internet, except to the extent that such
losses, claims, damages, liabilities or expenses are determined by a court of
competent jurisdiction by a final and nonappealable judgment to have resulted
from the gross negligence or willful misconduct of such Agent Party; provided,
however, that in no event shall any Agent Party have any liability to the
Borrowers, any Lender, the L/C Issuer or any other Person for indirect, special,
incidental, consequential or punitive damages (as opposed to direct or actual
damages).

(d) Change of Address, Etc. Each of the Parent Borrower, the Administrative
Agent, the Collateral Agent and the L/C Issuer may change its address,
telecopier or telephone number for notices and other communications hereunder by
notice to the other parties hereto. Each other Lender may change its address,
telecopier or telephone number for notices and other communications hereunder by
notice to the Parent Borrower, the Administrative Agent, the Collateral Agent
and the L/C Issuer. In addition, each Lender agrees to notify the Administrative
Agent from time to time to ensure that the Administrative Agent has on record
(i) an effective address, contact name, telephone number, telecopier number and
electronic mail address to which notices and other communications may be sent
and (ii) accurate wire instructions for such Lender. Furthermore, each Public
Lender agrees to cause at least one individual at or on behalf of such Public
Lender to at all times have selected the “Private Side Information” or similar
designation on the content declaration screen of the Platform in order to enable
such Public Lender or its delegate, in accordance with such Public Lender’s
compliance procedures and applicable Law, including United States federal and
state securities Laws, to make reference to Borrower Materials that are not made
available through the “Public Side Information” portion of the Platform and that
may contain material non-public information with respect to the Borrower or its
securities for purposes of United States federal or state securities laws.

(e) Reliance by Administrative Agent, L/C Issuer and Lenders. The Administrative
Agent, the L/C Issuer and the Lenders shall be entitled to rely and act upon any
notices (including telephonic or electronic notices, Committed Loan Notices,
Letter of Credit Applications and Swing Line Loan Notices) purportedly given by
the Borrowers or on behalf of the Borrowers even if (i) such notices were not
made in a manner specified herein, were incomplete or were not preceded or
followed by any other form of notice specified herein, or (ii) the terms
thereof, as understood by the recipient, varied from any confirmation thereof.
The Borrowers shall indemnify the Administrative Agent, the L/C Issuer, each
Lender and the Related Parties of each of them from all losses, costs, expenses
and liabilities resulting from the reliance by such Person on each notice
purportedly given by the Borrowers or on behalf of

 

120



--------------------------------------------------------------------------------

the Borrowers. All telephonic notices to and other telephonic communications
with the Administrative Agent may be recorded by the Administrative Agent, and
each of the parties hereto hereby consents to such recording.

10.03 No Waiver; Cumulative Remedies. No failure by any Lender, the L/C Issuer,
the Collateral Agent or the Administrative Agent to exercise, and no delay by
any such Person in exercising, any right, remedy, power or privilege hereunder
or under any other Loan Document shall operate as a waiver thereof; nor shall
any single or partial exercise of any right, remedy, power or privilege
hereunder preclude any other or further exercise thereof or the exercise of any
other right, remedy, power or privilege. The rights, remedies, powers and
privileges herein provided, and provided under each other Loan Document, are
cumulative and not exclusive of any rights, remedies, powers and privileges
provided by law.

Notwithstanding anything to the contrary contained herein or in any other Loan
Document, the authority to enforce rights and remedies hereunder and under the
other Loan Documents against the Loan Parties or any of them shall be vested
exclusively in, and all actions and proceedings at law in connection with such
enforcement shall be instituted and maintained exclusively by, the
Administrative Agent in accordance with Section 8.02 for the benefit of all the
Lenders and the L/C Issuer; provided, however, that the foregoing shall not
prohibit (a) the Administrative Agent from exercising on its own behalf the
rights and remedies that inure to its benefit (solely in its capacity as
Administrative Agent) hereunder and under the other Loan Documents, (b) the L/C
Issuer or the Swing Line Lender from exercising the rights and remedies that
inure to its benefit (solely in its capacity as L/C Issuer or Swing Line Lender,
as the case may be) hereunder and under the other Loan Documents, (c) any Lender
from exercising setoff rights in accordance with Section 10.08 (subject to the
terms of Section 2.12), or (d) any Lender from filing proofs of claim or
appearing and filing pleadings on its own behalf during the pendency of a
proceeding relative to any Loan Party under any Debtor Relief Law; and provided,
further, that if at any time there is no Person acting as Administrative Agent
hereunder and under the other Loan Documents, then (i) the Required Lenders
shall have the rights otherwise ascribed to the Administrative Agent pursuant to
Section 8.02 and (ii) in addition to the matters set forth in clauses (b),
(c) and (d) of the preceding proviso and subject to Section 2.12, any Lender
may, with the consent of the Required Lenders, enforce any rights and remedies
available to it and as authorized by the Required Lenders.

10.04 Expenses; Indemnity; Damage Waiver.

(a) Costs and Expenses. The Borrowers shall pay (i) all reasonable out-of-pocket
expenses incurred by the Administrative Agent, the Collateral Agent and their
Affiliates (including the reasonable fees, charges and disbursements of counsel
for the Administrative Agent), in connection with the syndication of the credit
facilities provided for herein, the preparation, negotiation, execution,
delivery and administration of this Agreement and the other Loan Documents or
any amendments, modifications or waivers of the provisions hereof or thereof
(whether or not the transactions contemplated hereby or thereby shall be
consummated), (ii) all reasonable out-of-pocket expenses incurred by the L/C
Issuer in connection with the issuance, amendment, renewal or extension of any
Letter of Credit or any demand for payment thereunder and (iii) all
out-of-pocket expenses incurred by the

 

121



--------------------------------------------------------------------------------

Administrative Agent, any Lender (including the Swing Line Lender) or the L/C
Issuer, including the legal fees, charges and disbursements of any counsel for
the Administrative Agent, the Collateral Agent, any Lender (including the Swing
Line Lender) or the L/C Issuer, in connection with the enforcement or protection
of its rights (A) in connection with this Agreement and the other Loan
Documents, including its rights under this Section, or (B) in connection with
the Loans made or Letters of Credit issued hereunder, including all such
out-of-pocket expenses incurred during any workout, restructuring or
negotiations in respect of such Loans or Letters of Credit.

(b) Indemnification by Borrowers. The Borrowers shall indemnify the
Administrative Agent, the Collateral Agent (and any sub-agent of either of the
foregoing), each Lender and the L/C Issuer, and each Related Party of any of the
foregoing Persons (each such Person being called an “Indemnitee”) against, and
hold each Indemnitee harmless from, any and all losses, claims, damages,
liabilities and related expenses (including the fees, charges and disbursements
of any counsel for any Indemnitee), incurred by any Indemnitee or asserted
against any Indemnitee by any third party or by the Borrowers or any other Loan
Party arising out of, in connection with, or as a result of (i) the execution or
delivery of this Agreement, any other Loan Document or any agreement or
instrument contemplated hereby or thereby, the performance by the parties hereto
of their respective obligations hereunder or thereunder, or the consummation of
the transactions contemplated hereby or thereby, or in the case of the
Administrative Agent (and any sub-agent thereof) and its Related Parties only,
the administration of this Agreement and the other Loan Documents, (ii) any Loan
or Letter of Credit or the use or proposed use of the proceeds therefrom
(including any refusal by the L/C Issuer to honor a demand for payment under a
Letter of Credit if the documents presented in connection with such demand do
not strictly comply with the terms of such Letter of Credit), (iii) any actual
or alleged presence or release of Hazardous Materials on or from any property
owned or operated by Parent Borrower or any of its Subsidiaries, or any
Environmental Liability related in any way to Parent Borrower or any of its
Subsidiaries, or (iv) any actual or prospective claim, litigation, investigation
or proceeding relating to any of the foregoing, whether based on contract, tort
or any other theory, whether brought by a third party or by any Borrower or any
other Loan Party, and regardless of whether any Indemnitee is a party thereto,
IN ALL CASES, WHETHER OR NOT CAUSED BY OR ARISING, IN WHOLE OR IN PART, OUT OF
THE COMPARATIVE, CONTRIBUTORY OR SOLE NEGLIGENCE OF THE INDEMNITEE; provided
that such indemnity shall not, as to any Indemnitee, be available to the extent
that such losses, claims, damages, liabilities or related expenses (x) are
determined by a court of competent jurisdiction by final and nonappealable
judgment to have resulted from the gross negligence or willful misconduct of
such Indemnitee or (y) relate to claims, damages, losses, liabilities or
expenses that are found in a final non-appealable judgment by a court of
competent jurisdiction to have resulted from any dispute solely among
Indemnitees (other than any claims against any Indemnitee in its capacity or in
fulfilling its role as an Administrative Agent, Collateral Agent,
Co-Documentation Agent, Co-Syndication Agent or Arranger and other than any
claims arising out of an act or omission on the part of the Parent Borrower, its
Subsidiaries or their respective Affiliates). Without limiting the provisions of
Section 3.01(c), this Section 10.04(b) shall not apply with respect to Taxes
other than any Taxes that represent losses, claims, damages, etc. arising from
any non-Tax claim.

 

122



--------------------------------------------------------------------------------

(c) Reimbursement by Lenders. To the extent that the Borrowers for any reason
fail to indefeasibly pay any amount required under subsection (a) or (b) of this
Section to be paid by it to the Administrative Agent (or any sub-agent thereof),
the L/C Issuer, the Swing Line Lender or any Related Party of any of the
foregoing, each Lender severally agrees to pay to the Administrative Agent (or
any such sub-agent), the L/C Issuer, the Swing Line Lender or such Related
Party, as the case may be, such Lender’s Applicable Percentage (determined as of
the time that the applicable unreimbursed expense or indemnity payment is
sought) of such unpaid amount, provided that the unreimbursed expense or
indemnified loss, claim, damage, liability or related expense, as the case may
be, was incurred by or asserted against the Administrative Agent (or any such
sub-agent) or the L/C Issuer or Swing Line Lender in its capacity as such, or
against any Related Party of any of the foregoing acting for the Administrative
Agent (or any such sub-agent) or L/C Issuer or Swing Line Lender in connection
with such capacity. The obligations of the Lenders under this subsection (c) are
subject to the provisions of Section 2.12(d).

(d) Waiver of Consequential Damages, Etc. To the fullest extent permitted by
applicable Law, the Loan Parties shall not assert, and hereby waive, any claim
against any Indemnitee, on any theory of liability, for special, indirect,
consequential or punitive damages (as opposed to direct or actual damages)
arising out of, in connection with, or as a result of, this Agreement, any other
Loan Document or any agreement or instrument contemplated hereby, the
transactions contemplated hereby or thereby, any Loan or Letter of Credit or the
use of the proceeds thereof. No Indemnitee referred to in subsection (b) above
shall be liable for any damages arising from the use by unintended recipients of
any information or other materials distributed to such unintended recipients by
such Indemnitee through telecommunications, electronic or other information
transmission systems in connection with this Agreement or the other Loan
Documents or the transactions contemplated hereby or thereby.

(e) Payments. All amounts due under this Section shall be payable not later than
ten Business Days after written demand therefor.

(f) Survival. The agreements in this Section and the indemnity provision of
Section 10.04(b) shall survive the resignation of the Administrative Agent, the
Collateral Agent, the L/C Issuer and the Swing Line Lender, the replacement of
any Lender, the termination of the Aggregate Commitments and the repayment,
satisfaction or discharge of all the other Obligations.

10.05 Payments Set Aside. To the extent that any payment by or on behalf of the
Loan Parties is made to the Administrative Agent, the L/C Issuer or any Lender
(including the Swing Line Lender), or the Administrative Agent, the L/C Issuer
or any Lender (including the Swing Line Lender) exercises its right of setoff,
and such payment or the proceeds of such setoff or any part thereof is
subsequently invalidated, declared to be fraudulent or preferential, set aside
or required (including pursuant to any settlement entered into by the
Administrative Agent, the L/C Issuer or such Lender or Swing Line Lender in its
discretion) to be repaid to a trustee, receiver or any other party, in
connection with any proceeding under any Debtor Relief Law or otherwise, then
(a) to the extent of such recovery, the obligation or part thereof originally
intended to be satisfied shall be revived and continued in full force and effect
as if such payment

 

123



--------------------------------------------------------------------------------

had not been made or such setoff had not occurred, and (b) each Lender
(including the Swing Line Lender) and the L/C Issuer severally agrees to pay to
the Administrative Agent upon demand its applicable share (without duplication)
of any amount so recovered from or repaid by the Administrative Agent, plus
interest thereon from the date of such demand to the date such payment is made
at a rate per annum equal to the Federal Funds Rate from time to time in effect.
The obligations of the Lenders (including the Swing Line Lender) and the L/C
Issuer under clause (b) of the preceding sentence shall survive the payment in
full of the Obligations and the termination of this Agreement.

10.06 Successors and Assigns.

(a) Successors and Assigns Generally. The provisions of this Agreement shall be
binding upon and inure to the benefit of the parties hereto and their respective
successors and assigns permitted hereby, except that (other than pursuant to a
transaction permitted by Section 7.04) neither the Borrowers nor any other Loan
Party may assign or otherwise transfer any of its rights or obligations
hereunder without the prior written consent of the Administrative Agent and each
Lender (including the Swing Line Lender) and no Lender (including the Swing Line
Lender) may assign or otherwise transfer any of its rights or obligations
hereunder except (i) to an Eligible Assignee in accordance with the provisions
of subsection (b) of this Section, (ii) by way of participation in accordance
with the provisions of subsection (d) of this Section, or (iii) by way of pledge
or assignment of a security interest subject to the restrictions of subsection
(f) of this Section (and any other attempted assignment or transfer by any party
hereto shall be null and void). Nothing in this Agreement, expressed or implied,
shall be construed to confer upon any Person (other than the parties hereto,
their respective successors and assigns permitted hereby, Participants to the
extent provided in subsection (d) of this Section and, to the extent expressly
contemplated hereby, the Related Parties of each of the Administrative Agent,
the L/C Issuer and the Lenders (including the Swing Line Lender)) any legal or
equitable right, remedy or claim under or by reason of this Agreement.

(b) Assignments by Lenders. Any Lender may at any time assign to one or more
Eligible Assignees all or a portion of its rights and obligations under this
Agreement (including all or a portion of its Commitment and the Loans (including
for purposes of this subsection (b), participations in L/C Obligations and in
Swing Line Loans) at the time owing to it); provided that

(i) except in the case of an assignment of the entire remaining amount of the
assigning Lender’s Commitment and the Loans at the time owing to it or in the
case of an assignment to a Lender or an Affiliate of a Lender or an Approved
Fund with respect to a Lender, the aggregate amount of the Commitment (which for
this purpose includes Loans outstanding thereunder) or, if the Commitment is not
then in effect, the principal outstanding balance of the Loans of the assigning
Lender subject to each such assignment, determined as of the date the Assignment
and Assumption with respect to such assignment is delivered to the
Administrative Agent or, if “Trade Date” is specified in the Assignment and
Assumption, as of the Trade Date, shall not be less than $5,000,000 unless each
of the Administrative Agent and, so long as no Event of Default has occurred and
is continuing, the Parent Borrower otherwise consents (each such consent not to
be unreasonably

 

124



--------------------------------------------------------------------------------

withheld or delayed); provided, however, that concurrent assignments to members
of an Assignee Group and concurrent assignments from members of an Assignee
Group to a single Eligible Assignee (or to an Eligible Assignee and members of
its Assignee Group) will be treated as a single assignment for purposes of
determining whether such minimum amount has been met;

(ii) each partial assignment shall be made as an assignment of a proportionate
part of all the assigning Lender’s rights and obligations under this Agreement
with respect to the Loans or the Commitment assigned, except that this clause
(ii) shall not apply to the Swing Line Lender’s rights and obligations in
respect of Swing Line Loans;

(iii) except in the case of an assignment to a Lender, an Affiliate of a Lender
or an Approved Fund, the consent of the Parent Borrower (such consent not to be
unreasonably withheld, delayed or conditioned) shall be required for any
assignment unless an Event of Default has occurred and is continuing at the time
of such assignment; provided that the Parent Borrower shall be deemed to have
consented to any such assignment unless it shall object thereto by written
notice to the Administrative Agent within 5 Business Days after having received
notice thereof);

(iv) except in the case of an assignment to a Lender, an Affiliate of a Lender
or an Approved Fund, the consent of the Administrative Agent (such consent not
to be unreasonably withheld);

(v) the consent of the L/C Issuer (such consent not to be unreasonably withheld
or delayed) shall be required for any assignment that increases the obligation
of the assignee to participate in exposure under one or more Letters of Credit
(whether or not then outstanding);

(vi) the parties (other than the Parent Borrower unless its consent to such
assignment is required hereunder) to each assignment shall execute and deliver
to the Administrative Agent an Assignment and Assumption together with a
processing and recordation fee of $3,500; provided, however, that the
Administrative Agent may, in its sole discretion, elect to waive such processing
and recordation fee in the case of any assignment. The assignee, if it is not a
Lender, shall deliver to the Administrative Agent an Administrative
Questionnaire;

(vii) no such assignment shall be made (A) to any Defaulting Lender or any of
its Subsidiaries, or any Person who, upon becoming a Lender hereunder, would
constitute any of the foregoing Persons described in this clause (A), (B) to a
natural person or (C) to the Parent Borrower or its respective Affiliates or
Subsidiaries; and

(viii) in connection with any assignment of rights and obligations of any
Defaulting Lender hereunder, no such assignment shall be effective unless and
until, in addition to the other conditions thereto set forth herein, the parties
to the assignment shall make such additional payments to the Administrative
Agent in an aggregate amount sufficient, upon distribution thereof as
appropriate (which may be outright payment,

 

125



--------------------------------------------------------------------------------

purchases by the assignee of participations or subparticipations, or other
compensating actions, including funding, with the consent of the Parent Borrower
and the Administrative Agent, the applicable pro rata share of Loans previously
requested but not funded by the Defaulting Lender, to each of which the
applicable assignee and assignor hereby irrevocably consent), to (x) pay and
satisfy in full all payment liabilities then owed by such Defaulting Lender to
the Administrative Agent, the L/C Issuer, the Swing Line Lender or any other
Lender hereunder (and interest accrued thereon) and (y) acquire (and fund as
appropriate) its full pro rata share of all Loans and participations in Letters
of Credit and Swing Line Loans in accordance with its Applicable Percentage.
Notwithstanding the foregoing, in the event that any assignment of rights and
obligations of any Defaulting Lender hereunder shall become effective under
applicable Law without compliance with the provisions of this paragraph, then
the assignee of such interest shall be deemed to be a Defaulting Lender for all
purposes of this Agreement until such compliance occurs.

Subject to acceptance and recording thereof by the Administrative Agent pursuant
to subsection (c) of this Section, from and after the effective date specified
in each Assignment and Assumption, the Eligible Assignee thereunder shall be a
party to this Agreement and, to the extent of the interest assigned by such
Assignment and Assumption, have the rights and obligations of a Lender under
this Agreement, and the assigning Lender thereunder shall, to the extent of the
interest assigned by such Assignment and Assumption, be released from its
obligations under this Agreement (and, in the case of an Assignment and
Assumption covering all of the assigning Lender’s rights and obligations under
this Agreement, such Lender shall cease to be a party hereto) but shall continue
to be entitled to the benefits of Sections 3.01, 3.04, 3.05, and 10.04 with
respect to facts and circumstances occurring prior to the effective date of such
assignment. Upon request, the Borrowers (at their expense) shall execute and
deliver a Note to the assignee Lender. Any assignment or transfer by a Lender of
rights or obligations under this Agreement that does not comply with this
subsection shall be treated for purposes of this Agreement as a sale by such
Lender of a participation in such rights and obligations in accordance with
subsection (d) of this Section.

(c) Register. The Administrative Agent, acting solely for this purpose as an
agent of the Borrowers (and such agency being solely for tax purposes), shall
maintain at the Administrative Agent’s Office a copy of each Assignment and
Assumption delivered to it and a register for the recordation of the names and
addresses of the Lenders, and the Commitments of, and principal amounts of the
Loans and L/C Obligations owing to, each Lender pursuant to the terms hereof
from time to time (the “Register”). The entries in the Register shall be
conclusive, and the Borrowers, the Administrative Agent, the Collateral Agent,
the L/C Issuer and the Lenders may treat each Person whose name is recorded in
the Register pursuant to the terms hereof as a Lender hereunder for all purposes
of this Agreement, notwithstanding notice to the contrary. In addition, the
Administrative Agent shall maintain on the Register information regarding the
designation, and revocation of designation, of any Lender as a Defaulting
Lender. The Register shall be available for inspection by each of the Borrowers,
the L/C Issuer, the Swing Line Lender and the Collateral Agent at any reasonable
time and from time to time upon reasonable prior notice.

 

126



--------------------------------------------------------------------------------

(d) Participations. Any Lender may at any time, without the consent of, or
notice to, the Borrowers or the Administrative Agent, sell participations to any
Person (other than a natural person, a Defaulting Lender or the Parent Borrower
or any of the Parent Borrower’s Affiliates or Subsidiaries) (each, a
“Participant”) in all or a portion of such Lender’s rights and/or obligations
under this Agreement (including all or a portion of its Commitment and/or the
Loans (including such Lender’s participations in L/C Obligations and/or Swing
Line Loans owing to it); provided that (i) such Lender’s obligations under this
Agreement shall remain unchanged, (ii) such Lender shall remain solely
responsible to the other parties hereto for the performance of such obligations
and (iii) the Parent Borrower, the Administrative Agent, the Lenders, the L/C
Issuer and the Swing Line Lender shall continue to deal solely and directly with
such Lender in connection with such Lender’s rights and obligations under this
Agreement. Each Lender that sells a participation pursuant to this
Section 10.6(d) shall maintain a register on which it records the name and
address of each participant and the principal amounts of each participant’s
participation interest with respect to the Loans (each, a “Participant
Register”). The entries in the Participant Register shall be conclusive absent
manifest error, and such Lender shall treat each Person whose name is recorded
in the Participant Register as the owner of a participation with respect to the
Loans for all purposes under this Agreement, notwithstanding any notice to the
contrary.

Any agreement or instrument pursuant to which a Lender sells such a
participation shall provide that such Lender shall retain the sole right to
enforce this Agreement and to approve any amendment, modification or waiver of
any provision of this Agreement; provided that such agreement or instrument may
provide that such Lender will not, without the consent of the Participant, agree
to any amendment, waiver or other modification described in the first proviso to
Section 10.01 that affects such Participant. Subject to subsection (e) of this
Section, the Borrowers agree that each Participant shall be entitled to the
benefits of Sections 3.01, 3.04 and 3.05 (subject to the requirements and
limitations therein, including the requirements under Section 3.01(f) (it being
understood that the documentation required under Section 3.01(f) shall be
delivered to the participating Lender)) to the same extent as if it were a
Lender and had acquired its interest by assignment pursuant to subsection (b) of
this Section. To the extent permitted by law, each Participant also shall be
entitled to the benefits of Section 10.08 as though it were a Lender, provided
such Participant agrees to be subject to Section 2.13 as though it were a
Lender.

(e) Limitations upon Participant Rights. A Participant shall not be entitled to
receive any greater payment under Section 3.01 or 3.04 than the applicable
Lender would have been entitled to receive with respect to the participation
sold to such Participant, unless the sale of the participation to such
Participant is made with the Parent Borrower’s prior written consent. A
Participant that would be a Foreign Lender if it were a Lender shall not be
entitled to the benefits of Section 3.01 unless the Parent Borrower is notified
of the participation sold to such Participant and provided with all information
required to be included in the Register and such Participant agrees, for the
benefit of the Borrowers, to comply with Section 3.01(f) as though it were a
Lender.

(f) Certain Pledges. Any Lender may at any time pledge or assign a security
interest in all or any portion of its rights under this Agreement (including
under its Note, if

 

127



--------------------------------------------------------------------------------

any) to secure obligations of such Lender, including any pledge or assignment to
secure obligations to a Federal Reserve Bank or another central bank; provided
that no such pledge or assignment shall release such Lender from any of its
obligations hereunder or substitute any such pledgee or assignee for such Lender
as a party hereto.

(g) Resignation as L/C Issuer or Swing Line Lender after Assignment.
Notwithstanding anything to the contrary contained herein, if at any time Bank
of America assigns all of its Commitment and Loans pursuant to subsection
(b) above, Bank of America may, (i) upon 30 days’ notice to the Parent Borrower
and the Lenders, resign as L/C Issuer and/or (ii) upon 30 days’ notice to the
Parent Borrower and the Lenders, resign as Swing Line Lender. In the event of
any such resignation as L/C Issuer or Swing Line Lender, the Parent Borrower
shall be entitled to appoint from among the Lenders a successor L/C Issuer or
Swing Line Lender hereunder; provided, however, that no failure by the Parent
Borrower to appoint any such successor shall affect the resignation of Bank of
America as L/C Issuer or Swing Line Lender, as the case may be. If Bank of
America resigns as L/C Issuer, it shall retain all the rights, powers,
privileges and duties of the L/C Issuer hereunder with respect to all Letters of
Credit outstanding as of the effective date of its resignation as L/C Issuer and
all L/C Obligations with respect thereto (including the right to require the
Lenders to make Base Rate Loans or fund risk participations in Unreimbursed
Amounts pursuant to Section 2.03(c)). If Bank of America resigns as Swing Line
Lender, it shall retain all the rights of the Swing Line Lender provided for
hereunder with respect to Swing Line Loans made by it and outstanding as of the
effective date of such resignation, including the right to require the Lenders
to make Base Rate Loans or fund risk participations in outstanding Swing Line
Loans pursuant to Section 2.04(c). Upon the appointment of a successor L/C
Issuer and/or Swing Line Lender, (a) such successor shall succeed to and become
vested with all of the rights, powers, privileges and duties of the retiring L/C
Issuer or Swing Line Lender, as the case may be and (b) the successor L/C Issuer
or Swing Line Lender shall issue letters of credit in substitution for the
Letters of Credit, if any, outstanding at the time of such succession or make
other arrangements satisfactory to Bank of America to effectively assume the
obligations of Bank of America with respect to such Letters of Credit.
Notwithstanding anything else to the contary herein, any successor L/C Issuer or
Swing Line Lender must agree to be appointed by the Parent Borrower prior to its
appointment taking effect.

10.07 Treatment of Certain Information; Confidentiality. Each of the
Administrative Agent, the Collateral Agent, the Lenders and the L/C Issuer
agrees to maintain the confidentiality of the Information (as defined below),
except that Information may be disclosed (a) to its Affiliates and to its and
its Affiliates’ respective partners, directors, officers, employees, agents,
trustees, advisors and representatives (it being understood that the Persons to
whom such disclosure is made will be informed of the confidential nature of such
Information and instructed to keep such Information confidential), (b) to the
extent requested by any regulatory authority purporting to have jurisdiction
over it (including any self-regulatory authority, such as the National
Association of Insurance Commissioners), (c) to the extent required by
applicable Laws or regulations or by any subpoena or similar legal process,
(d) to any other party hereto, (e) in connection with the exercise of any
remedies hereunder or under any other Loan Document or any action or proceeding
relating to this Agreement or any other Loan Document or the enforcement of
rights hereunder or thereunder, (f) subject to an agreement

 

128



--------------------------------------------------------------------------------

containing provisions substantially the same as those of this Section, to
(i) any assignee of or Participant in, or any prospective assignee of or
Participant in, any of its rights or obligations under this Agreement or
(ii) any actual or prospective counterparty (or its advisors) to any Hedging
Contract relating to any Borrower and its obligations, (g) with the written
consent of the Parent Borrower or (h) to the extent such Information (x) becomes
publicly available other than as a result of a breach of this Section or
(y) becomes available to the Administrative Agent, the Collateral Agent, any
Lender, the L/C Issuer or any of their respective Affiliates on a
nonconfidential basis from a source other than the Borrowers.

For purposes of this Section, “Information” means all information received from
any Loan Party or any Subsidiary thereof relating to any Loan Party or any
Subsidiary thereof or their respective businesses, other than any such
information that is available to the Administrative Agent, any Lender or the L/C
Issuer on a nonconfidential basis prior to disclosure by any Loan Party or any
Subsidiary thereof, provided that, in the case of information received from a
Loan Party or any such Subsidiary after the date hereof, such information is
clearly identified at the time of delivery as confidential. Any Person required
to maintain the confidentiality of Information as provided in this Section shall
be considered to have complied with its obligation to do so if such Person has
exercised the same degree of care to maintain the confidentiality of such
Information as such Person would accord to its own confidential information.

Each of the Administrative Agent, the Collateral Agent, the Lenders and the L/C
Issuer acknowledges that (a) the Information may include material non-public
information concerning the Parent Borrower or a Subsidiary, as the case may be,
(b) it has developed compliance procedures regarding the use of material
non-public information and (c) it will handle such material non-public
information in accordance with applicable Law, including United States federal
and state securities Laws.

10.08 Right of Setoff. If an Event of Default shall have occurred and be
continuing, each Lender, the L/C Issuer and each of their respective Affiliates
is hereby authorized at any time and from time to time, to the fullest extent
permitted by applicable Law, to set off and apply any and all deposits (general
or special, time or demand, provisional or final, in whatever currency) at any
time held and other obligations (in whatever currency) at any time owing by such
Lender, the L/C Issuer or any such Affiliate to or for the credit or the account
of the Borrowers or any other Loan Party against any and all of the obligations
of the Borrowers or such Loan Party now or hereafter existing under this
Agreement or any other Loan Document to such Lender or the L/C Issuer,
irrespective of whether or not such Lender or the L/C Issuer shall have made any
demand under this Agreement or any other Loan Document and although such
obligations of the Borrowers or such Loan Party may be contingent or unmatured
or are owed to a branch or office of such Lender or the L/C Issuer different
from the branch or office holding such deposit or obligated on such
indebtedness; provided, that in the event that any Defaulting Lender shall
exercise any such right of setoff, (x) all amounts so set off shall be paid over
immediately to the Administrative Agent for further application in accordance
with the provisions of Section 2.15 and, pending such payment, shall be
segregated by such Defaulting Lender from its other funds and deemed held in
trust for the benefit of the Administrative Agent and the Lenders, and (y) the
Defaulting Lender shall provide promptly to the Administrative

 

129



--------------------------------------------------------------------------------

Agent a statement describing in reasonable detail the Obligations owing to such
Defaulting Lender as to which it exercised such right of setoff. The rights of
each Lender, the L/C Issuer and their respective Affiliates under this Section
are in addition to other rights and remedies (including other rights of setoff)
that such Lender, the L/C Issuer or their respective Affiliates may have. Each
Lender and the L/C Issuer agrees to notify the Parent Borrower and the
Administrative Agent promptly after any such setoff and application, provided
that the failure to give such notice shall not affect the validity of such
setoff and application.

The Administrative Agent hereby appoints each of the L/C Issuer and Lenders to
serve as its bailee to perfect the Administrative Agent’s Liens in any
Collateral in the possession of such L/C Issuer and Lender. L/C Issuer and each
Lender possessing any Collateral agrees to so act as bailee for the
Administrative Agent in accordance with the terms and provisions hereof. In
furtherance of the forgoing, L/C Issuer and each Lender acknowledges that
certain of the Loan Parties maintain deposit accounts, securities accounts and
commodities accounts with one or more of the Administrative Agent, L/C Issuer
and Lenders (all such accounts maintained by Loan Parties with one or more of
the Administrative Agent, L/C Issuer and Lenders being herein collectively
called the “Lender Party Accounts” and individually a “Lender Party Account”).
L/C Issuer and each Lender agrees to hold its Lender Party Accounts as bailee
for the Administrative Agent to perfect the security interest held for the
benefit of the L/C Issuer or a Lender therein. Prior to the receipt by L/C
Issuer or a Lender of notice from the Administrative Agent that it is exercising
exclusive control over any Lender Party Account (a “Notice of Exclusive
Control”), the Loan Parties are entitled to make withdrawals from the Lender
Party Accounts and make deposits into and give entitlement orders with respect
to the Lender Party Accounts. Once L/C Issuer or a Lender has a Notice of
Exclusive Control, which such notice shall not be given until an Event of
Default has occurred and is continuing, the Administrative Agent shall be the
only party entitled to make withdrawals from or otherwise give any entitlement
order or other direction with respect to the Lender Party Accounts. To the
extent not already occurring, L/C Issuer and each Lender agrees to transfer, in
immediately available funds by wire transfer to the Administrative Agent, the
amount of the collected funds credited to the deposit accounts which are Lender
Party Accounts held by such L/C Issuer or Lender, and deliver to the
Administrative Agent all moneys or instruments relating thereto or held therein
and any other Collateral at any time the Administrative Agent demands payment or
delivery thereof after a Notice of Exclusive Control has been delivered to such
L/C Issuer or Lender. Each Loan Party agrees that L/C Issuer and each Lender is
authorized to immediately deliver all the Collateral to the Administrative Agent
upon the L/C Issuer’s or Lender’s receipt of a Notice of Exclusive Control from
the Administrative Agent.

10.09 Interest Rate Limitation. Notwithstanding anything to the contrary
contained in any Loan Document, the interest paid or agreed to be paid under the
Loan Documents shall not exceed the maximum rate of non-usurious interest
permitted by applicable Law (the “Maximum Rate”). If the Administrative Agent,
L/C Issuer, the Swing Line Lender or any Lender shall receive interest in an
amount that exceeds the Maximum Rate, the excess interest shall be applied to
the principal of the Loans or, if it exceeds such unpaid principal, refunded to
the Borrowers. In determining whether the interest contracted for, charged, or
received by the Administrative Agent, L/C Issuer, the Swing Line Lender or a
Lender exceeds the Maximum Rate, such Person may, to the extent permitted by
applicable Law, (a) characterize any payment

 

130



--------------------------------------------------------------------------------

that is not principal as an expense, fee, or premium rather than interest,
(b) exclude voluntary prepayments and the effects thereof, and (c) amortize,
prorate, allocate, and spread in equal or unequal parts the total amount of
interest throughout the contemplated term of the Obligations hereunder.

10.10 Counterparts; Integration; Effectiveness. This Agreement may be executed
in counterparts (and by different parties hereto in different counterparts),
each of which shall constitute an original, but all of which when taken together
shall constitute a single contract. This Agreement and the other Loan Documents
constitute the entire contract among the parties relating to the subject matter
hereof and supersede any and all previous agreements and understandings, oral or
written, relating to the subject matter hereof. Except as provided in
Section 4.01, this Agreement shall become effective when it shall have been
executed by the Administrative Agent and when the Administrative Agent shall
have received counterparts hereof that, when taken together, bear the signatures
of each of the other parties hereto. Delivery of an executed counterpart of a
signature page of this Agreement by telecopy or other electronic imaging means
(e.g., “pdf” or “tiff”) shall be effective as delivery of a manually executed
counterpart of this Agreement.

10.11 Survival of Representations and Warranties. All representations and
warranties made hereunder and in any other Loan Document or other document
delivered pursuant hereto or thereto or in connection herewith or therewith
shall survive the execution and delivery hereof and thereof. Such
representations and warranties have been or will be relied upon by the
Administrative Agent and each Lender, regardless of any investigation made by
the Administrative Agent or any Lender or on their behalf and notwithstanding
that the Administrative Agent or any Lender may have had notice or knowledge of
any Default at the time of any Credit Extension, and shall continue in full
force and effect as long as any Loan or any other Obligation hereunder shall
remain unpaid or unsatisfied or any Letter of Credit shall remain outstanding.

10.12 Severability. If any provision of this Agreement or the other Loan
Documents is held to be illegal, invalid or unenforceable, (a) the legality,
validity and enforceability of the remaining provisions of this Agreement and
the other Loan Documents shall not be affected or impaired thereby and (b) the
parties shall endeavor in good faith negotiations to replace the illegal,
invalid or unenforceable provisions with valid provisions the economic effect of
which comes as close as possible to that of the illegal, invalid or
unenforceable provisions. The invalidity of a provision in a particular
jurisdiction shall not invalidate or render unenforceable such provision in any
other jurisdiction. Without limiting the foregoing provisions of this
Section 10.12, if and to the extent that the enforceability of any provisions in
this Agreement relating to Defaulting Lenders shall be limited by Debtor Relief
Laws, as determined in good faith by the Administrative Agent, the L/C Issuer or
the Swing Line Lender, as applicable, then such provisions shall be deemed to be
in effect only to the extent not so limited.

10.13 Replacement of Lenders. If (a) any Lender requests compensation under
Section 3.04 or gives notice pursuant to Section 3.02, (b) the Borrowers are
required to pay any additional amount to any Lender or any Governmental
Authority for the account of any Lender pursuant to Section 3.01, (c) any Lender
is a Defaulting Lender, (d) any Lender fails to consent

 

131



--------------------------------------------------------------------------------

to an election, consent, amendment, waiver or other modification to this
Agreement (a “Non-Consenting Lender”) or any other Loan Document that requires
the consent of a greater percentage of the Lenders than the Required Lenders and
such election, consent, amendment, waiver or other modification is otherwise
consented to by the Required Lenders, or (e) if any other circumstance exists
hereunder that gives the Parent Borrower the right to replace a Lender as a
party hereto, then the Parent Borrower may, at its sole expense and effort, upon
notice to such Lender and the Administrative Agent, require such Lender to
assign and delegate, without recourse (in accordance with and subject to the
restrictions contained in, and consents required by, Section 10.06), all of its
interests, rights and obligations under this Agreement and the related Loan
Documents to an Eligible Assignee that shall assume such obligations (which
assignee may be another Lender, if a Lender accepts such assignment), provided
that:

(a) the Parent Borrower shall have paid to the Administrative Agent the
assignment fee specified in Section 10.06(b) except in the case of an assignment
to another Lender, in which case the Administrative Agent shall waive the
assignment fee specified in Section 10.06(b);

(b) such Lender shall have received payment of an amount equal to the
outstanding principal of its Loans and L/C Advances, accrued interest thereon,
accrued fees and all other amounts payable to it hereunder and under the other
Loan Documents (including any amounts under Section 3.05) from the assignee (to
the extent of such outstanding principal and accrued interest and fees) or the
Borrowers (in the case of all other amounts);

(c) in the case of any such assignment resulting from a claim for compensation
under Section 3.04 or payments required to be made pursuant to Section 3.01,
such assignment will result in a reduction in such compensation or payments
thereafter;

(d) such assignment does not conflict with applicable Laws; and

(e) in the case of an assignment resulting from a Lender being a Non-Consenting
Lender, the applicable assignee shall have consented to the applicable
amendment, waiver or consent.

A Lender shall not be required to make any such assignment or delegation if,
prior thereto, as a result of a waiver by such Lender or otherwise, the
circumstances entitling the Parent Borrower to require such assignment and
delegation cease to apply.

10.14 Governing Law; Jurisdiction; Etc.

(a) GOVERNING LAW. THIS AGREEMENT SHALL BE GOVERNED BY, AND CONSTRUED IN
ACCORDANCE WITH, THE LAW OF THE STATE OF NEW YORK.

(b) SUBMISSION TO JURISDICTION. THE BORROWERS AND EACH OTHER LOAN PARTY
IRREVOCABLY AND UNCONDITIONALLY AGREES THAT IT WILL NOT COMMENCE ANY ACTION,
LITIGATION OR PROCEEDING OF ANY KIND OR DESCRIPTION, WHETHER IN LAW OR EQUITY,
WHETHER IN CONTRACT OR IN TORT OR OTHERWISE, AGAINST THE ADMINISTRATIVE AGENT,
THE

 

132



--------------------------------------------------------------------------------

COLLATERAL AGENT, ANY LENDER (INCLUDING THE SWING LINE LENDER), THE L/C ISSUER,
OR ANY RELATED PARTY OF THE FOREGOING IN ANY WAY RELATING TO THIS AGREEMENT OR
ANY OTHER LOAN DOCUMENT OR THE TRANSACTIONS RELATING HERETO OR THERETO, IN ANY
FORUM OTHER THAN THE COURTS OF THE STATE OF NEW YORK SITTING IN NEW YORK COUNTY
AND OF THE UNITED STATES DISTRICT COURT OF THE SOUTHERN DISTRICT OF NEW YORK,
AND ANY APPELLATE COURT FROM ANY THEREOF, AND EACH OF THE PARTIES HERETO
IRREVOCABLY AND UNCONDITIONALLY SUBMITS TO THE JURISDICTION OF SUCH COURTS AND
AGREES THAT ALL CLAIMS IN RESPECT OF ANY SUCH ACTION, LITIGATION OR PROCEEDING
MAY BE HEARD AND DETERMINED IN SUCH NEW YORK STATE COURT OR, TO THE FULLEST
EXTENT PERMITTED BY APPLICABLE LAW, IN SUCH FEDERAL COURT. EACH OF THE PARTIES
HERETO AGREES THAT A FINAL JUDGMENT IN ANY SUCH ACTION, LITIGATION OR PROCEEDING
SHALL BE CONCLUSIVE AND MAY BE ENFORCED IN OTHER JURISDICTIONS BY SUIT ON THE
JUDGMENT OR IN ANY OTHER MANNER PROVIDED BY LAW. NOTHING IN THIS AGREEMENT OR IN
ANY OTHER LOAN DOCUMENT SHALL AFFECT ANY RIGHT THAT THE ADMINISTRATIVE AGENT,
ANY LENDER OR THE L/C ISSUER MAY OTHERWISE HAVE TO BRING ANY ACTION OR
PROCEEDING RELATING TO THIS AGREEMENT OR ANY OTHER LOAN DOCUMENT AGAINST THE
BORROWER OR ANY OTHER LOAN PARTY OR ITS PROPERTIES IN THE COURTS OF ANY
JURISDICTION.

(c) WAIVER OF VENUE. THE COLLATERAL AGENT, THE ADMINISTRATIVE AGENT, EACH
LENDER, THE L/C ISSUER, THE BORROWERS AND EACH OTHER LOAN PARTY IRREVOCABLY AND
UNCONDITIONALLY WAIVES, TO THE FULLEST EXTENT PERMITTED BY APPLICABLE LAW, ANY
OBJECTION THAT IT MAY NOW OR HEREAFTER HAVE TO THE LAYING OF VENUE OF ANY ACTION
OR PROCEEDING ARISING OUT OF OR RELATING TO THIS AGREEMENT OR ANY OTHER LOAN
DOCUMENT IN ANY COURT REFERRED TO IN PARAGRAPH (b) OF THIS SECTION. EACH OF THE
PARTIES HERETO HEREBY IRREVOCABLY WAIVES, TO THE FULLEST EXTENT PERMITTED BY
APPLICABLE LAW, THE DEFENSE OF AN INCONVENIENT FORUM TO THE MAINTENANCE OF SUCH
ACTION OR PROCEEDING IN ANY SUCH COURT.

(d) SERVICE OF PROCESS. EACH PARTY HERETO IRREVOCABLY CONSENTS TO SERVICE OF
PROCESS IN THE MANNER PROVIDED FOR NOTICES IN SECTION 10.02. NOTHING IN THIS
AGREEMENT WILL AFFECT THE RIGHT OF ANY PARTY HERETO TO SERVE PROCESS IN ANY
OTHER MANNER PERMITTED BY APPLICABLE LAW.

10.15 Waiver of Jury Trial. EACH PARTY HERETO HEREBY IRREVOCABLY WAIVES, TO THE
FULLEST EXTENT PERMITTED BY APPLICABLE LAW, ANY RIGHT IT MAY HAVE TO A TRIAL BY
JURY IN ANY LEGAL PROCEEDING DIRECTLY OR INDIRECTLY ARISING OUT OF OR RELATING
TO THIS AGREEMENT OR ANY OTHER LOAN DOCUMENT OR THE TRANSACTIONS CONTEMPLATED
HEREBY OR THEREBY (WHETHER BASED ON CONTRACT, TORT OR ANY OTHER THEORY).

 

133



--------------------------------------------------------------------------------

EACH PARTY HERETO (A) CERTIFIES THAT NO REPRESENTATIVE, AGENT OR ATTORNEY OF ANY
OTHER PERSON HAS REPRESENTED, EXPRESSLY OR OTHERWISE, THAT SUCH OTHER PERSON
WOULD NOT, IN THE EVENT OF LITIGATION, SEEK TO ENFORCE THE FOREGOING WAIVER AND
(B) ACKNOWLEDGES THAT IT AND THE OTHER PARTIES HERETO HAVE BEEN INDUCED TO ENTER
INTO THIS AGREEMENT AND THE OTHER LOAN DOCUMENTS BY, AMONG OTHER THINGS, THE
MUTUAL WAIVERS AND CERTIFICATIONS IN THIS SECTION.

10.16 No Advisory or Fiduciary Responsibility. In connection with all aspects of
each transaction contemplated hereby (including in connection with any
amendment, waiver or other modification hereof or of any other Loan Document),
each of the Borrowers acknowledges and agrees, and acknowledges its Affiliates’
understanding, that: (i) (A) the arranging and other services regarding this
Agreement provided by the Administrative Agent, the Lenders and the Arrangers
are arm’s-length commercial transactions between the Borrowers and their
Affiliates, on the one hand, and the Administrative Agent, the Arrangers and the
Lenders, on the other hand, (B) the Borrowers have consulted their own legal,
accounting, regulatory and tax advisors to the extent it has deemed appropriate,
and (C) the Borrowers are capable of evaluating, and understand and accept, the
terms, risks and conditions of the transactions contemplated hereby and by the
other Loan Documents; (ii) (A) the Administrative Agent, each Arranger, and each
Lender is and has been acting solely as a principal and, except as expressly
agreed in writing by the relevant parties, has not been, is not, and will not be
acting as an advisor, agent or fiduciary for the Borrowers or any of their
Affiliates, or any other Person and (B) neither the Administrative Agent, any
Arranger nor any Lender has any obligation to the Borrowers or any of their
Affiliates with respect to the transactions contemplated hereby except those
obligations expressly set forth herein and in the other Loan Documents; and
(iii) the Administrative Agent, the Arrangers and the Lenders and their
respective Affiliates may be engaged in a broad range of transactions that
involve interests that differ from those of the Borrowers and their Affiliates,
and neither the Administrative Agent, any Arranger nor any Lender has any
obligation to disclose any of such interests to the Borrowers or their
Affiliates. To the fullest extent permitted by law, each of the Borrowers hereby
waives and releases any claims that it may have against the Administrative Agent
and the Arrangers with respect to any breach or alleged breach of agency or
fiduciary duty in connection with any aspect of any transaction contemplated
hereby.

10.17 Electronic Execution of Assignments and Certain Other Documents. The words
“execution,” “signed,” “signature,” and words of like import in or related to
any Loan Document or any other document executed in connection herewith or in
any amendment or other modification hereof (including, without limitation,
waivers and consents) shall be deemed to include electronic signatures, the
electronic matching of assignment terms and contract formations on electronic
platforms approved by the Administrative Agent, or the keeping of records in
electronic form, each of which shall be of the same legal effect, validity or
enforceability as a manually executed signature, physical delivery thereof or
the use of a paper-based recordkeeping system, as the case may be, to the extent
and as provided for in any applicable law, including the Federal Electronic
Signatures in Global and National Commerce Act, the New York State Electronic
Signatures and Records Act, or any other similar state laws based on the Uniform
Electronic Transactions Act; provided that notwithstanding anything

 

134



--------------------------------------------------------------------------------

contained herein to the contrary neither the Administrative Agent, the L/C
Issuer nor any Lender is under any obligation to agree to accept electronic
signatures in any form or in any format unless expressly agreed to by the
Administrative Agent, the L/C Issuer or such Lender pursuant to procedures
approved by it and provided further without limiting the foregoing, upon the
request of any party, any electronic signature shall be promptly followed by
such manually executed counterpart.

10.18 General Partner Limitation of Liability. The General Partner, acting
solely in its capacity as general partner of Compressco LP, shall not be liable
for the obligations of any Loan Party under this Agreement or any other Loan
Document, including, without limitation, by reason of any payment obligation
imposed by governing state partnership statutes and any provision of the
applicable limited partnership agreement of Compressco LP or any other Loan
Party that requires the General Partner to restore a capital account deficit;
provided that nothing in this Section 10.18 shall be construed so as to prevent
the Administrative Agent or any Lender from commencing any action, suit or
proceeding with respect to or causing legal papers to be served upon the General
Partner for the purpose of (a) obtaining jurisdiction over Compressco LP or
(b) obtaining any judgment, order or execution against the General Partner
arising out of any fraud or intentional misrepresentation by the General Partner
in connection with the Loan Documents or in order to recover moneys received by
the General Partner in violation of the terms of this Agreement.

10.19 USA PATRIOT Act Notice. Each Lender that is subject to the Act (as
hereinafter defined) and the Administrative Agent (for itself and not on behalf
of any Lender) hereby notifies the Borrowers that pursuant to the requirements
of the USA PATRIOT Act (Title III of Pub. L. 107-56 (signed into law October 26,
2001)) (the “Act”), it is required to obtain, verify and record information that
identifies each Loan Party, which information includes the name and address of
each Loan Party and other information that will allow such Lender or the
Administrative Agent, as applicable, to identify each Loan Party in accordance
with the Act. The Borrowers shall, promptly following a request by the
Administrative Agent or any Lender, provide all documentation and other
information that the Administrative Agent or such Lender requests in order to
comply with its ongoing obligations under applicable “know your customer” and
anti-money laundering rules and regulations, including the Act.

10.20 Entire Agreement. THIS AGREEMENT AND THE OTHER LOAN DOCUMENTS REPRESENT
THE FINAL AGREEMENT AMONG THE PARTIES AND MAY NOT BE CONTRADICTED BY EVIDENCE OF
PRIOR, CONTEMPORANEOUS, OR SUBSEQUENT ORAL AGREEMENTS OF THE PARTIES. THERE ARE
NO UNWRITTEN ORAL AGREEMENTS AMONG THE PARTIES.

Article XI.

THE PARENT BORROWER

11.01 Appointment; Nature of Relationship. Compressco LP is hereby appointed by
each of the Borrowers as its contractual representative (herein referred to as
the “Parent Borrower”) hereunder and under each other Loan Document, and each of
the Borrowers irrevocably authorizes the Parent Borrower to act as the
contractual representative of such

 

135



--------------------------------------------------------------------------------

Borrower with the rights and duties expressly set forth herein and in the other
Loan Documents. The Parent Borrower agrees to act as such contractual
representative upon the express conditions contained in this Article XI.
Additionally, the Borrowers hereby appoint the Parent Borrower as their agent to
receive all of the proceeds of the Loans, at which time the Parent Borrower
shall promptly disburse such Loans to the appropriate Borrowers. The
Administrative Agent and the Lenders, and their respective officers, directors,
agents or employees, shall not be liable to the Parent Borrower or any Borrower
for any action taken or omitted to be taken by the Parent Borrower or the
Borrowers pursuant to this Section 11.01. For the avoidance of doubt, each of
the Loan Parties hereby appoints the Parent Borrower to act as its agent for all
purposes of this Agreement, the other Loan Documents and all other documents and
electronic platforms entered into in connection herewith and agrees that (a) the
Parent Borrower may execute such documents and provide such authorizations on
behalf of such Loan Parties as the Parent Borrower deems appropriate in its sole
discretion and each Loan Party shall be obligated by all of the terms of any
such document and/or authorization executed on its behalf, (b) any notice or
communication delivered by the Administrative Agent, L/C Issuer or a Lender to
the Parent Borrower shall be deemed delivered to each Loan Party and (c) the
Administrative Agent, L/C Issuer or the Lenders may accept, and be permitted to
rely on, any document, authorization, instrument or agreement executed by the
Parent Borrower on behalf of each of the Loan Parties.

11.02 Powers. The Parent Borrower shall have and may exercise such powers under
the Loan Documents as are specifically delegated to the Parent Borrower by the
terms of each thereof, together with such powers as are reasonably incidental
thereto. The Parent Borrower shall have no implied duties to the Borrowers, or
any obligation to the Lenders to take any action thereunder except any action
specifically provided by the Loan Documents to be taken by the Parent Borrower.

11.03 Employment of Agents. The Parent Borrower may execute any of its duties as
the Parent Borrower hereunder and under any other Loan Document by or through
authorized officers.

11.04 No Successor Parent Borrower. The Parent Borrower may not resign from its
capacity as Parent Borrower under this Agreement.

11.05 Execution of Loan Documents. The Borrowers hereby empower and authorize
the Parent Borrower, on behalf of the Borrowers, to execute and deliver to the
Administrative Agent and the Lenders the Loan Documents and all related
agreements, certificates, notices, consents, documents or instruments as shall
be necessary or appropriate to effect the purposes of the Loan Documents,
including, without limitation, the Compliance Certificates. Each Borrower agrees
that any action taken by the Parent Borrower or the Borrowers in accordance with
the terms of this Agreement or the other Loan Documents, and the exercise by the
Parent Borrower of its powers set forth therein or herein, together with such
other powers that are reasonably incidental thereto, shall be binding upon all
of the Borrowers.

 

136



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the parties hereto have caused this Agreement to be duly
executed as of the date first above written.

 

COMPRESSCO PARTNERS, L.P.,

as Borrower and as Parent Borrower

By: COMPRESSCO PARTNERS GP INC.,

its general partner

By:  

/s/ James Rounsavall

  Name: James Rounsavall   Title: CFO, Secretary and Treasurer

COMPRESSCO PARTNERS SUB, INC.,

as Borrower

By:  

/s/ James Rounsavall

  Name: James Rounsavall   Title: CFO, Secretary and Treasurer

 

Signature Page to Credit Agreement



--------------------------------------------------------------------------------

BANK OF AMERICA, N.A., as Administrative Agent and Collateral Agent By:  

/s/ Linda Lov

Name:   Linda Lov Title:   AVP

 

Signature Page to Credit Agreement



--------------------------------------------------------------------------------

BANK OF AMERICA, N.A., as a Lender, L/C Issuer and Swing Line Lender By:  

/s/ Julie Castano

Name:   Julie Castano Title:   Senior Vice President

 

Signature Page to Credit Agreement



--------------------------------------------------------------------------------

JPMORGAN CHASE BANK, N.A., as L/C Issuer By:  

/s/ Erin R. Hubbard

Name:   Erin R. Hubbard Title:   Vice President

 

Signature Page to Credit Agreement



--------------------------------------------------------------------------------

JPMorgan Chase Bank, N.A., as a Co-Syndication Agent and a Lender By:  

/s/ Erin R. Hubbard

Name:   Erin R. Hubbard Title:   Vice President

 

Signature Page to Credit Agreement



--------------------------------------------------------------------------------

Wells Fargo Bank, N.A., as a Co-Syndication Agent and a Lender By:  

/s/ C. David Allman

Name:   C. David Allman Title:   Managing Director

 

Signature Page to Credit Agreement



--------------------------------------------------------------------------------

Royal Bank of Canada, as a Co-Syndication Agent and a Lender By:  

/s/ Kristan Spivey

Name:   Kristan Spivey Title:   Authorized Signatory

 

Signature Page to Credit Agreement



--------------------------------------------------------------------------------

Credit Suisse AG, Cayman Islands Branch, as a Co-Documentation Agent and a
Lender By:  

/s/ Nupur Kumar

Name:   Nupur Kumar Title:   Authorized Signatory By:  

/s/ Samuel Miller

Name:   Samuel Miller Title:   Authorized Signatory

 

Signature Page to Credit Agreement



--------------------------------------------------------------------------------

Capital One, NA, as a Co-Documentation Agent and a Lender By:  

/s/ Juan Trejo

Name:   Juan Trejo Title:   Vice President

 

Signature Page to Credit Agreement



--------------------------------------------------------------------------------

Barclays Bank PLC, as a Lender By:  

/s/ Vanessa A. Kurbatskiy

Name:   Vanessa A. Kurbatskiy Title:   Vice President

 

Signature Page to Credit Agreement



--------------------------------------------------------------------------------

Raymond James Bank, N.A., as a Lender By:  

/s/ Alexander L. Rody

Name:   Alexander L. Rody Title:   Senior Vice President

 

Signature Page to Credit Agreement



--------------------------------------------------------------------------------

BOKF, N.A. d/b/a Bank of Oklahoma, as a Lender By:  

/s/ Tyler Armstrong

Name:   Tyler Armstrong Title:   Vice President

 

Signature Page to Credit Agreement



--------------------------------------------------------------------------------

OneWest Bank, N.A., as a Lender By:  

/s/ Sean Murphy

Name:   Sean Murphy Title:   Executive Vice President

 

Signature Page to Credit Agreement



--------------------------------------------------------------------------------

Texas Capital Bank, N.A., as a Lender By:  

/s/ John Kallina

Name:   John Kallina Title:   Senior Vice President

 

Signature Page to Credit Agreement